


[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

Exhibit 10.36

 

COLLABORATION AND LICENSE AGREEMENT

 

This Collaboration and License Agreement (the “Agreement”) is made and entered
into as of November 13, 2014 (the “Execution Date”), by and between Geron
Corporation, a Delaware corporation with offices at 149 Commonwealth Drive,
Menlo Park, California (“Geron”) and Janssen Biotech, Inc., a Pennsylvania
corporation with offices at 800/850 Ridgeview Drive, Horsham, Pennsylvania 19044
(“Janssen”).   Geron and Janssen are at times referred to herein collectively as
the “Parties” and individually as a “Party”.

 

BACKGROUND / RECITALS

 

WHEREAS, Geron is a company having considerable knowledge and experience in
discovering, researching, and developing telomerase inhibitors, and has been
developing its proprietary drug candidate imetelstat (also known as GRN163L) for
treating certain hematologic myeloid malignancies, and owns or otherwise
controls certain patent rights, know-how and other rights related to imetelstat;

 

WHEREAS, Janssen has considerable knowledge and experience, directly and through
delegation to certain Affiliates, in developing, promoting, and marketing
various pharmaceutical products throughout the world;

 

WHEREAS, Janssen, under the confidentiality terms of the Prior CDAs (as defined
below), has reviewed proprietary information provided by Geron or its Third
Party collaborators relating to Geron’s imetelstat program, and Janssen desires
to obtain certain license rights relating to imetelstat from Geron and to
collaborate with Geron in the further development of imetelstat on the terms and
conditions hereof; and

 

WHEREAS, Geron is willing to grant Janssen certain license rights relating to
imetelstat on the terms and conditions hereof.

 

NOW, THEREFORE, for and in consideration of the covenants and obligations
contained herein, the Parties hereby agree as follows:

 

ARTICLE I:  DEFINITIONS

 

Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized shall have the meanings described below or the meaning as
designated in the indicated places throughout this Agreement.

 

1.1                               “Acceptance” means, in reference to a Drug
Application, receipt of a written communication from the applicable Regulatory
Authority acknowledging that it has received the Drug Application and that the
Drug Application is sufficiently complete to permit a substantive review for
approval purposes.  For illustrative purposes, Acceptance of an NDA by the FDA
may be provided in an FDA Filing Communication Letter. Where the NDA is
submitted on a rolling basis, Acceptance will not occur until all parts or
modules forming the NDA have been completed

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

and submitted to the FDA and the FDA has acknowledged that the NDA is
sufficiently complete to permit such substantive review, and the Acceptance of
an MAA by the EMA may be provided in the form of written confirmation from the
EMA that the MAA submission is validated (with respect to eligibility for review
via the centralized procedure) and considered to be sufficiently complete to
permit such substantive review.

 

1.2                               “Accounting Standards” means GAAP or
International Financial Reporting Standards (IFRS), as appropriate, as generally
and consistently applied in compliance with Applicable Laws throughout the
relevant company’s organization at the relevant time.

 

1.3                               “Action” means any claim, action, cause of
action or suit (whether in contract or tort or otherwise), litigation (whether
at law or in equity, whether civil or criminal), controversy, assessment,
arbitration, investigation, hearing, charge, complaint, demand, notice or
proceeding of, to, from, by or before any Governmental Authority.

 

1.4                               “Active Substance” means:  (a) an active
pharmaceutical ingredient or drug substance comprising GRN163, in unconjugated
or any conjugated form; or (b) a Bioequivalent of such pharmaceutical ingredient
or drug substance described in clause (a) (e.g., a homologous oligonucleotide
having substantial identity to the oligonucleotide sequence of GRN163 having
pharmaceutically or pharmacologically equivalent telomerase inhibitory activity,
or any other biological activity that is (at the relevant time) recognized by
the FDA or another Regulatory Authority as the predominant or primary mechanism
of action in humans, such as may be reflected in associated product labelling or
package insert information at the relevant time) as GRN163 in unconjugated or
conjugated form; or (c) a salt, hydrate, solvate, polymorph, stereoisomer,
prodrug, or metabolite of any of the foregoing pharmaceutical ingredients or
drug substances described in clauses (a) or (b).  For the avoidance of doubt,
Active Substances include lipid-conjugated forms of GRN163 with a
non-peptide-like chemistry linkage or backbone, such as, for example, GRN163L or
the N3’->P5’ thiophosphoramidate of GRN163 covalently linked to a lipid group
other than palmitoyl.  For purposes of illustration and for clarity, and
notwithstanding the foregoing, all compositions of matter Covered by any claim
pending at any time or issued in any Patent Right within the Imetelstat COM
Patent Family shall be deemed Active Substances hereunder.

 

1.5                               “Acquiror” has the meaning set forth in
Section 16.1.2.

 

1.6                               “Additional Development Proposal” has the
meaning set forth in Section 4.9.1.

 

1.7                               “Additional Studies” means those clinical
studies set forth in the Work Plan of the CDP other than the Initial Studies.

 

1.8                               “Affiliate” means, with respect to a
designated Party or entity, any entity controlling, controlled by, or under
common control with such Party or entity.  For purposes of this definition only,
“control” means:  (a) where the entity is a corporate entity, direct or indirect
ownership of 50% or more of the stock or shares having the right to vote for the
election of directors of such entity; and (b) where the entity is other than a
corporate entity, the possession, directly or indirectly, of the power to
direct, or cause the direction of, the management or policies of such entity,
whether through the ownership of voting securities, by contract or otherwise.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

2

--------------------------------------------------------------------------------


 

1.9                               “Aggregate Detail Effort” means the aggregate
number of Details determined by Janssen in good faith to be provided by Janssen
(and Geron, where Geron has exercised its Co-Promotion Option) in order to
Promote a Licensed Product in accordance with the US Promotional Plan during a
given Janssen Calendar Year (or portion thereof) following Regulatory Approval
of the Licensed Product in the United States during which there is Innovator
Protection in the United States for such Licensed Product.

 

1.10                        “Agreement” has the meaning set forth in the
Preamble.

 

1.11                        “Alliance Manager” has the meaning set forth in
Section 3.10.

 

1.12                        “AML” means acute myeloid leukemia (also known as
acute myelogenous leukemia or acute nonlymphocytic leukemia).

 

1.13                        “Ancillary Agreements” means, collectively, the
Manufacturing Agreement, the Pharmacovigilance Agreement, the IND Transfer
Agreement(s) (if any), and the Co-Promotion Agreement, each upon execution
thereof.

 

1.14                        “Anti-Corruption Laws” means the FCPA and related
regulations in the United States, and equivalent anti-bribery laws and
regulations under Applicable Laws in other jurisdictions.

 

1.15                        “Applicable Laws” means the applicable provisions of
any national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidance, ordinances, judgments,
decrees, directives, injunctions, orders, permits, of or from any court,
arbitrator, Regulatory Authority, or Governmental Authority having jurisdiction
over or related to the subject item.

 

1.16                        “Approved Materials” means the promotional materials
for a Licensed Product having Regulatory Approval in the Co-Promote Territory,
including the Product Label and Insert, and sales force training materials for
such Licensed Product, in each case, as approved by Janssen and supplied to
Geron, which are to be used by Geron in co-Detailing the Licensed Product in the
Co-Promote Territory pursuant to the Co-Promotion Agreement.

 

1.17                        “Audited Party” has the meaning set forth in
Section 9.6.2.

 

1.18                        “Audited Site” means any site or facility of a Party
or any of its Affiliates, Third Party sublicensees, or Third Party contractors
(such as under any Existing Third Party Agreement) or subcontractors hereunder,
as the case may be, in which any clinical study or manufacturing of Licensed
Products for human use is conducted, and which is undergoing an inspection or
audit by a Regulatory Authority or a Party as provided hereunder, such as
pursuant to Section 4.11.3 or Section 7.4.2.

 

1.19                        “Auditing Party” has the meaning set forth in
Section 9.6.2.

 

1.20                        “Balance Ceiling” has the meaning set forth in
Section 9.8.2.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

3

--------------------------------------------------------------------------------


 

1.21                        “Bankruptcy Code” means Title 11 of the United
States Code, as may be amended or superseded from time to time.

 

1.22                        “Bankruptcy” means, with respect to a Party, that: 
(a) the Party has been declared insolvent or bankrupt by a court of competent
jurisdiction; or (b) a voluntary or involuntary petition in bankruptcy is filed
in any court of competent jurisdiction against the Party and such petition has
not dismissed within ninety (90) days after filing; or (c) the Party has made or
executed an assignment of substantially all of its assets for the benefit of
creditors.

 

1.23                        “Bioequivalent” means, with respect one drug
substance (or active pharmaceutical ingredient) contained in one pharmaceutical
product in reference to the drug substance (or active pharmaceutical ingredient)
of another pharmaceutical product, that:  (a) the two substances are
pharmaceutically or pharmacologically equivalent to each other through the same
predominant or primary mechanism of action and their bioavailabilities (rate and
extent of availability) after administration in the same molar dose are similar
to such a degree that their effects, with respect to both efficacy and safety,
can be expected to be essentially the same; or (b) the two substances are or
would be recognized by a Regulatory Authority as being biologically equivalent
or biosimilar in vivo such that the Regulatory Approval of one such substance
could be supported by the reference to the Regulatory Approval of the other.

 

1.24                        “Breaching Party” has the meaning set forth in
Section 14.2.1.

 

1.25                        “Budget Variance Limit” means an amount that is, on
an annual basis, [*] percent ([*]%) of the aggregate budgeted amount for a
Janssen Calendar Year pursuant to the Development Budget set forth in the CDP
for such year, not taking into consideration: (a) any unexpended amounts under
the Development Budget rolled over from the immediately prior Janssen Calendar
Year to the applicable Janssen Calendar Year due to delay in the Development
activities under the CDP associated with such amounts or underspending with
regard to the Development activities under the CDP associated with such amounts;
and (b) any increases in the Development Budget due to the acceleration into the
applicable Janssen Calendar Year of the timing of Development activities
previously planned under the CDP for the subsequent Janssen Calendar Year,
provided that such increases are for accelerations limited to [*] ([*]) months
or less and provided that the baseline Development Budget for such subsequent
Janssen Calendar Year is reduced by such amount accordingly.

 

1.26                        “Business Day” means a weekday on which banking
institutions in the United States are generally open for business.

 

1.27                        “CAPA” means a written recovery plan or proposal of
corrective and preventative actions.

 

1.28                        “CDP” or “Clinical Development Plan” means the
written plan of activities and associated budget as agreed on by the Parties
(including by operation of Section 4.8.1) for the overall program of
collaborative Development of the Licensed Product toward Regulatory Approval in
the Major Market Countries for certain Oncology Indications in the Field,
including all clinical studies to be funded together by the Parties at the
applicable funding ratio or respective funding percentages as provided
hereunder.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

4

--------------------------------------------------------------------------------


 

1.29                        “Change of Control” means, with respect to a
specified Party:  (a) the acquisition, directly or indirectly, by a Person or
“group” (whether in a single transaction or multiple transactions) of more than
50% of the voting power of such Party or of beneficial ownership of (or the
right to acquire such beneficial ownership) of more than 50% of the outstanding
equity or convertible securities of such Party (including by tender offer or
exchange offer); (b) any merger, consolidation, share exchange, business
combination, recapitalization, sale of a majority of assets of (i.e., having a
fair market value (as determined by the Board of Directors of such Party in good
faith) in excess of 50% of the fair market value of all the assets of such Party
and its subsidiaries immediately prior to such sale), or similar corporate
transaction involving such Party (whether or not including one or more wholly
owned subsidiaries of such Party), other than: (i) transactions involving solely
such Party and/or one or more Affiliates, on the one hand, and one or more of
such Party ‘s Affiliates, on the other hand, and/or (ii) transactions in which
the stockholders of such Party immediately prior to such transaction hold at
least 50% of the voting power of the surviving company or ultimate parent
company of the surviving company; or (c) as a result of a single or multiple
transaction(s) by a Person or group, the occupation of a majority of the seats
(other than vacant seats) on the board of directors (or similar governing body
of such Party) by any directors or Persons who were not (i) members of such body
on the Execution Date of this Agreement, (ii) appointed by members of such body
on the Execution Date of this Agreement or by members of such body so appointed,
or (iii) nominated for election to such body by any Persons described in
preceding clauses (i) or (ii); or (d) the adoption of a plan relating to the
liquidation or dissolution of such Party.  For purposes of this definition, the
terms “group” and “beneficial ownership” shall have the meaning accorded in the
U.S. Securities Exchange Act of 1934 and the rules of the U.S. SEC thereunder in
effect as of the Execution Date hereof.

 

1.30                        “Claim” has the meaning set forth in Section 13.1.

 

1.31                        “Clinical Investigation Laws” means Applicable Laws
relating to human clinical investigations, such 21 C.F.R. Parts 50, 54, 56 and
312 and then-current Good Clinical Practice, each as in effect and as amended
from time to time.

 

1.32                        “CMC Know-How” means the Know-How relating to the
chemistry, Manufacture, and controls of the Active Substance and/or Licensed
Product (such as the data and information typically contained in the CMC section
of an NDA), including data, procedures, techniques, and information resulting
from any: test method development and stability testing, process development,
process validation, process scale-up, formulation development, delivery system
development, quality assurance and quality control development, and other
related activities, but excluding any Know-How pertaining to assays for
measuring telomerase activity and/or telomere length (such as included in the
Geron Assay Know-How).

 

1.33                        “Collaboration Activities” means the Parties’
collaborative activities (performed directly and/or, as may be permitted
hereunder, on their behalf through their Affiliates, Third Party sublicensees
and/or Third Party subcontractors) performed to the extent expressly provided
hereunder:  (a) in the Development Program under the CDP; and (b) in Promoting a
Licensed Product under the US Promotional Plan in the event Geron has exercised
its US Opt-In Rights.

 

1.34                        “Combination Product” means: (a) any Licensed
Product that includes, in addition to at least one Active Substance, one or more
other drug substances or active ingredients;

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

5

--------------------------------------------------------------------------------


 

or (b) a bundling of any Licensed Product with another product in the Field, as
a combination sold together for a single invoiced price.

 

1.35                        “Commercialization” or “Commercialize” means
activities directed to marketing, promoting, offering for sale, or selling a
product for use in the Field, including commercial Manufacturing, conducting any
Post Marketing Studies, developing and coordinating speaker programs, managed
care contract sales, Detailing, Medical Affairs activities, and distribution and
importation activities in support thereof.

 

1.36                        “Competing Oncology Product” means, in reference to
a particular Licensed Product, any other product that is in clinical development
or is approved for a use in the Field for treating an Oncology indication by
acting through the same predominant or primary mechanism of action in humans as
the Licensed Product or that is substitutable (i.e., on a pharmaceutical
formulary) for the Licensed Product in the Co-Promote Territory.

 

1.37                        “Compliance Working Group” means a Working Group
advising the JSC and the JMC with respect to any compliance issues under Health
Care Law and Drug Regulation Laws relating to any Co-Promotional matters
hereunder.

 

1.38                        “Confidential Information” has the meaning set forth
in Section 11.1.

 

1.39                        “Continuation Notification” has the meaning set
forth in Section 2.1.8.

 

1.40                        “Control” means, with respect to any designated
intellectual property or right pertaining thereto, possession by a Party
(whether directly by ownership (either sole or joint) or license from a Third
Party, or indirectly through an Affiliate having ownership or license from a
Third Party) of the ability to grant to the other Party a license, sublicense,
right of access, or other right to or under such intellectual property or
intellectual property right as provided herein, without violating the terms of
any agreement with any Third Party.

 

1.41                        “Co-Promote Territory” means the United States.

 

1.42                        “Co-Promotion” means the Promoting of the Licensed
Product under the same tradename or branding by Sales Representatives of either
Party in the Co-Promotion Territory.  When used as a verb “Co-Promote” shall
mean to engage in Co-Promotion.

 

1.43                        “Co-Promotion Agreement” means the Agreement to be
entered into by and between Geron or its Affiliate and Janssen or its designated
Affiliate upon Geron being granted Co-Promotion rights pursuant to Sections
2.2.4 and 5.1, setting forth the terms pursuant to which the Parties will
Co-Promote the Licensed Product in the Co-Promotion Territory, including the
terms set forth in Article V and such appropriate terms and conditions typically
used by Janssen at such time to engage Third Party contract providers of
promotional services of its drug products in accordance with its compliance
program and policies and Applicable Law.  A copy of such terms and conditions
used by Janssen as of the Execution Date is attached as Exhibit N.

 

1.44                        “Co-Promotion Exercise Notice” has the meaning set
forth in Section 5.1.2.

 

1.45                        “Co-Promotion Exercise Period” has the meaning set
forth in Section 2.2.4.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

6

--------------------------------------------------------------------------------


 

1.46                        “Co-Promotion Option” means the option of Geron,
effective upon its timely election under Section 5.1 following its exercise of
its US Rights Option pursuant to Section 2.2.2, to fulfill its obligation to
support twenty percent of the Promoting Costs in the United States by providing
twenty percent (20%), subject to any ramp-up as provided in Section 5.2, of the
Aggregate Detail Effort with Sales Representatives employed by Geron, in
accordance with the terms and conditions of Article V.

 

1.47                        “Corporate Integrity Agreement” means the Corporate
Integrity Agreement Between The Office of Inspector General of the Department of
Health and Human Services and Johnson & Johnson dated October 31, 2013, which is
publicly available at
https://www.janssenbiotech.com/company/pharmaceutical-affiliate-corporate-integrity-agreement.

 

1.48                        “Cost of Goods” means the applicable Party or its
Affiliate’s reasonable and necessary internal and out-of-pocket (paid to Third
Parties) costs incurred in Manufacturing the applicable Licensed Product or
component thereof supplied hereunder (including, for the avoidance of doubt,
costs for acquiring or procuring materials used in Manufacturing, including for
purposes of synthesizing any Active Substance or any of its intermediates or
precursors, or of formulating an Active Substance into the finished Licensed
Product), as determined in accordance with its cost accounting policies that are
in accordance with Accounting Standards and consistently applied across such
Party’s and its Affiliates manufacturing network to other products that they
manufacture.

 

1.49                        “Cover” means, in reference to a claim of a Patent
Right in a particular country or other jurisdiction with respect to particular
subject matter (such as a composition of matter, product, manufacturing or other
process, or method of use), that the claim (as interpreted under principles of
patent law in such jurisdiction) reads on or encompasses such subject matter.

 

1.50                        “CPR Rules” has the meaning set forth in
Section 15.2.2.

 

1.51                        “Credited Amount” has the meaning set forth in
Section 9.8.1.

 

1.52                        “Contemplated License Activities” has the meaning
set forth in Section 1.81.

 

1.53                        “Cure Period” has the meaning set forth in
Section 14.2.1.

 

1.54                        “Currency Hedge Rate” means the weighted average
hedge rate to be used for local currency of each country, other than the United
States, of the Licensed Territory as calculated by Janssen based on the
outstanding external foreign currency forward hedge contract(s) of Johnson &
Johnson’s Global Treasury Services Center (GTJRC) and its Affiliates with Third
Party banks.

 

1.55                        “Current Manufacturing Contracts” means any and all
material agreements by and between Geron and any Third Party relating to the
Manufacturing of GRN163 or GRN163L drug substance or finished product in effect
(including as to any material provisions surviving any termination) as of the
Execution Date.  Geron hereby represents and warrants that the contracts
identified in Exhibit M constitute all of the Current Manufacturing Contracts
(including any amendments) of which Geron is aware as of the Execution Date.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

7

--------------------------------------------------------------------------------

 

1.56                        “Data” means any and all research data, results,
pharmacology data, medicinal chemistry data, preclinical data, clinical data
(including investigator reports (both preliminary and final), statistical
analysis, expert opinions and reports, safety and other electronic databases),
in any and all forms, including files, reports, raw data, source data (including
patient medical records and original patient report forms, but excluding
patient-specific data to the extent required by Applicable Laws) and the like,
in each case directed to, or used in the Development, Manufacture or
Commercialization of any Licensed Product or Active Substance hereunder.

 

1.57                        “Detail” means, with respect to a Licensed Product,
an interactive face-to-face visit by a Sales Representative for such Licensed
Product following its Regulatory Approval for use in the Field with a healthcare
professional having prescribing authority or who is able to influence
prescribing decisions, within the target audience during which approved uses,
safety, effectiveness, contraindications, side effects, warnings and/or other
relevant characteristics of the Licensed Product are discussed in an effort to
increase prescribing preferences of the Licensed Product for its approved uses. 
Details may include First Position Details and Second Position Details (as
defined below).  For the avoidance of doubt:  Medical Affairs activities and
related activities conducted by medical support staff (such as medical science
liaisons) do not constitute Details; and E-details, activities conducted at
conventions or similar gatherings, and activities performed by market
development specialists, managed care account directors and other personnel not
performing face-to-face sales calls or not specifically trained with respect to
a Licensed Product will not constitute Details.  “First Position Detail” means a
Detail in which the applicable product is Detailed before any other product and
the predominant portion of time is devoted to the Detailing of such product. 
“Second Position Detail” means a Detail in which the applicable product is
Detailed in the second position (i.e., no more than one other product is
presented to or discussed with the healthcare professional before such product)
and the second most predominant portion of time is devoted to the Detailing of
such product.   When used as a verb, to “Detail” or perform “Detailing” means to
engage in a Detail.

 

1.58                        “Develop” means any and all pre-clinical, clinical,
and other research activities to study a drug candidate or product and develop
it toward Regulatory Approval, (including any such activities conducted after
such Regulatory Approval as a condition for the grant of such Regulatory
Approval, other than Post-Marketing Studies), for marketing or Commercialization
in the Field, including toxicology and ADME tests, analytical method
development, stability testing, process development and improvement, process
validation, process scale-up prior to first Regulatory Approval, formulation
development, delivery system development, quality assurance and quality control
development, statistical analysis, pre- and post-approval clinical studies or
trials, regulatory affairs, and regulatory activities. For clarity, the
definition of “Development” shall include all activities under the Global
Development Plan but exclude all Commercialization activities. “Developing” and
“Development” shall each have a correlative meaning.

 

1.59                        “Development Budget” means the written budget as set
forth in the CDP (as may be amended from time to time by written agreement of
the Parties) or an IDP (as may be amended from time to time by the applicable
Party), as the case may be, for conducting the Development activities as
described in such development plan, including the budget specifying Supply Costs
for clinical supplies used in connection with the applicable Development
activities.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

8

--------------------------------------------------------------------------------


 

1.60                        “Development Costs” means the FTE Costs for
Development FTEs and Out-of-Pocket Costs incurred by the Parties and their
Affiliates in Developing any Licensed Products in the Field in accordance with
this Agreement and the Global Development Plan or a CDP or IDP, as the case may
be, pursuant to its Development Budget therein, including any such costs
directly associated with:  (a) Development (other than Manufacturing) activities
performed in direct support of the clinical studies of Licensed Product
specified in the Work Plans of the applicable CDP or IDP; (b) Manufacturing
activities and Supply Costs (with respect to clinical supply) of Licensed
Products used for clinical studies set forth in the applicable CDP or IDP;
(c) purchasing or packaging Third Party comparator drugs, or Third Party drugs
or devices to be used in combination with a Licensed Product, in each case to be
used in a clinical study under the applicable CDP or IDP; (d) disposal of
clinical samples in a clinical study under the applicable CDP or IDP;
(e) preparing and making Regulatory Filings (such as INDs or NDAs) for Licensed
Products in support of clinical studies or other Development activities under
the applicable CDP or IDP; (f) performing Manufacturing Development activities
under the applicable CDP or IDP relating to chemistry, manufacturing, and
controls (CMC) and the development of CMC Know-How for inclusion in a Regulatory
Filing such as an NDA, such as (i) manufacturing process, formulation and
delivery system development and improvement, validation, and scale-up planning
and process design; (ii) stability testing development; (iii) quality
assurance/quality control development; and (iv) qualification and validation of
Third Party contract manufacturers of clinical supplies of Licensed Products, in
each case to the extent required for Regulatory Approval of a Licensed Product;
(g) establishing and updating a global safety database for Licensed Products
based on data from clinical use of the Licensed Product in the Development
Program anywhere in the Territory; and (h) developing any in vitro or companion
diagnostics for use with a Licensed Product in accordance with any applicable
Work Plan set forth in the applicable CDP or IDP.  For the avoidance of doubt,
Development Costs exclude any milestone payments hereunder for any Development
milestone events, capital expenditures (such as costs of scaled-up Manufacturing
equipment for commercial production), costs associated with further scale-up
activities after first Regulatory Approval not under the CDP, and any costs not
included in a Development Budget, such as by way of example, costs attributable
to general corporate activities, executive management, investor relations,
treasury services, business development, corporate government relations,
external financial reporting, legal matters (including Patent Costs), and other
overhead not already captured in the definition of FTE Rate.

 

1.61                        “Development FTE” means an FTE employed by a Party
or its Affiliate expended in directly performing or supporting any Development
activities under the CDP, such as scientific, medical, technical, or other
personnel as appropriate for the applicable Development activity, including
administrative employees dedicating more than fifty percent (50%) of their FTE
time to support Development activities hereunder.  For clarity, such
administrative employees include such dedicated personnel in compound
development team leadership and project management, but exclude back-office
employees such as human resources, accounting, information technology, and legal
personnel.

 

1.62                        “Development Program” means the activities performed
by either or both of the Parties and any of their respective Affiliates, Third
Party subcontractors, or Third Party sublicensees in the Development of any
Licensed Products, including all Development activities under the Global
Development Plan.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

9

--------------------------------------------------------------------------------


 

1.63                        “Development Program Invention” means an invention
(whether or not patentable) arising in the Development Program directly from any
Development activities performed by (directly) or on behalf of (by any
Affiliates, Third Party sublicensees, or Third Party subcontractors of) either
or both of the Parties or arising directly from any Post Marketing Studies of
Licensed Product performed by or on behalf of Janssen, which invention is
necessary or useful for the Manufacturing or Development of any Active Substance
or Licensed Product, or for the Commercialization of any Licensed Product,
including any invention made in the Development Program pertaining to the
Manufacture, preparation, formulation, administration, delivery, dosing, or use
in the Field of any Active Substance or Licensed Product. Notwithstanding the
foregoing, if Janssen (directly or through its Affiliates or Third Party
sublicensees) performs during the Term any research activities outside the scope
of the activities set forth in the Global Development Plan, which activities
result in the discovery of either a novel Active Substance (including through
structural modifications of GRN163L to optimize its properties) or novel use in
the Field, then such discoveries shall be deemed within the scope of Development
Program Inventions hereunder.

 

1.64                        “Development Program IP” means the Development
Program Know-How and Development Program Patent Rights, collectively.

 

1.65                        “Development Program Know-How” means any and all
Know-How generated or developed in the Development Program from any Development
activities performed by (directly) or on behalf of (by any Affiliates, Third
Party sublicensees, or Third Party subcontractors of) either or both of the
Parties or from any Post Marketing Studies of Licensed Product performed by or
on behalf of Janssen hereunder, which Know-How directly relates to any Active
Substance or Licensed Product, including for purposes of illustration:  any
Development Program Inventions; Data and other information relating to any form
of an Active Substance or Licensed Product, any method of using an Active
Substance or Licensed Product, any process or material for Manufacturing,
formulating, or delivering an Active Substance or Licensed Product, the use of
any Active Substance in any Combination Product, any companion diagnostic for
use in Developing or Commercializing a Licensed Product in the Field, any
material or process for making an Active Substance or Licensed Product, any
method of using, testing, or characterizing an Active Substance or Licensed
Product; and any data and other information contained in any Regulatory Filings
relating to any Licensed Product.

 

1.66                        “Development Program Patent Right” means any Patent
Right, Controlled by either or both of the Parties, that includes (as filed or
at any other time during its pendency in a Patent Office) any claim Covering
(generally or specifically) any Development Program Invention. For purposes of
illustration, exemplary Development Program Patent Rights may include one or
more claims Covering any Active Substance or Licensed Product form, any method
of using any Active Substance or Licensed Product, any process or material for
manufacturing, formulating, or delivering any Active Substance or Licensed
Product, any Combination Product to the extent it directly relates to an Active
Substance hereunder (excluding, for the avoidance of doubt, Patent Rights
directed to other active ingredients alone), or any companion diagnostic for use
in connection with the Development or Commercialization of the Licensed Product
in the Field.

 

1.67                        “Development Proposal Criteria” means, with respect
to a Proposed Trial, a general description of the study design, clinical study
endpoints, clinical methodology, and

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

10

--------------------------------------------------------------------------------


 

monitoring requirements, and the budget estimate of Out-of-Pocket Costs and FTE
Costs associated therewith, together with an analysis of projected return on
investment of such trial.

 

1.68                        “Diligent Commercialization Efforts” means, with
respect to the efforts to be expended by Janssen following receipt of Regulatory
Approval for a Licensed Product in a Major Market Country or any other country
in which Janssen has obtained Regulatory Approval for a Licensed Product,
expending commercially reasonable efforts, by or on behalf of Janssen (through
its and its Affiliates’ and Third Party sublicensees’ collective activities), to
Commercialize the Licensed Product in such country that are consistent with the
efforts typically expended in the human pharmaceutical industry by similarly
resourced companies under similar circumstances (considering, for example,
technical challenges, market potential, regulatory requirements, patient
population, and competitive position) in such country.

 

1.69                        “Diligent Development Efforts” means, with respect
to the efforts to be expended by a designated Party regarding its Development
obligations under this Agreement, expending commercially reasonable efforts, by
or on behalf of such Party (through its and its Affiliates’ and Third Party
subcontractors’ collective activities) to conduct the applicable Development
activities (including in the event of any clinical hold imposed by any
Regulatory Authority on any particular IND or clinical trial for a Licensed
Product under the Global Development Plan, expending efforts to seek to remove
such clinical hold, if, and to the extent, it is commercially reasonable to do
so) that are consistent with the efforts typically expended in the human
pharmaceutical industry by similarly resourced companies under similar
circumstances (considering, for example, technical challenges, market potential,
regulatory requirements, patient population, and competitive position).

 

1.70                        “Dispute” means any dispute, claim, or controversy
arising from or regarding this Agreement, including the interpretation,
application, breach, termination, or validity of any provision hereof.  For the
avoidance of doubt, any matter within the decision-making authority of the JSC
or any other Joint Committee shall not be deemed a Dispute merely if a unanimous
decision cannot be reached if one of the Parties has the final decision making
authority on such matter; however, if a controversy between the Parties arises
regarding the interpretation of any provisions hereunder pertaining to any Joint
Committee decision that cannot be made due to such controversy, such controversy
shall be deemed a Dispute to the extent of such controversy.

 

1.71                        “Drug Application” means an NDA, MAA, or equivalent
application, submitted to a Regulatory Authority in a particular jurisdiction,
for marketing approval of a pharmaceutical or drug product.

 

1.72                        “Drug Regulation Laws” means Applicable Laws
regulating drugs and pharmaceutical products, such as the Federal Food, Drug,
and Cosmetic Act, 21 U.S.C. § 301 et. seq., the Prescription Drug Marketing Act
of 1987, the Controlled Substances Act, 21 U.S.C. § 801 et. seq., and policies
issued by the FDA, each as in effect and as amended from time to time.

 

1.73                        “Effective Date” means the effective date of this
Agreement, which shall be the date (following the Execution Date) that is the
first Business Day immediately following the date on which the Parties have
actual knowledge that all applicable waiting periods under the HSR Act with
respect to the transactions contemplated hereunder have expired or have been
terminated.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

11

--------------------------------------------------------------------------------


 

1.74                        “EMA” means the European Medicines Agency or any
successor agency for the EU.

 

1.75                        “EU Major Market Country” means the [*].

 

1.76                        “European Union” or “EU” means the countries of the
European Economic Area, as it is constituted on the Effective Date and as it may
be modified from time to time after the Effective Date.

 

1.77                        “Excess Development Costs” means, (a) prior to the
first full Janssen Calendar Year following first Regulatory Approval of a first
Licensed Product in the first Major Market Country, the portion of the
Development Costs for all of the Additional Studies under the CDP for a given
Janssen Calendar Year that, in the aggregate, exceeds the sum of (x) the total
Development Costs set forth in the Initial Development Budget for such
Additional Studies for such Janssen Calendar Year, plus (y) the Budget Variance
Limit, and (b) thereafter, the portion of the Development Costs for the
Additional Studies under the CDP for a given Janssen Calendar Year that, in the
aggregate, exceeds the sum of (x) the total Development Costs set forth in the
annual Development Budget for the Additional Studies for such Janssen Calendar
Year, plus (y) the Budget Variance Limit.

 

1.78                        “Execution Date” has the meaning set forth in the
Preamble.

 

1.79                        “Executive Officers” means (a) for Geron, the Chief
Executive Officer of Geron and (b) for Janssen, (i) if a matter pertains to the
Development of a Licensed Product, the Global Head of Janssen R&D or the Global
Therapeutic Area Head for Janssen Oncology; or (ii) if a matter pertains to the
Commercialization of a Licensed Product, the Worldwide Chairman, Pharmaceuticals
of Johnson & Johnson, the President of Janssen, or the General Manager, Oncology
of Janssen; or (iii) if a matter pertains to the Manufacture of a Licensed
Product, the Vice President, Supply Chain of Janssen Supply Group, LLC.  In the
event that the position of any of the Executive Officers identified in this
Section no longer exists due to a corporate reorganization, corporate
restructuring or the like that results in the elimination or modification of the
identified position, the applicable Executive Officer shall be replaced with
another senior officer with responsibilities and seniority comparable to the
eliminated or modified position.

 

1.80                        “Existing Third Party Agreements” means the
(a) Current Manufacturing Contracts; (b) Pre-Existing Licenses to Third Parties;
(c) Pre-Existing Licenses from Third Parties; and (d) any and all agreements
between Geron and a Third Party in effect as of the Execution Date, other than
the [*] or any agreement described in clauses (a) through (c), and which contain
any terms relating to the Development, Manufacture, or Commercialization of
GRN163 or GRN163L, (collectively, the “Additional Pre-Existing Third Party
Agreements”).  Geron represents and warrants that Exhibit B-3 lists all of the
material Additional Pre-Existing Third Party Agreements described in clause
(d) of this Section, including any amendments thereto, of which Geron is aware
as of the Execution Date.

 

1.81                        “Existing Blocking Third Party Patent Rights” means
any issued Patent Rights owned or controlled by a Third Party (and not included
in Geron Product Patent Rights) that (i) include one or more claims that would
be infringed by the Development, Manufacture (including,

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

12

--------------------------------------------------------------------------------


 

with respect to any claims of such Patent Rights that Cover any manufacturing
processes used in such Manufacture, those process steps or features that are in
accordance with those process steps or features of any manufacturing processes
as utilized by or on behalf of Geron as of the Execution Date, including under
the Current Manufacturing Contracts, but excluding any process steps or features
that are changed from such manufacturing processes), or Commercialization of
GRN163 or GRN163L, or a Licensed Product due solely to the extent of its
inclusion of GRN163 or GRN163L as an active agent (and not to the inclusion of
any other active or inactive agent or ingredient in the Licensed Product) (any
such Development, Manufacture, or Commercialization activity, the “Contemplated
License Activities”), and (ii) which as of the Execution Date, Geron knew or
reasonably should have known, include any such claims that would be infringed by
any such Contemplated License Activity.

 

1.82                        “Ex-US Studies” means those clinical studies of
Licensed Product set forth in the Global Development Plan that are not US
Studies, which for clarity are intended to support Regulatory Approval in one or
more countries not including the United States, regardless of where such studies
are performed.

 

1.83                        “Expert Proxy Resolution” means the procedure for
obtaining a decision on an issue within the JSC’s authority that requires a
unanimous vote of the JSC as expressly provided hereunder, in the event that the
JSC does not reach a unanimous decision and, after escalation, the Parties’
Executive Officers also do not reach a mutual decision of the escalated issue,
which procedure is set forth in Section 3.11.

 

1.84                        “FCPA” means the U.S. Foreign Corrupt Practices Act
(15 U.S.C. § 78dd-1 et. seq.), as may be amended at the relevant time.

 

1.85                        “FDA” means the United States Food and Drug
Administration or any successor agency thereto for the United States.

 

1.86                        “Field” means the prevention, treatment, and/or
diagnosis of any and all human disorders or medical conditions, including all
Indications in Oncology.

 

1.87                        “Finance Working Group” means a Working Group
advising the JSC or any other Joint Committee with respect to the reporting and
reconciliation of any Development Costs or US Promotional Costs incurred
hereunder.

 

1.88                        “First Commercial Sale” means, with respect to a
Licensed Product in a country, the first commercial sale for monetary value of
such Licensed Product by or on behalf of Janssen (or any of its Affiliates,
Third Party distributors, or Third Party sublicensees) to a Third Party
purchaser for end-use or consumption in the Field following Regulatory Approval
in such country.  For the avoidance of doubt, sales of Licensed Product for
clinical study purposes, early access programs (such as to provide patients with
a Licensed Product prior to Regulatory Approval, for example, pursuant to
treatment INDs or protocols, named patient programs and compassionate use
programs), and similar uses shall not constitute a First Commercial Sale.  In
addition for clarity, a sale of a Licensed Product between (i) Janssen or any of
its Affiliates and (ii) Janssen and any of its Third Party sublicensees (such as
contract manufacturers, suppliers, or distributors for consignment, where such
sale is not a final sale to a wholesaler or retailer) shall not constitute a

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

13

--------------------------------------------------------------------------------


 

First Commercial Sale, and in each case the First Commercial Sale shall be
deemed to occur upon a subsequent resale by a Third Party sublicensee to a Third
Party purchaser for end use.  For clarity, only one such sale transaction (the
final sale) with respect to a unit of Licensed Product will be deemed to
constitute the First Commercial Sale.

 

1.89                        “First Indication” has the meaning set forth in
Section 1.139.

 

1.90                        “FTE” means the equivalent of the work of one
qualified employee or agent for the applicable activities, full time, for one
year (constituting [*] working hours).  For clarity, no more than [*] hours per
year (or equivalent pro-rata portion thereof for a period less than 12 months)
may be charged for an individual contributing work factoring into any
reimbursable FTE costs hereunder, regardless of how much additional work time is
contributed by such individual during such period.  An individual contributing
work for less than [*] hours per year shall be deemed a fraction of an FTE on a
pro-rata basis.

 

1.91                        “FTE Costs” means the FTE Rate times the number of
FTEs expended during the applicable financial period.  The FTE Costs shall be
determined based on time (as calculated in pro-rated FTEs) actually spent
performing the applicable Development activities, unless another basis is
expressly specified herein or otherwise agreed in advance by the Parties in
writing.

 

1.92                        “FTE Rate” means the monetary rate at which FTEs
expended by a Party during the applicable financial reporting period will accrue
toward such Party’s FTE Costs hereunder.  The Parties agree that the FTE Rate
for Development work shall be [*] dollars ($[*]) per allocable FTE, and the FTE
Rate for Detailing work by Sales Representatives (the “Sales Force FTE Rate”)
shall be [*] dollars ($[*]) per allocable Sales Representative.  Each such FTE
Rate shall be adjusted annually, based on changes in the Consumer Price Index
(as quoted by the U.S. Department of Labor, Bureau of Labor Statistics) plus [*]
percent ([*]%), with the first adjustment taking effect in the 2015 Janssen
Calendar Year.  Each Party acknowledges that the foregoing FTE Rate for
Development work has been set to include all salary, employee benefits, routine
supplies, and other expenses, including support staff and overhead for or
directly allocable to an FTE and that the foregoing Sales Force FTE Rate is
likewise fully loaded for Sales Representative Detailing work.

 

1.93                        “GAAP” means United States generally accepted
accounting principles applied on a consistent basis.

 

1.94                        “Generic Erosion” means that a Generic Product alone
has, or multiple Generic Products in the aggregate have, attained, on a Licensed
Product-by-Licensed Product basis and on a country-by-country basis, at least
[*] ([*]%) market share of prescription volume in a Janssen Calendar Quarter of
the applicable Licensed Product in the applicable country, as measured by the
IMS data or other marketing data issued by a reputable data source acceptable to
both Parties.

 

1.95                        “Generic Product” means, on a Licensed
Product-by-Licensed Product basis and on a country-by-country basis, a product
that is the same as, or Bioequivalent to, the Active Substance contained within
such Licensed Product, and the application for Regulatory Approval for which is
submitted through an Abbreviated NDA or foreign equivalent thereof that
references

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

14

--------------------------------------------------------------------------------


 

any NDA or supplemental NDA or any foreign equivalent thereof for the Licensed
Product.  For clarity, Generic Product will not include an authorized (by
Janssen) generic of a Licensed Product.

 

1.96                        “Geron Assay IP” means the Geron Assay Know-How and
the Geron Assay Patent Rights, collectively.

 

1.97                        “Geron Assay Know-How” means any and all Know-How
owned (and accordingly Controlled) by Geron (directly or through any of its
Affiliates), as of the Execution Date or during the Term, that pertains to any
assays for measuring telomerase activity and/or telomere length.  Geron hereby
represents and warrants that the Geron Assay Know-How includes the assay methods
and materials (other than reagents and kits generally available for commercial
purchase without restrictions on use from Third Party vendors) described in the
two protocols set forth in Exhibit K.

 

1.98                        “Geron Assay Patent Rights” means: (a) any and all
Patent Rights owned (and, accordingly Controlled) by Geron (directly or through
any of its Affiliates), as of the Execution Date or during the Term, that
include any claim Covering any assay method or material for measuring telomerase
activity and/or telomere length; and (b) the Patent Rights licensed by Geron
pursuant to the license agreement dated May 17, 2001 by and between Geron and
McMaster University.  The Geron Assay Patent Rights include the Patent Rights
listed on Exhibits P-1 and P-2.

 

1.99                        “Geron Co-Promotion Decision Package” has the
meaning set forth in Section 2.2.3.

 

1.100                 “Geron Decision Package” has the meaning set forth in
Section 2.2.1 .

 

1.101                 “Geron Development Program IP” means the Geron Development
Program Know-How and Geron Development Program Patent Rights, collectively.

 

1.102                 “Geron Development Program Know-How” means the Development
Program Know-How Controlled by Geron (directly or through any of its
Affiliates), including Geron’s interest in any Joint Development Program
Know-How.

 

1.103                 “Geron Development Program Patent Rights” means the
Development Program Patent Rights Controlled by Geron (directly or through any
of its Affiliates), including Geron’s interest in any Joint Development Program
Patent Rights.

 

1.104                 “Geron Election Period” has the meaning set forth in
Section 2.2.2.

 

1.105                 “Geron Election Notification” has the meaning set forth in
Section 2.2.2.

 

1.106                 “Geron IDP Trial Costs” has the meaning set forth in
Section 4.9.4.

 

1.107                 “Geron Product IP” means the Geron Product Know-How and
Geron Product Patent Rights, collectively.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

15

--------------------------------------------------------------------------------


 

1.108                 “Geron Product Know-How” means (a) any Know-How related to
the Development, Manufacture and/or Commercialization of any Active Substance or
Licensed Product, including any Active Substance’s or Licensed Product’s Data
and properties, Development, uses, synthesis or manufacture, formulation, or
administration (including as contemplated by this Agreement), and (b) any
Know-How that is incorporated by Geron or any of its Affiliates into the
Development, Manufacture, use and/or Commercialization of any Active Substance
or Licensed Product during the Term, which Know-How in each case (a) and (b) is
either (i) Controlled by Geron (directly or through any of its Affiliates) as of
the Effective Date or (ii) developed outside of the Development Program and
comes within the Control of Geron (directly or through any of its Affiliates)
during the Term, but in all cases excluding [*].

 

1.109                             “Geron Product Patent Rights” means any Patent
Rights, Controlled by Geron (directly or through any of its Affiliates) as of
the Effective Date or during the Term, or that come into the Control of Geron
(directly or through any of its Affiliates) outside the Development Program but
during the Term, that include at any time at least one claim Covering,
generically or specifically: (a) any Geron Product Know-How; or (b) any
composition, form, formulation, preparation, administration, delivery, or dosing
of any Active Substance or Licensed Product, or any method of using any Active
Substance or Licensed Product, or any process or material for manufacturing,
formulating, preparing, administering, delivering, or dosing any Active
Substance or Licensed Product, in each case excluding [*].  The Geron Product
Patent Rights include the Patent Rights listed on Exhibits D-1, D-2, and D-3.

 

1.110                 “[*]” has the meaning set forth in Section 5.5.1.

 

1.111                 “Geron Promotional Funding Amount” has the meaning set
forth in Section 5.5.1.

 

1.112                 “Geron Promotional Share” means the actual percentage, up
to a maximum of twenty percent (20%), of Sales Representative PDEs expended by
Geron in Detailing Licensed Product in the United States during any period
during which it is Co-Promoting such Licensed Product while there is Innovator
Protection in the United States for a Licensed Product following its Regulatory
Approval by the FDA.

 

1.113                 “Geron Reimbursement Amount” has the meaning set forth in
Section 4.9.5.

 

1.114                 “[*]” means the portion of the Geron Reimbursement Amount
set forth in Section 4.9.5.

 

1.115                 “Geron Reimbursement Downpayment” has the meaning set
forth in Section 4.9.5.

 

1.116                 “Global Development Plan” means the CDP and any IDPs,
collectively, which together shall provide the written plans and budgets for the
overall program of Development of Licensed Product toward Regulatory Approval in
the Major Market Countries for any Oncology Indications or other applications in
the Field, including Work Plans and Development Budgets (with each Party’s
respective allocation of costs, if any) for (a) clinical trials (including any
Party-sponsored clinical studies and investigator-initiated clinical studies)
and non-clinical

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

16

--------------------------------------------------------------------------------


 

studies, (b) regulatory responsibilities for obtaining Regulatory Approval in
the applicable countries, and (c) the associated timelines for such activities,
all as may be updated or amended from time to time in accordance with the terms
of this Agreement.  For clarity, the Global Development Plan shall include any
clinical studies initiated by Geron, or any of its Affiliates or Third Party
contractors under any Existing Third Party Agreements, before the Execution Date
and conducted to any extent during the Term.

 

1.117                 “Good Clinical Practice” or “GCP” means the current
standards for clinical trials for pharmaceuticals, as set forth in the ICH
guidelines and applicable regulations promulgated thereunder, as amended from
time to time, and such standards of good clinical practice as are required by
the European Union and other organizations and governmental agencies in
countries in which a Product is intended to be sold to the extent such standards
are not less stringent than United States Good Clinical Practice.

 

1.118                 “Good Laboratory Practice” or “GLP” means the current
standards for laboratory activities for pharmaceuticals, as set forth in the
FDA’s Good Laboratory Practice regulations or the Good Laboratory Practice
principles of the Organization for Economic Co-Operation and Development, as
amended from time to time, and such standards of good laboratory practice as are
required by the European Union and other organizations and governmental agencies
in countries in which a Product is intended to be sold, to the extent such
standards are not less stringent than United States Good Laboratory Practice.

 

1.119                 “Good Manufacturing Practice” or “GMP” means the current
quality assurance standards that ensure that pharmaceutical products are
consistently produced and controlled in accordance with the quality standards
appropriate to their intended use as defined in 21 C.F.R. § 210 and 211,
European Directive 2003/94/EC, Eudralex 4, Annex 16, and applicable United
States, European Union, Canadian and ICH guidance or equivalent laws in other
jurisdictions to the extent no less stringent.

 

1.120                 “Government Health Care Programs” means the Medicare
program (Title XVIII of the Social Security Act), the Medicaid program (Title
XIX of the Social Security Act), TRICARE, the Federal Employee Health Benefits
Program, and other foreign, federal, state and local governmental health care
plans and programs.

 

1.121                 “Government Order” means any order, writ, judgment,
injunction, decree, stipulation, ruling, determination or award entered by or
with any Governmental Authority.

 

1.122                 “Governmental Authority” means any United States federal,
state or local or any foreign government, or political subdivision thereof, or
any multinational organization or authority, or any authority, agency, or
commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof), or any governmental
arbitrator or arbitral body.

 

1.123                 “GRN163” means the N3’->P5’ thiosphosphoramidate
oligonucleotide having the structure set forth in Exhibit A-1, which is referred
to by Geron internally and in certain of its publications as GRN163.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

17

--------------------------------------------------------------------------------

 

1.124                 “GRN163L” means the N3’->P5’ thiosphosphoramidate
oligonucleotide having the structure set forth in Exhibit A-2, which reflects
GRN163 covalently linked to palmitoyl, or the sodium (or any other) salt
thereof, which is also referred to as imetelstat.

 

1.125                 “Health Care Laws” means Applicable Laws relating to
Government Health Care Programs, Private Health Care Plans, privacy and
confidentiality of patient health information and human biological materials,
including, in the United States, federal and state Applicable Laws pertaining to
the federal Medicare and Medicaid programs (including the Medicaid rebate
program); federal Applicable Laws pertaining to the Federal Employees Health
Benefit Program, the TRICARE program and other Government Health Care Programs;
federal and state Applicable Laws applicable to health care fraud and abuse,
kickbacks, physician self-referral and false claims (including 42 U.S.C. §
1320a-7a, 42 U.S.C. § 1320a-7b, 42 U.S.C. § 1395nn and the federal Civil False
Claims Act, 31 U.S.C. § 3729 et. seq.); the Health Insurance Portability and
Accountability Act of 1996; and 45 C.F.R. Part 46, as well as similar Applicable
Laws in the Licensed Territory, each as in effect and as amended from time to
time.

 

1.126                 “Hematological Cancer” means any cancer arising in the
blood or in bone forming tissues (e.g., bone marrow or lymph nodes), including
MDS, MF, leukemia (including AML), lymphoma, or multiple myeloma.

 

1.127                 “HSR Act” means the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, and the rules and regulations promulgated
thereunder, or foreign equivalent thereof under Applicable Law.

 

1.128                 “HSR Clearance” means, as pertaining to this Agreement,
the expiration or termination of all applicable waiting periods and requests for
information (and any extensions thereof) under the HSR Act.

 

1.129                 “HSR Filing” means (a) filings by Janssen and Geron with
the United States Federal Trade Commission and the Antitrust Division of the
United States Department of Justice of a Notification and Report Form for
Certain Mergers and Acquisitions (as that term is defined in the HSR Act) with
respect to the matters set forth in this Agreement, together with all required
documentary attachments thereto, or (b) equivalent filings with applicable
Governmental Authorities having jurisdiction over requests for HSR Clearance.

 

1.130                 “ICH” means the International Conference on Harmonization
of Technical Requirements for Registration of Pharmaceuticals for Human Use.

 

1.131                 “IDP” or “Independent Development Plan” means a written
plan prepared by or on behalf of a Party hereunder for Development of Licensed
Product in the Field to be independently conducted by such Party (directly or
through its Affiliates, Third Party sublicensees or Third Party subcontractors)
as expressly permitted hereunder (including under Section 4.8 or Section 4.9),
at its own expense, including the Work Plans and Development Budget, as may be
updated or amended from time to time by such Party.

 

1.132                 “Imetelstat COM Patent Family” means the series or family
of Geron Product Patent Rights which consists of: (a) U.S. Patent No. 7,494,982
and (b) those other Geron Product

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

18

--------------------------------------------------------------------------------


 

Patent Rights related thereto by way of priority (such as a continuing
application thereof, a parent or provisional application serving as a basis of
priority therefor, or by claiming a common priority right therewith) under
Applicable Law, in each case including foreign counterparts of any of the
foregoing.

 

1.133                 “IND” means an Investigational New Drug Application filed
with the FDA, or a similar application filed with a Regulatory Authority outside
of the United States for authorization to commence a clinical study, such as a
clinical trial application or a clinical trial exemption, or any related
regulatory submission, license or authorization.

 

1.134                 “IND Transfer Agreement” means a written agreement between
the Parties relating to a particular IND for a clinical study of GRN163L filed
on or before the Effective Date by or on behalf of Geron or a Third Party
counterparty to an Existing Third Party Agreement pertaining to such IND or
ongoing clinical study thereunder, which written agreement is entered into
between the Parties or among the Parties and any such Third Party after the
Effective Date hereof and provides for the transfer to Janssen of the IND or any
responsibilities of Geron under the Existing Third Party Agreement.

 

1.135                 “Indemnified Party” has the meaning set forth in
Section 13.1.

 

1.136                 “Indemnified Persons” shall mean, with respect to a Party,
such Party and its Affiliates, and their respective officers, directors,
employees, and agents.

 

1.137                 “Indemnifying Party” has the meaning set forth in
Section 13.1.

 

1.138                 “Independent Promotional Plan” means the written plan
prepared by Janssen setting forth its plans for Detailing supporting Janssen’s
Commercialization of Licensed Product after applicable Regulatory Approval in
(a) the United States if Geron does not have US Opt-In Rights, and (b) countries
other than the United States, as such plan may be amended or updated from time
to time by Janssen.

 

1.139                 “Indication” means a specific therapeutic or prophylactic
indication set forth in labeling for a given drug product (such as a Licensed
Product), as approved by a Regulatory Authority, identifying an application for
which the drug product, as applicable, may be marketed for use to prevent or
treat a particular disease or medical condition.  On a product-by-product and
country-by-country basis,  “First Indication” for a specified disease or medical
condition means the Indication for such specified disease or medical condition
as set forth in the product label for the drug product, as applicable, that
receives the first Regulatory Approval in such country based on a pivotal
clinical study and is for treating a patient population; and “Second Indication”
means an additional Indication for the same specified disease or medical
condition as set forth in the First Indication for such drug product, as
applicable, which additional Indication receives Regulatory Approval based on a
different pivotal clinical study and is for treating an additional patient
population (distinct from that treated by the First Indication).

 

1.140                 “Inferior Rights” means any rights, under any Geron
Product Patent Rights not licensed to Janssen under this Agreement that, after
the Effective Date and to the extent not

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

19

--------------------------------------------------------------------------------


 

prohibited herein, Geron exercises, practices, or otherwise exploits itself or
through an Affiliate or grants to any Third Party, that relate to a product
other than a Licensed Product.

 

1.141                 “Inferior Rights Holder” means a holder of Inferior Rights
(whether Geron or its Affiliate or Third Party licensee, as the case may be).

 

1.142                 “Initial Development Budget” means the initial Development
Budget for the Development activities in the Work Plans for the Initial Studies
and US Studies that would be included in the CDP as set forth in Section 4.8.1
if Geron were to exercise its US Opt-In Rights, as provided to Geron in the
Geron Decision Package pursuant to Section 2.2.1.

 

1.143                 “Initial Global Development Plan” means the Global
Development Plan as of the Execution Date, which is attached to this Agreement
as Exhibit C and includes:  (a) the initial CDP including the Work Plan and
Development Budget for each of the Initial Studies; and (b) Additional Studies
that are US Studies planned as of the Execution Date, which shall be
incorporated into the CDP if Geron exercises it US Opt-In Rights pursuant to
Section 2.2.2, and which shall be incorporated into a Janssen IDP if Geron does
not so exercise such rights.

 

1.144                 “Initial Studies” means both the Lead Phase 2 MF Study and
Lead Phase 2 Low-Risk MDS Study.

 

1.145                 “In-Licensed Geron Product Patent Rights” has the meaning
set forth in Section 12.5.8.

 

1.146                 “Innovator Protection” means, with respect to the
applicable Licensed Product having Regulatory Approval in a given country, that
either or both of the following protections pertaining to the Active Substance
of the Licensed Product is/are in force in such country:  (a) at least one Valid
Claim of the Geron Product Patent Rights or Development Program Patent Rights in
such country Covers either (i) the Active Substance contained in the Licensed
Product as a composition of matter, or (ii) a method of using the Active
Substance or the Licensed Product corresponding to its First Indication approved
by the Regulatory Authority in such country; and/or (b) Regulatory Exclusivity
Rights protect the Active Substance of the Licensed Product (e.g., as a new
chemical entity, data exclusivity, pediatric exclusivity, or the like) or its
First Indication (e.g., if an orphan drug Indication) approved for the Licensed
Product by the Regulatory Authority in such country.

 

1.147                 “Janssen Alternative Election Period” has the meaning set
forth in Section 2.1.8(b).

 

1.148                 “Janssen Calendar Quarter” means a financial quarter based
on a Janssen Calendar Year; provided, however, that the first Janssen Calendar
Quarter and the last Janssen Calendar Quarter may be partial quarters as
applicable under the relevant Janssen Calendar Year.

 

1.149                 “Janssen Calendar Year” means a year based on Janssen’s
universal calendar for that year used by Janssen for internal and external
reporting purposes (a copy of which for the year 2014 and 2015 is attached
hereto as Exhibit I); provided, however, that the first Janssen Calendar Year
and the last Janssen Calendar Year of the applicable period (such as the Royalty
Term) may be a partial year as the case may be.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

20

--------------------------------------------------------------------------------


 

1.150                 “Janssen Development Program IP” means the Janssen
Development Program Know-How and Janssen Development Program Patent Rights,
collectively.

 

1.151                 “Janssen Development Program Know-How” means the
Development Program Know-How Controlled by Janssen (directly or through any of
its Affiliates), including Janssen’s interest in any Joint Development Program
Know-How.

 

1.152                 “Janssen Development Program Patent Rights” means the
Development Program Patent Rights Controlled by Janssen (directly or through any
of its Affiliates), including Janssen’s interest in any Joint Development
Program Patent Rights.

 

1.153                 “Janssen Election Period” has the meaning set forth in
Section 2.1.8.

 

1.154                 “Janssen IDP Based Regulatory Approval” has the meaning
set forth in Section 4.9.5.

 

1.155                 “Janssen IDP Trial Costs” has the meaning set forth in
Section 4.9.5.

 

1.156                 “Janssen INDs” has the meaning set forth in
Section 4.4.1(b).

 

1.157                 “Janssen Parent” means Johnson & Johnson, a New Jersey
corporation.

 

1.158                 “Janssen Product IP” means the Janssen Product Know-How
and Janssen Product Patent Rights, collectively.

 

1.159                 “Janssen Product Know-How” means any Know-How that is
incorporated by Janssen or any of its Affiliates into the Development,
Manufacture, use and/or Commercialization of any Active Substance or Licensed
Product during the Term, and that either is (a) Controlled by Janssen or any of
its Affiliates as of the Effective Date or (b) developed outside of the
Development Program and comes within the Control of Janssen or any of its
Affiliates during the Term.

 

1.160                 “Janssen Product Patent Rights” means any Patent Rights,
Controlled by Janssen or any of its Affiliates as of the Effective Date or that
come into the Control of Janssen or any of its Affiliates outside the
Development Program but during the Term, that include at any time at least one
claim Covering, generically or specifically: (a) any Janssen Product Know-How;
or (b) any composition, form, formulation, preparation, administration,
delivery, or dosing of any Active Substance or Licensed Product, or any method
of using any Active Substance or Licensed Product, or any process or material
for manufacturing, formulating, preparing, administering, delivering, or dosing
any Active Substance or Licensed Product, in each case ((a) and (b)) as and to
the extent incorporated into the Licensed Product or the Development,
Manufacture, use and/or Commercialization of any Active Substance or Licensed
Product by Janssen or any of its Affiliates during the Term.

 

1.161                 “JDC” or “Joint Development Committee” means a joint
development subcommittee of the JSC, as further defined in Section 3.1.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

21

--------------------------------------------------------------------------------


 

1.162                 “JMC” or “Joint Marketing Committee” means a joint
marketing subcommittee of the JSC, as further defined in Section 3.1.

 

1.163                 “Joint Committee(s)” shall refer (a) in the singular, to
each of the Joint Steering Committee, the Joint Development Committee, and the
Joint Marketing Committee individually, and (b) in the plural, to the Joint
Steering Committee, the Joint Development Committee, and the Joint Marketing
Committee collectively.

 

1.164                 “Joint Development Program Invention” has the meaning set
forth in Section 10.2.1.

 

1.165                 “Joint Development Program Know-How” means any Development
Program Know-How owned jointly by the Parties.

 

1.166                 “Joint Development Program Patent Rights” means any
Development Program Patent Rights owned jointly by the Parties.

 

1.167                 “Joint Steering Committee” or “JSC” means a joint steering
committee formed by representatives of each Party that is responsible for
providing high-level oversight and decision-making regarding the Collaboration
Activities, as further provided in Article III.

 

1.168                 “Jointly Owned Geron Product Patent Rights” has the
meaning set forth in Section 12.5.8.

 

1.169                 “Know-How” means any and all technical, scientific, and
other know-how (whether or not patentable), data, and other information, as well
as materials, including:  inventions, trade secrets, research and Development
data, plans, procedures, experimental techniques, material specifications, and
assay or test protocols; biological, chemical, pharmacological, toxicological,
pharmaceutical, pre-clinical, clinical, safety, and quality control data and
information; Manufacturing methods and formulas; and molecules, chemical
entities, reagents, starting materials, reaction intermediates, building blocks,
synthetic products, delivery systems, excipients, ingredients, formulations, and
compositions of matter.

 

1.170                 “Launched Product” has the meaning set forth in
Section 14.6.2(h).

 

1.171                 “Lead Phase 2 Low-Risk MDS Study” means the Phase 2
clinical study of GRN163L for patients with MDS at low risk of progression to
AML, based on International Prognostic Scoring System (IPSS) and/or the World
Health Organization 2008 classification for MDS, or any such other
classification scheme as may be agreed upon by the JSC, that is set forth in the
initial CDP.

 

1.172                 “Lead Phase 2 MF Study” means the Phase 2 clinical study
of GRN163L for MF that is set forth in the initial CDP.

 

1.173                 “Lead Phase 2 MF Study Data Package” means the
de-identified clinical trial results in the form of the protocol-specified
primary analysis from the Lead Phase 2 MF Study as identified in the CDP.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

22

--------------------------------------------------------------------------------


 

1.174                 “Lead Phase 2 MF Study Read-Out” means the date of the
JSC’s delivery of the Lead Phase 2 MF Study Data Package to both Parties.

 

1.175                 “Lead Phase 2 MF Study Suspension Period” has the meaning
set forth in Section 2.1.8(b).

 

1.176                 “Licensed Product” means a product for use in the Field
comprising an Active Substance, alone or in combination with other ingredients,
such as excipients and other inactive ingredients as well as any other active
ingredients.

 

1.177                 “Licensed Territory” means the entire world, including all
of its countries and their possessions and territories.

 

1.178                 “Losses” means damages, losses, liabilities, costs
(including costs of investigation and defense), fines, penalties, Government
Orders, taxes, expenses or amounts paid in settlement (in each case, including
reasonable attorneys’ and experts fees and expenses), resulting from a Claim in
an Action of a Third Party or Governmental Authority, and incurred by a Party
(or other Indemnified Person as provided in Article XIII) as a result of such
Action.

 

1.179                 “MAA” means (a) a marketing authorization application
filed with (i) the EMA under the centralized EMA filing procedure or (ii) a
Regulatory Authority in any European country if the centralized EMA filing
procedure is not used; or (b) any other equivalent or related regulatory
submission, in either case to gain approval to market a Product in any country
in the European Union, in each case including, for the avoidance of doubt,
amendments thereto and supplemental applications.

 

1.180                 “Major Market Country” means any of the [*].

 

1.181                 “Manufacturing Agreement” means a written agreement signed
by both Parties including the agreed-upon plan, and terms and conditions, for
procuring for the applicable Party (with respect to its IDP) or Parties (with
respect to the CDP), as the case may be, including through the engagement of any
Third Party contract manufacturers, suppliers of starting materials and
reagents, Active Substances and Licensed Products of sufficient quality in
amounts adequate to meet the demands as needed for conducting the clinical
studies of Licensed Products pursuant to the Global Development Plan, including
a plan of activities aimed to promptly transition to Janssen responsibility for
Manufacturing, and having Manufactured, Active Substances and Licensed Products
for Development purposes under the CDP and any IDPs, provided that (for
clarity), (a) the Supply Costs for procuring such supplies for each clinical
study under the CDP shall be allocated pro rata in accordance with each Party’s
respective percentage share of Development Costs for such clinical study as
provided hereunder (such as in Section 7.2), and (b) the Supply Costs for
procuring such supplies for each clinical study under a Party’s IDP shall be
borne by such Party (subject to any right of reimbursement that may arise
pursuant to the terms hereof, such as Section 4.9).

 

1.182                 “Manufacturing” means, in reference to a Licensed Product,
activities performed to manufacture such Licensed Product into final form for
end use in the Field, including producing starting materials used to manufacture
the Active Substance of the Licensed Product,

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

23

--------------------------------------------------------------------------------


 

manufacturing (including through multiple synthesis steps) such starting
materials into Active Substance (e.g., in bulk form), formulating the Active
Substance into Licensed Product in finished dosage form, filling, finishing,
packaging, labeling, performing quality assurance testing and release, and
shipping and storing the packaged Licensed Product.

 

1.183                 “Mayo IST Contract” means the Investigator Sponsored Trial
Agreement between Geron and the Mayo Clinic dated October 5, 2012, as amended
April 4, 2013, June 13, 2013, August 14, 2013, October 17, 2013 and May 2, 2014
(as may be further amended from time to time), which has been superseded by the
Clinical Trial Agreement by and between Geron and Mayo Clinic, dated July 31,
2014, as amended September 2, 2014 and September 16, 2014 (as may be further
amended from time to time) under which a clinical study of GRN163L entitled “A
Pilot Open-Label Study of the Efficacy and Safety of Imetelstat (GRN163L) in
Myelofibrosis and other Myeloid Malignancies,” has been and is being, as of the
Execution Date, performed by the Mayo Clinic under the direction of Dr. Tefferi
(IND No. 116129).

 

1.184                 “MDS” means myelodysplastic syndrome.

 

1.185                 “Medical Affairs” means medical affairs activities
performed by or on behalf Janssen and its Affiliates and any sublicensees, in
connection with any Licensed Product sold by or on behalf of Janssen hereunder,
including providing medical scientific liaison support, coordinating the
distribution of medical and scientific information and materials relating to the
Licensed Product, developing and conducting medical education programs relating
to the Licensed Product for healthcare providers, overseeing field based medical
science liaisons, and coordinating medical communications and field medical
education.

 

1.186                 “MF” means myelofibrosis.

 

1.187                 “MHLW” shall mean the Ministry of Health, Labour and
Welfare of Japan and any successor agency thereto.

 

1.188                 “Named Indications” means, individually and collectively,
MF, MDS and AML.

 

1.189                 “NDA” means a new drug application or biologics license
application submitted to the FDA for purposes of obtaining Regulatory Approval
for a new drug in the United States, for a particular Indication, including, for
the avoidance of doubt, amendments thereto and supplemental applications.

 

1.190                 “Net Sales” means, with respect to a Licensed Product
following its Regulatory Approval and commencing with the First Commercial Sale,
the gross amounts invoiced on sales of the approved Licensed Product by or on
behalf of a specified Party (directly or through any of its Affiliates or Third
Party sublicensees) to a Third Party purchaser for end use in an arms-length
transaction, less the following customary deductions, determined in accordance
with Accounting Standards and standard internal policies and procedures
consistently applied throughout the organization of the Party recording such
sales to calculate revenue for financial reporting purposes, to the extent
specifically and solely allocated to the sale of such Licensed Product to such
purchaser and actually taken, paid, accrued, allowed, included, or allocated
based on good

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

24

--------------------------------------------------------------------------------


 

faith estimate, in the gross sales prices with respect to such sales (and
consistently applied as set forth below):

 

(a)                       normal and customary [*] in the form of [*] with
respect to sales of such Licensed Product (to the extent not already reflected
in the amount invoiced) [*];

 

(b)                       [*] to the extent included [*] (but specifically
excluding, for clarity, [*]);

 

(c)                        [*] to the extent included in the price and
separately itemized on the invoice price;

 

(d)                       [*] on sales of such Licensed Product [*] pursuant to
Applicable Law by reason of [*];

 

(e)                        [*] actually granted upon [*] of such Licensed
Product, [*];

 

(f)                         [*] actually granted to [*]; and

 

(g)                       [*] associated with [*].

 

All aforementioned deductions shall only be allowable to the extent they are
commercially reasonable, and shall be determined, on a country-by-country basis,
as incurred in the ordinary course of business in type and amount consistent
with the Party’s, the Affiliate’s, or sublicensee’s (as the case may be)
business practices consistently applied across its product lines and in
compliance with Accounting Standards and verifiable.  All such discounts,
allowances, credits, rebates and other deductions shall be fairly and equitably
allocated to such Licensed Product and other products of the Party and its
Affiliates and sublicensees such that such Licensed Product does not bear a
disproportionate portion of such deductions.  For clarity, sales of a Licensed
Product by and between a Party and its Affiliates and sublicensees (including
those that are distributors), or between the Parties (or their respective
Affiliates or sublicensees), are not sales to Third Parties and shall be
excluded from Net Sales calculations for all purposes so long as such Licensed
Product is subsequently resold to a Third Party end-user.  For the avoidance of
doubt, sales of a Licensed Product for use in conducting clinical trials of such
Licensed Product in a country in order to obtain the first Regulatory Approval
of such Licensed Product in such country shall be excluded from Net Sales
calculations for all purposes.  Also, notwithstanding anything to the contrary
above, sales of a Licensed Product for any compassionate use or named patient
sales shall be excluded from Net Sales calculations.  Additionally for clarity,
only a single sales transaction with respect to a particular unit of Licensed
Product, made at the time Janssen or any of its Affiliates or sublicensees sells
such Licensed Product to a Third Party purchaser for end use in an arms-length
transaction, will qualify as the basis for determining the Net Sales amount for
such unit.  The calculation of Net Sales for any Combination Product shall be
adjusted pursuant to Section 8.3.4(c) below.

 

1.191                 “Non-Breaching Party” has the meaning set forth in
Section 14.2.1.

 

1.192                 “Notice of a Claim” has the meaning set forth in
Section 13.2.1.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

25

--------------------------------------------------------------------------------


 

1.193                 “Oncology” means any type or form of Hematological Cancer
or Solid Tumor Cancer.

 

1.194                 “Ongoing Studies” means the clinical studies of GRN163L
initiated by or assumed by Geron, prior to the Execution Date and identified in
Exhibit Q.

 

1.195                 “Out of Budget Modification” has the meaning set forth in
Section 3.7.1(c).

 

1.196                 “Out-of-Pocket Costs” means amounts paid by a Party or its
Affiliates to any Third Party subcontractors hereunder, for services or
materials provided by such subcontractors to directly support the applicable
Development or Promoting activities co-funded (to any extent) by the Parties, or
clinical supply activities, as expressly provided hereunder, to the extent such
services or materials apply directly to activities under the applicable CDP or
IDP, or the US Promotional Plan, or the Manufacturing Plan, as the case may be. 
The specific allocation of each Party’s share of co-funded Out-of-Pocket Costs
is otherwise specified in this Agreement.  For clarity, Out-of-Pocket Costs do
not include payments for a Parties’ or its Affiliates’ internal:  salaries or
benefits; facilities; utilities; general office or facility supplies; insurance;
or information technology, capital expenditures or the like.

 

1.197                 “Party” and “Parties” have the meaning set forth in the
Preamble.

 

1.198                 “Patent Controversy” means any Dispute between the Parties
to the extent that it involves an issue relating to the inventorship, claim
scope or interpretation, infringement, enforceability, patentability, or
validity of any Patent Right hereunder, and including any such issues relevant
to any Prosecution activities hereunder.

 

1.199                 “Patent Costs” means all out-of-pocket costs reasonably
incurred by or on behalf of a Party (such as a designated Affiliate) in
Prosecuting applicable Patent Rights.

 

1.200                 “Patent Office” means the United States Patent and
Trademark Office, European Patent Office, or other Governmental Authority
responsible for the examination of patent applications or granting of patents in
a country, region, or supra-national jurisdiction.

 

1.201                 “Patent Representative” means the patent attorney or agent
representing a Party as described in Section 3.3.

 

1.202                 “Patent Rights” means, in reference to a designated
invention, all original (priority establishing) patent applications claiming
such invention filed anywhere in the world, including provisionals and
nonprovisionals, and all related applications thereafter filed, including any
continuations, continuations-in-part, divisions, or substitute applications, any
patents issued or granted from any such patent applications, and any reissues,
reexaminations, renewals or extensions (including by virtue of any supplementary
protection certificates) of any such patents, and any confirmation patents or
registration patents or patents of addition based on any such patents, and all
foreign counterparts or equivalents of any of the foregoing.

 

1.203                 “Patent Term Extension” means an extension of the term of
any issued patent, or a right of protection equivalent to such an extension,
granted under the U.S. Drug Price Competition and Patent Term Restoration Act of
1984, the Supplementary Protection Certificate

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

26

--------------------------------------------------------------------------------


 

of the member states of the EU, or another similar law or regulation in any
other country or jurisdiction.  For clarity, a pediatric extension obtained by
application to or through approval of a Patent Office extending the term of any
patent shall be deemed a Patent Term Extension.

 

1.204                 “Patent Working Group” means the Working Group that
advises the Joint Committee on any patent matters as more fully set forth in
Section 3.3.

 

1.205                 “PDE” means a primary detailing equivalent contributed by
a Sales Representative to Detailing of Licensed Product.

 

1.206                 “Person” means any individual, entity or Governmental
Authority.

 

1.207                 “Pharmacovigilance Agreement” means a written
pharmacovigilance agreement between the Parties executed hereunder pursuant to
Section 4.6.4.

 

1.208                 “Phase 3 High-Risk MDS Study” means a Phase 3 clinical
study of a Licensed Product for patients with MDS at high risk of progression to
AML, based on International Prognostic Scoring System (IPSS) and/or the World
Health Organization 2008 classification for MDS, as generally outlined in the
CDP.

 

1.209                 “Phase 1” means, in reference to a clinical study (or
trial) of a Licensed Product, that such study is conducted in healthy human
subjects or patients to generate information on product safety and tolerability
(as a primary purpose), and as applicable pharmacological activity or
pharmacokinetics, as more fully described in US federal regulation 21 C.F.R. §
312.21(a) and its equivalents in other jurisdictions.  For purposes of
illustration, Phase 1 Development of a Licensed Product may include a Phase 1b
study designed to assess the safety and pharmacokinetics of a Licensed Product
as a single agent or in combination with other standard of care agents used to
treat a particular Indication.

 

1.210                 “Phase 2” means, in reference to a clinical study of a
Licensed Product following one or more Phase 1 studies, that such study is
conducted in the target patient population for an Indication for determining the
safety, efficacy, and dose-ranging of the Licensed Product, which study is
prospectively designed to generate sufficient data (if successful) to commence a
Phase 3 study or to file for accelerated marketing approval, as more fully
described in US federal regulation 21 C.F.R. § 312.21(b) and its equivalents in
other jurisdictions.  For clarity, the Lead MF Phase 2 Study and the Lead Phase
2 Low-Risk MDS Studies shall be deemed Phase 2 studies (and not Phase 3 or Phase
2/3 studies).

 

1.211                 “Phase 3” means, in reference to a clinical study of a
Licensed Product following one or more Phase 2 studies, that such study is a
pivotal study in human patients to establish the safety and efficacy of the
Licensed Product for a particular Indication, which study is prospectively
designed to demonstrate with statistical significance that the Licensed Product
is sufficiently safe and effective for use in the Indication to support the
filing of a Drug Application for approval to market such Licensed Product for
such Indication in any jurisdiction, as more fully described in US federal
regulation 21 C.F.R. § 312.21(c) and its equivalents in other jurisdictions.

 

1.212                 “Post Marketing Studies” means any clinical trials or
studies conducted with a Licensed Product after receipt of Regulatory Approval
of the Licensed Product, which are

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

27

--------------------------------------------------------------------------------

 

conducted voluntarily in order to enhance marketing or scientific knowledge of
the Licensed Product and are not required by Regulatory Authorities or are not
intended to support Regulatory Approval of a Licensed Product for a new
Indication or other material change to the Product Label and Insert.

 

1.213          “Pre-Existing Licenses from Third Parties” means any and all
agreements by and between Geron and any Third Party, in effect as of the
Execution Date, and pursuant to which the Third Party grants (by express terms,
whether or not using the word “license”) Geron any license or sublicense (or use
or other exploitation) rights to or under any Third Party’s Patent Rights or
Know-How that are necessary or useful for Developing, Manufacturing, or
Commercializing any Active Substance or Licensed Product, but excluding any
Current Manufacturing Contracts and the [*].  Geron represents and warrants that
the Pre-Existing Licenses from Third Parties pertaining to GRN163 and/or GRN163L
of which Geron is aware as of the Execution Date are listed on Exhibit B-2.

 

1.214      “Pre-Existing Licenses to Third Parties” means any and all agreements
by and between Geron and any Third Party, in effect as of the Execution Date,
and pursuant to which Geron grants (by express terms, whether or not using the
word “license”) such Third Party any license or sublicense (or use or other
exploitation) rights to or under any Geron Product IP, but excluding any Current
Manufacturing Contracts.  Geron represents and warrants that the Pre-Existing
Licenses to Third Parties of which Geron is aware as of the Execution Date are
listed on Exhibit B-1.

 

1.215      “Prior CDAs” means, collectively, (a) the Mutual Confidential
Disclosure Agreement effective October 31, 2013, entered into between Janssen’s
Affiliate, Janssen Global Services, LLC, and Geron, as amended on March 20,
2014; (b) the Confidential Disclosure Agreement dated June 18, 2014, entered
into between Geron, Janssen Global Services, LLC and [*]; and (c) the
Confidential Disclosure Agreement dated June 18, 2014, entered into between
Geron, Janssen Global Services, LLC and [*].

 

1.216      “Private Health Care Plans” means non-governmental Third Party health
care payors and plans, including insurance companies, health maintenance
organizations and other managed care organizations, Blue Cross and Blue Shield
plans, and self-funded employers.

 

1.217      “Product Infringement” has the meaning set forth in Section 10.4.2.

 

1.218      “Product Label and Insert” means, with respect to a Licensed Product
for use in the Field, (a) any display of written, printed or graphic matter upon
the container in which the Licensed Product is immediately contained, outside
container, wrapper or other packaging of the Licensed Product, and (b) any
written, printed or graphic material on or within the package from which the
Licensed Product is to be dispensed, including any package insert or other
patient information provided with the product.

 

1.219      “Product Trademark Rights” means any Trademark Rights pertaining to
an Active Substance or Licensed Product Controlled by a Party hereunder.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

28

--------------------------------------------------------------------------------


 

1.220      “Promoting” means Detailing in promotion of a Licensed Product being
sold for use in the Field (excluding, for the avoidance of doubt, any Medical
Affairs activities).

 

1.221      “Promoting Costs” means the total costs incurred by either or both of
the Parties in carrying out Promoting under the US Promotional Plan as
determined by: (a) multiplying the Sales Force FTE Rate times the total Sales
Rep PDE Value of the applicable Party’s/Parties’ Sales Representatives or
(b) using other accounting methodology in accordance with Applicable Law and
Accounting Standards as the JSC may establish under advice of the JMC and the
Finance Working Group.

 

1.222      “Promotional Budget Variance Ceiling” means an amount that is [*]
percent ([*]%) of the Geron Promotional Funding Amount for a Janssen Calendar
Year pursuant to the budget for the Promoting Costs set forth in the US
Promotional Plan.

 

1.223      “Proposed Publications” has the meaning set forth in Section 11.6.2.

 

1.224      “Proposed Resolution” has the meaning set forth in Section 3.11.2.

 

1.225      “Proposed Trial” means a clinical study of Licensed Product for an
Oncology Indication, other than a Named Indication, that is not, at the time
proposed, supported by the scope of Development activities under the CDP or any
IDP.

 

1.226      “Proposing Party” has the meaning set forth in Section 4.9.1.

 

1.227      “Prosecuting” means, in reference to a designated Patent Right,
preparing a Patent Right in application form for filing in any Patent Office, or
performing activities associated with filing, prosecuting, maintaining,
defending, or correcting the Patent Right in any Patent Office proceeding or
with appeal of a Patent Office decision therefrom, including with respect to any
post-grant proceeding, supplemental examination, post-grant review, inter parte
review, reexamination, reissue, interference, or opposition proceeding in any
Patent Office.  For the avoidance of doubt, Prosecuting excludes any
infringement suit or other legal Action to enforce a Patent Right or declaratory
judgment suit or other legal Action initiated by a Third Party to challenge in
court the validity or enforceability of a Patent Right.  “Prosecute” and
“Prosecution” shall each have a correlative meaning.

 

1.228      “Prosecuting Party” means the Party with the current right to
Prosecute the applicable Patent Right as set forth in Section 10.3.

 

1.229      “Prosecution Contact” means a Party’s designated patent attorney or
agent identified in a notice to the other Party (as may be updated from time to
time) as its contact for communications between the Parties regarding the
Prosecuting of any Geron Product Patent Rights or Development Program Patent
Rights.

 

1.230      “Publishing Party” has the meaning set forth in Section 11.6.2.

 

1.231      “QA Working Group” means a Working Group advising the JSC or JDC with
respect to quality assurance matters pertaining to lots or batches of Licensed
Product that are Manufactured for clinical trials set forth in the Global
Development Plan.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

29

--------------------------------------------------------------------------------


 

1.232      “Regulatory Approval” means the approval of the applicable Regulatory
Authority necessary for the marketing and sale of a pharmaceutical or drug
product for an Indication in the Field in a country, including any and all
approvals that may be required in such country for pricing and reimbursement. 
For purposes of illustration, in addition to approval of a Drug Application:
Regulatory Approval in [*] includes approval of a [*]; Regulatory Approval in
[*] includes [*]; Regulatory Approval in [*] includes [*]; Regulatory Approval
in [*] includes [*]; and Regulatory Approval in the [*] includes [*].

 

1.233      “Regulatory Authority” means any federal, national, multinational,
state, provincial or local regulatory agency, department, bureau or other
governmental entity with authority over the marketing and sale of a
pharmaceutical product in a country, such as the FDA in the United States, EMA
in the EU, and MHLW in Japan.

 

1.234      “Regulatory Exclusivity Right” means a right or protection, granted
by a Regulatory Authority in a jurisdiction, providing with respect to a
Licensed Product in such jurisdiction:  (a) marketing exclusivity that prevents
the Regulatory Authority from accepting or approving a Drug Application (whether
new or abbreviated), submitted by a party other than Janssen (or any of its
Affiliates or Third Party sublicensees), for a generic or competing version of a
pharmaceutical product comprising a compound that is a Bioequivalent to the
Active Substance in the Licensed Product, such as through new molecular entity
or orphan drug exclusivity granted by the FDA, or an exclusive right to sell
pursuant to the data exclusivity provisions under EC Directives 2004/27/EC and
2001/83/EC and Regulation 726/2004/EC, or marketing exclusivity granted in
respect of pediatric studies under Regulation 1901/2006, or Section 505A(a) of
the FDC Act; or (b) data protection for regulatory data submitted by Janssen
relating to the Licensed Product against unfair commercial use or public release
consistent with, or no less stringent than, TRIPs Article 39.3.

 

1.235      “Regulatory Filing” means any documentation comprising or relating to
or supporting any filing or application with any Regulatory Authority with
respect to a Licensed Product, or its use or potential or investigative use in
humans, including any documents submitted to any Regulatory Authority and all
supporting Data, including INDs, supportive documents enabling a clinical
program, NDAs and MAAs, and all correspondence with any Regulatory Authority
with respect to any Licensed Product (including minutes of any meetings,
telephone conferences or discussions with any Regulatory Authority).

 

1.236      “Requesting Party” has the meaning set forth in Section 11.5.2.

 

1.237      “Reverted Licensed Products” has the meaning set forth in
Section 14.6.2(c).

 

1.238      “Reviewing Party” has the meaning set forth in Sections 11.5.2 and
11.6.2.

 

1.239      “Right of Reference” has the meaning set forth for such term in 21
C.F.R. § 314.3(b) or any equivalent thereto under any Applicable Law in
jurisdictions outside the United States.

 

1.240      “Royalty Term”, as applicable to Net Sales of each particular
Licensed Product in a given country, has the meaning set forth in Section 8.3.1.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

30

--------------------------------------------------------------------------------


 

1.241      “Sales Force FTE Rate” has the meaning set forth in Section 1.92.

 

1.242      “Sale Rep FTE Contribution” means, with respect to a particular Sales
Representative who Details a Licensed Product in the United States during a
given Janssen Calendar Year, the total time, not exceeding one full-time FTE,
equal to the summation of {each Detail visit of such Sales Representative times
the Sales Rep PDE Value for such Detail made during such Janssen Calendar Year}.

 

1.243      “Sales Rep PDE Value” means, with respect to a particular Sales
Representative who Details a Licensed Product in the United States during a
given Janssen Calendar Year, the allowance (as reflected in the following
sentence) for Detailing time expended by such Sales Representative toward the
Aggregate Detailing Effort pursuant to the US Promotional Plan in such Janssen
Calendar Year, to determine the value of a physician Detailing equivalent
(“PDE”).  Notwithstanding the foregoing, the determined Sales Rep PDE Value for
a full-time Sales Representative who Details a Licensed Product for one Janssen
Calendar Year in the United States shall be: (a) [*]% to the extent such Sales
Representative Details the Licensed Product as the First Position Detail; and
(b) [*]% to the extent such Sales Representative Details the Licensed Product as
the Second Position Detail.  For the avoidance of doubt, if a Sales
Representative Details the Licensed Product in different positions in different
Details (e.g., First Position Detail in a portion of the Details and Second
Position Details in other Details), then a pro rata share of the foregoing
percentages will be used to determine the Sale Rep PDE Value for calculating the
Sales Rep FTE Contribution.

 

1.244      “Sales Representative” means a sales representative of a Party (or,
in the case of Janssen, its Affiliate) who performs Details of Licensed Product.

 

1.245      “Second Indication” has the meaning set forth in Section 1.139.

 

1.246      “Solely Owned Geron Product Patent Rights” has the meaning set forth
in Section 12.5.8.

 

1.247      “Solid Tumor Cancer” means any cancer other than Hematological
Cancers.

 

1.248      “Supply Costs” means:  (a) in reference to any clinical supplies of
Licensed Product (in bulk or finished product form) that may be supplied through
a Third Party contract manufacturer, with JSC approval, by a Party for any
clinical studies under the Global Development Plan, such Party’s Out-of-Pocket
Costs incurred in having such supplies Manufactured on its behalf; and (b) in
reference to any clinical supplies of Licensed Product (in bulk or finished
product form) that may be manufactured, with JSC approval, by Janssen or any of
its Affiliates for any clinical studies under the Global Development Plan,
Janssen’s or the applicable Affiliate’s Cost of Goods for such supplies plus a
mark-up of [*] percent ([*]%).

 

1.249      “Taxes” means any present or future taxes, levies, imposts, duties,
charges, assessments or fees of any nature (including any interest thereon).

 

1.250      “Term” means the term of this Agreement as set forth in Section 14.1.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

31

--------------------------------------------------------------------------------


 

1.251      “Third Party Product Liability Action” has the meaning set forth in
Section 13.4.1.

 

1.252      “Third Party” means any person, entity, or other party other than a
Party to this Agreement or any of its Affiliates.

 

1.253      “Trademark Rights” means all registered and unregistered trademarks
(including all common law rights thereto), service marks, trade names, brand
names, logos, taglines, slogans, certification marks, internet domain names,
trade dress, corporate names, business names and other indicia of origin,
together with the goodwill associated with any of the foregoing, and all
applications, registrations, extensions, and renewals thereof throughout the
world, and all rights therein provided by international treaties and
conventions.

 

1.254      “United States”, “US” or “U.S.” means the United States of America,
including its territories and possessions.

 

1.255      “US Promotional Budget” means the written budget as developed by
Janssen for Detailing activities in the United States described in the US
Promotional Plan.

 

1.256          “US Promotional Plan” means the written plan as developed by
Janssen for the Detailing activities supporting Janssen’s Commercialization of
Licensed Product in the United States after its Regulatory Approval by the FDA
while there is Innovator Protection for such Licensed Product in the U.S., as
such plan may be amended, supplemented, or updated from time to time.  The
initial US Promotional Plan shall include the Aggregate Detail Effort and number
of Details to be conducted by Janssen, or, where Geron has exercised its
Co-Promotion Option, by each Party, consistent with the Geron Promotional Share
for the period following Regulatory Approval of the Licensed Product in the
United States through the end of the first full Janssen Calendar Year
thereafter.

 

1.257      “US Opt-In Rights” has the meaning set forth in Section 2.2.2.

 

1.258      “US Studies” means those clinical studies of Licensed Product that,
as set forth in the Global Development Plan, are intended to support Regulatory
Approval of the Licensed Product in the United States, whether or not also
supportive of Regulatory Approval in any other countries and regardless of where
such studies are performed.

 

1.259      “[*]” means the [*], between [*].

 

1.260      “Valid Claim” means a claim of any unexpired patent issued or granted
by a Patent Office that has not been revoked or held unenforceable or invalid by
a decision of a court or Governmental Authority of competent jurisdiction from
which no appeal can be taken, or with respect to which an appeal is not taken
within the time allowed for appeal, and that has not been disclaimed or admitted
to be invalid or unenforceable through reissue, disclaimer, or otherwise.

 

1.261      “Work Plans” means the portion of the CDP or IDP, as the case may be,
constituting the written plans (including any GANTT charts) for the Development
of Licensed Product describing the activities to be performed by the Parties
(and their respective responsibilities therefor) or a Party, as the case may be.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

32

--------------------------------------------------------------------------------


 

1.262      “Working Group” means a joint team composed of representatives of the
Parties with appropriate background and experience formed to advise the JSC or
any other Joint Committee hereunder on matters of a particular nature, such as
those specified herein.

 

ARTICLE II:  LICENSE GRANTS AND GERON OPT-IN RIGHTS

 

2.1          Geron Grants.

 

2.1.1      Development License.  Subject to the terms and conditions of this
Agreement, Geron hereby grants to Janssen an exclusive (even as to Geron, except
to the extent Geron expressly retains or is expressly granted back rights under
this Agreement), worldwide license, with the right to sublicense in accordance
with Section 2.1.6, under the Geron Product IP and Geron Development Program IP,
to Develop and have Developed Active Substances and Licensed Products in the
Field and to make and Manufacture, have made and Manufactured, use, have used,
and import Active Substances and Licensed Products for such purposes.  The
license rights granted under this Section 2.1.1 shall commence on the Effective
Date and run throughout the Royalty Term, and continue thereafter on a fully
paid-up basis, subject to the termination provisions under Section 2.1.8 (c) and
Article XIV.

 

2.1.2      Commercialization License.  Subject to the terms and conditions of
this Agreement, Geron hereby grants to Janssen an exclusive (even as to Geron,
except to the extent Geron expressly retains or is expressly granted back rights
under this Agreement), worldwide license, with the right to sublicense in
accordance with Section 2.1.6, under the Geron Product IP and Geron Development
Program IP, to Commercialize and have Commercialized, offer for sale and sell,
and have offered for sale and sold, Active Substances and Licensed Products for
use in the Field and to make, have made, use, have used, and import Active
Substances and Licensed Products for such purposes.  The license rights granted
under this Section 2.1.2 shall commence on the Effective Date and continue, on a
Licensed Product-by-Licensed Product and country-by-country basis, throughout
the Royalty Term for a particular Licensed Product in a particular country, and
continue thereafter on a fully paid-up basis with respect to such Licensed
Product in such country, subject to the termination provisions under
Section 2.1.8 (c) and Article XIV.

 

2.1.3       License under Geron Assay IP.  Subject to the terms and conditions
of this Agreement, Geron hereby grants to Janssen a non-exclusive, worldwide
license, with the right to sublicense in accordance with Section 2.1.6, under
the Geron Assay Patent Rights, to make, use, and import the Geron Assay Know-How
to perform any assays for measuring telomerase activity and/or telomere length
to characterize any Active Substance or Licensed Product or assess nonclinical
or clinical samples solely in connection with Janssen’s Development, Manufacture
and Commercialization of Active Substances and Licensed Products in accordance
with the licenses granted to it under Section 2.1.1 and/or Section 2.1.2.

 

2.1.4       Certain Limitations.  Geron represents and warrants that the Geron
Product Patent Rights existing as of the Effective Date set forth on Exhibit D-2
are jointly owned by Geron and the Third Parties identified in such Exhibit and
that, subject to Applicable Laws, Geron has an equal, undivided interest in each
such Geron Product Patent Right.  Janssen acknowledges that the exclusive rights
granted by Geron to Janssen pursuant to Sections 2.1.1 and

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

33

--------------------------------------------------------------------------------


 

2.1.2 under the Jointly Owned Geron Product Patent Rights are only with respect
to Geron’s joint ownership interest in and to such Geron Product Patent Rights,
subject to Applicable Laws.

 

2.1.5       Pre-Existing Licenses.  Geron represents and warrants that it has
provided Janssen with true copies of the Pre-Existing Licenses to Third Parties
set forth on Exhibit B-1, and that no other agreements exist between Geron and
any Third Party which impact any of the rights Geron is able to license to
Janssen under the Geron Product IP.  Janssen acknowledges that the exclusive
rights granted by Geron with respect to the Geron Product Patent Rights under
Sections 2.1.1 and 2.1.2 are subject to the terms of the Pre-Existing Licenses
to Third Parties listed on Exhibit B- 1, as such agreements are in effect as of
the Execution Date.

 

2.1.6       Sublicensing.  In the event that Janssen grants any sublicense of
the license rights granted to Janssen under this Section 2.1 to any Affiliates
or any Third Parties, Janssen shall remain responsible for its obligations under
this Agreement and shall be responsible for the performance of the relevant
sublicensee and the compliance by such sublicensee with the terms and conditions
of this Agreement.

 

2.1.7       Study Data and Lead Phase 2 MF Study Data Package.  Each Party shall
provide the JSC promptly with de-identified data and other results received from
clinical studies of any Licensed Product conducted under the Global Development
Plan for which it, or its Affiliate or Third Party subcontractor or sublicensee,
holds the IND.  Upon the JSC’s compilation of the complete Lead Phase 2 MF Study
Data Package it shall make available a copy to each Party and advise each Party
of such availability.

 

2.1.8      Janssen License Continuation Election.

 

(a)        Janssen Continuation Election.  If Janssen wishes to retain its
license rights granted under Section 2.1, then within the period ending on the
earlier of:

 

(i)            the date that is [*] ([*]) days after the Lead Phase 2 MF Study
Read-Out; and

 

(ii)           the date that is [*] ([*]) months after dosing of a Licensed
Product in the [*] patient in the first Phase 3 MF study conducted under the
Global Development Plan; (the “Janssen Election Period”),

 

Janssen shall provide Geron with written notice electing to continue the
Development of the Licensed Product (in this case, a “Continuation
Notification”).

 

(b)        Janssen Alternative Continuation Election in Event of Study
Termination or Clinical Hold.  In the event that the Lead Phase 2 MF Study has
been either terminated early pursuant to Section 3.7.3 or placed on clinical
hold or suspended by a Regulatory Authority for a consecutive [*] ([*])-month
period (such [*] ([*])-month period, the “Lead Phase 2 MF Study Suspension
Period”) and, a first Phase 3 MF study has not been (or is not able to be)
initiated under the Global Development Plan prior to the termination of the Lead
Phase 2 MF Study or prior to or during the [*] ([*])-month period that the Lead
Phase 2 MF trial is on clinical hold or suspended, then, unless such clinical
hold or suspension is lifted prior to the expiry of such

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

34

--------------------------------------------------------------------------------


 

[*] ([*])-month period, Janssen shall retain its license rights granted under
Section 2.1, if, within the period (such period, the “Janssen Alternative
Election Period”) ending:

 

(i)            the date that is twenty-four (24) months after dosing of the
Licensed Product in the [*] patient in the Lead Phase 2 MDS Study; or

 

(ii)           if the Lead Phase 2 MDS Study has not commenced as of (x) [*]
([*])-months after the termination of the Lead Phase 2 MF Study, or (y) expiry
of the Lead Phase 2 MF Study Suspension Period, (1) the date that is twenty-four
(24) months after the termination pursuant to Section 3.7.3 of the Lead Phase 2
MF Study or commencement of the Lead Phase 2 MF Study Suspension Period,

 

Janssen provides Geron with written notice electing to continue the Development
of the Licensed Product (in this case, also a “Continuation Notification”).

 

(c)             Effect of Election.  Geron shall notify Janssen in writing of
the date of commencement of the Janssen Election Period or Janssen Alternative
Election Period, as the case may be.  In the event Janssen timely delivers a
Continuation Notification pursuant to Section 2.1.8(a) or 2.1.8(b), Geron’s
option to exercise US Opt-in Rights pursuant to Section 2.2 below shall come
into effect upon Geron’s receipt of such notice.  In the event Janssen fails to
provide Geron with a Continuation Notification within the applicable election
period under Section 2.1.8(a) or 2.1.8(b), then in the absence of Janssen
providing a notice of termination under Section 14.5.1, Janssen shall be deemed
to have provided Geron with written notification to terminate this Agreement
under Section 14.5.2 effective on the first day following the end of the Janssen
Election Period or Janssen Alternative Election Period, as the case may be.  In
the event that the Janssen Election Period and Janssen Alternative Election
period are both running, then Janssen shall be deemed to have provided a timely
Continuation Notification so long as it provides such notice prior to the expiry
of the last-to-expire of the Janssen Election Period or Janssen Alternative
Election Period.  For example, if the Lead Phase 2 MF Study has been placed on
clinical hold or suspended by a Regulatory Authority for a consecutive [*]
([*])-month period, but such hold is lifted and the study resumes after expiry
of the Lead Phase 2 MF Study Suspension Period, then Janssen may provide a
continuation notice during the Janssen Election Period or Janssen Alternative
Election Period.

 

2.2          Geron Options for the United States.

 

2.2.1      Geron Decision Package.  In the event Janssen provides a Continuation
Notification under Section 2.1.8 above, then within [*] ([*]) days thereafter
Janssen shall provide to Geron the following, to the extent such items are in
the possession of Janssen and its Affiliates by the date of delivery of any
Continuation Notification and have not yet been provided to Geron, directly or
through the JSC:  (i) preliminary and/or interim (as the case may be under the
applicable trial protocol) de-identified data, results and analysis from the
Lead Phase 2 Low Risk MDS Study; (ii) a proposed Work Plan setting forth the
design and synopsis (and associated Development Budget) for those Additional
Studies which are US Studies and that would be included, pursuant to
Section 4.8.1, under the CDP if Geron were to exercise its US Opt-In Rights,
whether or not such Additional Studies have been initiated by Janssen as of such
time; (iii) the

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

35

--------------------------------------------------------------------------------


 

then-projected date of First Commercial Sale in the U.S. of the Licensed Product
being developed under the CDP along with a preliminary estimate of the average
annual Promoting Costs in the U.S. for the Licensed Product; and (iv) the
following Development Cost information associated with any Development
activities under the Global Development Plan (only to the extent that such
activities have been initiated by Janssen as of such time) for any Additional
Studies that are US Studies that, pursuant to Section 4.13.1(b), would become
incorporated into the CDP upon Geron’s exercise of its US Opt-In Rights: (x) the
total Development Costs, if any, incurred through the end of the last full
Janssen Calendar Quarter immediately preceding the date of the Geron Decision
Package; (y) a good faith estimate of the Development Costs incurred since the
last day of the last full Janssen Calendar Quarter immediately preceding the
date of the Geron Decision Package; and (z) a good faith projection of the
Development Costs anticipated to be incurred during the period between the date
of the Geron Decision Package and the end of the Geron Election Period, in each
case under the Development Budget associated with such Additional Studies
(collectively, the “Geron Decision Package”).  For the avoidance of doubt, the
Initial Development Budget for any such Additional Studies that are US Studies
referenced in clause (ii) above shall not become subject to the annual Budget
Variance Limit, and Geron shall owe to Janssen no part of the Development Costs
incurred thereunder, or any part of the Development Costs described in clause
(iv) above, unless and until Geron exercises its US Opt-In Rights and thereupon
such studies and the Initial Development Budget are incorporated into the CDP.

 

2.2.2      Geron Election for US Opt-In Rights.  Within [*] ([*]) days after
receiving the complete Geron Decision Package (the “Geron Election Period”),
Geron shall notify Janssen in writing (a “Geron Election Notification”) as to
whether Geron elects to:  (i) co-fund with Janssen the further Development of
Licensed Product beyond the Initial Studies of the Licensed Product (including
all Additional Studies that are US Studies) toward Regulatory Approval in the
United States, with Geron responsible for twenty percent (20%) of the total
Development Costs (including Supply Costs) of the Parties for such Development
activities, including the US Studies, as set forth in the CDP; and (ii) support
twenty percent (20%) of the Promoting activities under the US Promotional Plan
for Licensed Product in the United States, either through contribution of twenty
percent (20%) of the Sales Representative Details upon Geron’s exercise of its
Co-Promotion Option under Section 5.1 and its qualification to Co-Promote under
Section 5.1.3, or reimbursement of 20% of the Promoting Costs incurred by
Janssen under the US Promotional Budget, as the case may be, with reconciliation
for such ramp-up time during which such percentage of Details described in
clause (ii) is less than 20% as set forth in Section 5.5.4 (such rights and
obligations under clauses (i) and (ii) collectively, the “US Opt-In Rights”).

 

2.2.3      U.S. Co-Promote Decision Package.  In order to facilitate Geron’s
determination of whether to exercise the Co-Promotion Option granted under
Section 2.2.4 below, within [*] ([*]) days of Janssen’s receipt of a Geron
Election Notice exercising US Opt-In Rights under Section 2.2.2 above, Janssen
shall provide Geron with:  (a) any updates to the Geron Decision Package
information provided under Section 2.2.1; and (b) a preliminary promotional plan
for such Licensed Product summarizing at a high level the Promotional activities
planned for such Licensed Product in the United States, including an estimate of
the average annual Aggregate Detailing Effort for Promoting Licensed Product in
the U.S. following the then-projected date of First Commercial Sale in the U.S.
(the “Geron Co-Promotion Decision Package”).

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

36

--------------------------------------------------------------------------------


 

2.2.4    Geron U.S. Co-Promote Option.  If, and only if, Geron has provided a
Geron Election Notification exercising its US Opt-In Rights in accordance with
Section 2.2.2 above, then upon such exercise Janssen shall and hereby does grant
Geron the Co-Promotion Option, exercisable by notice to Janssen at any time
during the period running from the date of such Geron Election Notification
through the date that is [*] ([*]) days from the date of receipt of Geron’s
Co-Promotion Decision Package pursuant to Section 2.2.3 (the “Co-Promotion
Exercise Period”), to Co-Promote Licensed Product in the Co-Promote Territory
during the period of Innovator Protection in the United States for such Licensed
Product, subject to the terms and conditions of Article V hereof.

 

2.3          Geron Rights for Development Program and Co-Promotion.

 

2.3.1       Development Program.  Janssen hereby grants Geron a non-exclusive
worldwide license under the applicable Geron Product IP, Geron Development
Program IP, Janssen Development Program IP and Janssen Product IP, in each case
during the term of the Development Program hereunder, to Develop and have
Developed, use, have used, and import Licensed Products in the Field pursuant to
the Global Development Plan, and to make and Manufacture, and have made and
Manufactured Licensed Product pursuant to the Manufacturing Agreement for use in
Development activities pursuant to the Global Development Plan and pursuant to
the Manufacturing Agreement, the Pharmacovigilance Agreement, and the IND
Transfer Agreement(s), if any.

 

2.3.2            Co-Promotion.  Effective only in the event Geron exercises the
Co-Promotion Option pursuant to Section 5.1 below other terms and conditions of
Article V hereof, Janssen shall grant back to Geron a non-exclusive limited
license under the applicable Geron Product IP and Geron Development Program IP,
and Janssen shall grant to Geron a non-exclusive limited license under the
applicable Janssen Development Program IP and Janssen Product IP, in each case
without any right to sublicense to Third Parties or Affiliates, solely for Geron
to Co-Promote Licensed Product, following Janssen’s receipt of Regulatory
Approval therefor in the United States, by providing 20% of the Aggregate Detail
Effort in the Co-Promote Territory during the Period of Innovator Protection
therein pursuant to the US Promotional Plan, subject to the terms and conditions
of Article V hereof and the Co-Promotion Agreement.  Notwithstanding anything to
the contrary herein, the foregoing limited Co-Promotion rights granted to Geron
under this Section shall not be assignable or otherwise transferable by Geron
(but, for clarity, shall be subject to Section 5.16.2 in the event of a Change
of Control of Geron).

 

2.4          Licenses Constitute IP under Bankruptcy Code.  All rights and
licenses granted under or pursuant to any section of this Agreement, including
Section 2.1 hereof, are rights to “intellectual property” as defined in
Section 101(35A) of the Bankruptcy Code.  Each Party hereby acknowledges, on
behalf of itself and its Affiliates, “embodiments” of intellectual property
pursuant to the Bankruptcy Code include the following:  (a) Data from the
research and Development of Licensed Products, (b) Active Substance and Licensed
Product samples and inventory, (c) Licensed Product formulations, (d) laboratory
notebooks and records from either Party’s research relating to any Active
Substance or Licensed Product, including from the Development Program,
(e) results from clinical studies of Licensed Products, (f) Regulatory Filings
and Regulatory Approvals relating to Licensed Products, and (g) marketing,
advertising and promotional materials relating to Licensed Products.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

37

--------------------------------------------------------------------------------

 

2.5          No Trademark Licenses.  Geron represents and warrants that, as of
the Effective Date, it does not own or otherwise control any Product Trademark
Rights pertaining to GRN163L.  Janssen therefore acknowledges that this
Agreement does not grant Janssen any license rights under any Trademark Rights
of Geron.

 

2.6          No Other Rights.  No rights other than those expressly set forth in
this Agreement are granted by one Party to the other Party hereunder, and no
additional rights shall be deemed granted to either Party by implication,
estoppel, or otherwise, with respect to any Patent Rights, Know-How, or other
intellectual property rights.

 

2.7          Geron Covenants.  Except as expressly permitted under this
Agreement, Geron shall not, directly or through any Affiliate or Third Party,
during the Term hereof: (a) make, have made, or import, or grant any Third Party
any right under the Geron Product IP or Geron’s interest in any Development
Program IP to make, have made, or import, GRN163, GRN163L, or any Licensed
Product containing GRN163 or GRN163L, except for Development purposes hereunder
and for any transitional Manufacturing activities in accordance with
Article VII; (b) develop, commercialize, offer for sale or sell, or grant any
Third Party any right under the Geron Product IP or Geron’s interest in any
Development Program IP to develop, commercialize, offer for sale or sell,
GRN163, GRN163L, or any Licensed Product containing GRN163 or GRN163L, for any
use, whether inside or outside the Field, alone or in combination with any other
product; (c) commercialize, or grant any Third Party any right to commercialize,
any Active Substance that is Covered at any time by any claim of the Imetelstat
COM Patent Family for any use; (d) commercialize, or grant any Third Party any
right to commercialize, under the Geron Product IP or Geron’s interest in any
Development Program IP, any Active Substance that is for a use identified in the
literature or generally known to be based on its telomerase inhibitory activity
or otherwise through the same predominant or primary mechanism of action as the
Licensed Product; or (e) conduct, or fund or otherwise support any Third Party
in the conduct of, any clinical trial outside the Development Program involving
the use of any Active Substance or Licensed Product.

 

ARTICLE III:  OVERSIGHT OF COLLABORATIVE ACTIVITIES

 

3.1          Establishment of JSC and Subcommittees.  Promptly after the
Effective Date, the Parties shall establish a Joint Steering Committee (JSC), as
well as a Joint Development Committee (JDC) that shall report to the JSC, each
composed of three (3) representatives from Geron and three (3) representatives
from Janssen (which may include, for clarity, any employees or agents of its
Affiliates), as quorum members.  In the event Geron exercises its US Opt-In
Rights under Section 2.2.2, then the Parties shall promptly thereafter establish
a Joint Marketing Committee (JMC) that shall also report to the JSC, composed of
three (3) representatives from Geron and three (3) representatives from Janssen
as quorum members.  The JSC may, as necessary or appropriate and agreed to by
the JSC, establish additional subcommittees and delegate tasks within its
authority as expressly provided for hereunder to such subcommittees, and any
such additional subcommittees shall constitute Joint Committees hereunder.  The
JMC and JDC each may, as necessary or appropriate, establish one or more Working
Groups and assign tasks to such Working Group to develop advice to facilitate
such Joint Committee and the JSC’s decision-making within its authority (for the
avoidance of doubt, no Working Group shall have

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

38

--------------------------------------------------------------------------------


 

any decision-making authority).  The members of the Joint Committees shall be
appropriately qualified and experienced in order to make a meaningful
contribution to meetings and render decisions within its scope of authority
hereunder.  Each Party may replace its representatives on any Joint Committee by
written notice to the other Party.  In addition to any specific Working Groups
referenced hereunder, the JSC may establish additional Working Groups composed
of representatives of the Parties with appropriate functional expertise to
advise the JSC on any matter within its authority hereunder.  For the avoidance
of doubt, no decision within the authority of the JSC or another Joint Committee
may be delegated to a Working Group.

 

3.2          JSC Responsibilities.

 

3.2.1    For Development of Licensed Products.  With respect to Development of
Licensed Products hereunder, the JSC, directly or through delegation to the
Joint Development Committee, shall, subject to Section 3.7, have authority to:

 

(a)           oversee and monitor the Collaboration Activities of the Parties
with respect to the Lead Phase 2 MF Study, the Lead Phase 2 Low-Risk MDS Study
under the CDP and any other studies (co-funded by the Parties pursuant to the
terms hereof at any respective percentage share or ratio) under the CDP,
including any Additional Studies under the CDP in support of Development toward
or to maintain Regulatory Approval in the United States in the event Geron
exercises US Opt-In Rights pursuant to 2.2.2;

 

(b)           monitor the activities of each Party under its respective IDP (if
any);

 

(c)           review the results and progress of the Development Program under
the Global Development Plan, including periodic reviews of preliminary, interim
and final data, results and analyses from the studies under the Global
Development Plan, including clinical, regulatory and safety data, results,
reports and analyses (including those contained in Janssen’s global safety
database);

 

(d)           review and approve from time to time any modifications or
amendments to the CDP Work Plans and associated Development Budgets (for
co-funded studies, whether Initial Studies or Additional Studies) within the
Budget Variance Limit;

 

(e)           for other desired modifications to the CDP not within the scope of
authority of the JSC (such as any modification that would increase the
Development Budget for co-funded studies in excess of the Budget Variance Limit,
or a substantial modification of the design of the Lead Phase 2 MF Study or the
Lead Phase 2 Low-Risk MDS Study), propose to the Parties, for consideration and
potential agreement by the Parties, any amendments to the CDP;

 

(f)            recommend to the Parties any Development Program Inventions for
claiming in new Development Program Patent Rights;

 

(g)           discuss potential publication strategies with respect to any
Development Program results (subject to any subcontractual obligations to any
Third Party subcontractors pertaining to publications of their results); and

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

39

--------------------------------------------------------------------------------


 

(h)           under the advice of the QA Working Group, monitor and oversee the
Manufacture of Active Substances and Licensed Products for clinical studies
under the Global Development Plan, order audits of Manufacturing sites for
clinical supplies intended for use in the Development Program and monitor the
implementation of any CAPA plans, and, subject to Section 3.7.6, accept or
reject any source of lots of Licensed Product Manufactured for clinical supply
based on suitability for use in any clinical study under the CDP.

 

3.2.2    For Promoting of Licensed Products.  With respect to the Promoting of
Licensed Products hereunder following Geron’s exercise of its US Opt-In Rights,
the JSC, directly or through delegation to the Joint Marketing Committee, shall
have authority to:

 

(a)           oversee and monitor the Promoting activities of Janssen, or the
Parties if Geron has been granted Co-Promoting Rights pursuant to Sections 2.2.4
and 5.1, under the US Promotional Plan;

 

(b)           monitor the activities of Janssen under the Independent
Promotional Plan;

 

(c)           recommend to the Parties proposed modifications to the US
Promotional Plan;

 

(d)           if Geron has been granted Co-Promoting Rights, perform any other
oversight function with respect to Co-Promotion of Licensed Products in the
Co-Promote Territory as may be specifically delegated to the JSC in the
Co-Promotion Agreement (if any);

 

(e)           review and discuss Janssen’s Promotional plans for the Licensed
Product in the US and all other Major Market Countries in which the Licensed
Product obtains Regulatory Approval; and

 

(f)        where Geron has exercised its Co-Promote Option, review and discuss
Janssen’s Medical Affairs plans in the Co-Promote Territory, including
(i) field-based medical education activities and grant-based medical education
programs; (ii) any Post Marketing Studies; and (iii) the scientific presentation
and publication strategy relating to the Licensed Products.

 

Notwithstanding anything to the contrary herein, neither the JSC nor JMC shall
have authority to modify the US Promotional Plan or US Promotional Budget (as
developed pursuant to Section 5.4.2), and Janssen shall have sole responsibility
for all Commercialization decisions, including with respect to designing and
approving all promotional materials for Licensed Products to be used by Sales
Representatives who Detail such Licensed Products and all other promotional
activities and programming in support of Licensed Products, all Medical Affairs
activities, and the design and implementation of any Post Marketing Studies.

 

3.3          Patent Working Group.  Each Party shall establish and appoint its
members to a patent Working Group comprising three to five representatives from
each of Geron and Janssen (the “Patent Working Group”), including a patent
attorney or agent designated by such Party as its lead contact (“Patent
Representative”), for discussing any patent matters coming before any Joint
Committee pertaining to the Development, Manufacture, or Promoting of any
Licensed

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

40

--------------------------------------------------------------------------------


 

Products hereunder.  No Joint Committee or other Working Group shall discuss any
issue relating to any Geron Product Patent Rights, Development Program Patent
Rights, or any Patent Rights of Third Parties relevant to the Development,
Manufacture, or Promoting of any Licensed Products (including with respect to
any of their scope, patentability, validity, Prosecution, or infringement),
unless both Parties’ Patent Representatives are present, and the Patent Working
Group may hold meetings separate from or in connection with the meetings of any
Joint Committee or Working Group as appropriate to discuss such issues relating
to any such Patent Rights.  The Parties’ Patent Representatives shall be solely
responsible for documenting at their discretion any issues discussed by any
Joint Committee or other Working Group relating to any Patent Rights, which
documents and the content of such discussions shall be held in strict confidence
by the Parties to protect their common interests and preserve the privileged
status of any attorney-client communication, advice, or legal opinion reflected
therein.  The Parties acknowledge that the Patent Working Group is established
for purposes of advising the Joint Committees, and that Article X governs
responsibilities for Prosecuting and enforcing the Geron Product Patent Rights
and Development Program Patent Rights.

 

3.4          Joint Committee Meetings.  The JSC shall meet quarterly for as long
as the Parties are conducting Collaboration Activities under this Agreement, and
at such other times as the Parties may agree.  The JSC shall determine the
frequency and schedule of any other Joint Committee Meetings, provided that the
JDC, and the JMC, if established, shall meet every quarter or more frequently as
the Parties otherwise agree.  The first meeting of the JSC shall be held as soon
as reasonably practicable, but in no event later than [*] ([*]) days after the
Effective Date.  Meetings shall be held at such place or places as are mutually
agreed or by teleconference or videoconference, provided that at least the
quorum members of each Party are present at any Joint Committee meeting.  Each
Party may from time to time invite a reasonable number of participants in
addition to its representatives on a Joint Committee (such as Working Group
members), to attend any Joint Committee meeting, which additional participants
shall not be members and shall attend the Joint Committee meeting on an ad hoc
basis in a non-voting capacity.  The Joint Committee meetings will be chaired by
Janssen.  The chairperson shall set agendas for Joint Committee meetings in
advance, provided that the agendas will include any matter within the authority
of the Joint Committee hereunder reasonably requested by Geron to be addressed. 
The Parties will rotate the responsibility for recording, preparing and, within
a reasonable time, issuing draft minutes of each Joint Committee meeting to each
Party’s members for review, and the chairperson shall issue to the Parties final
minutes signed or otherwise approved in writing (such as via an electronic
signature) by a Janssen Joint Committee representative and a Geron Joint
Committee representative.

 

3.5          Meeting Expenses.  Each Party shall bear its own costs, including
travel expenses, incurred by its Joint Committee members or by any additional
non-member participants of such Party in connection with their attendance at
Joint Committee meetings and other activities related to any Joint Committee;
for the avoidance of doubt, such costs shall not be included in Development
Costs.

 

3.6          Decision-making.  Decisions of a Joint Committee within its scope
of authority hereunder shall be made by unanimous vote, with Janssen’s
representatives to the Joint Committee collectively having one (1) vote and
Geron’ representatives to the Joint Committee collectively having one (1) vote. 
Decisions of any Joint Committee reporting to the JSC shall be memorialized

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

41

--------------------------------------------------------------------------------


 

in its meeting minutes, but not become effective until ratified by the JSC by
unanimous vote.  Decisions of the JSC shall be memorialized in its meeting
minutes.  If the JSC fails to reach unanimous decision on a matter within its
authority that has been pending in excess of [*] ([*]) days (or such other
period as the Parties may agree in writing), the matter shall be referred to
applicable Executive Officers of the Parties, who shall attempt to reach a
mutual decision.  In the event that the Executive Officers cannot reach a mutual
decision with regard to such matter, then Janssen shall have the deciding vote,
subject to Section 3.7.

 

3.7          Certain Limitations on Decision-Making.

 

3.7.1      Modifications to Work Plans and Budgets; Budget Variance Limit.

 

(a)           Ongoing Studies and Initial Studies.  The Work Plans and
Development Budgets for the Ongoing Studies and Initial Studies as of the
Effective Date are part of the CDP under the Initial Global Development Plan. 
Any proposed modification to the Work Plan or Development Budget for any Ongoing
Study or Initial Study (whether prior to or after any decision by Geron to
exercise its Opt-In Rights) shall be subject to the approval of the JSC and the
decision making authority set forth in Section 3.6, provided, however that
Janssen shall not have the deciding vote thereon, and provided that (i) Geron
shall not unreasonably withhold its consent to any of modifications proposed by
Janssen in good faith to the Work Plan or Development Budget with respect to the
Initial Studies, and (ii) the Parties’ decision-making with respect to the
Initial Studies is subject to Sections 3.7.2 and 3.7.3.

 

(b)           Additional Studies.  The Work Plan and Development Budget for the
Additional Studies as of the Effective Date are part of the Initial Global
Development Plan.  Prior to Geron’s exercise of its US Opt-In Rights, Janssen
shall have the right to modify the Work Plan and/or related Development Budget
with respect to the Additional Studies as set forth in Section 4.1.  Upon
Geron’s exercise of its US Opt-In Rights, the Initial Development Budget and
associated Work Plan(s) provided in the Geron Decision Package for the
Additional Studies that are US Studies shall be part of the Development Budget
and Work Plan(s) under the CDP, and subsequently, the approval of any proposed
modification (other than any Out of Budget Modifications, which are subject to
Section 3.7.1(c)) to the Work Plan or Development Budget with respect to any
Additional Study in the CDP (including any modification to any study in the
then-current CDP or the addition of any new US Study required or deemed
advisable for Regulatory Approval of a Named Indication, but not including any
Proposed Trials, the decision making mechanism for which is set forth in
Section 4.9) shall be subject to the approval of the JSC and the decision making
authority set forth in Section 3.6.

 

(c)           Out of Budget Modifications for Additional Studies.  Upon Geron’s
exercise of its US Opt-In Rights, the Initial Development Budget provided in the
Geron Decision Package for the Additional Studies that are US Studies shall be
the Development Budget under the CDP going forward thereafter, subject to the
Annual Budget Variance Limit as it pertains to JSC decision making hereunder.
Any proposed modification to the then current CDP Work Plans and associated
Development Budget with respect to the Additional Studies that has the effect of
increasing the aggregate budgeted amount for such Additional Studies under the
Development Budget allocated for any particular Janssen Calendar Year by more
than the Budget Variance Limit shall be deemed an “Out of Budget Modification”
and shall be outside the JSC’s

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

42

--------------------------------------------------------------------------------


 

decision-making authority pursuant to Section 3.6.  Upon either Party’s request,
the JSC shall prepare for the Parties’ consideration a draft amendment to the
CDP Work Plans and Development Budget to reflect any such proposed Out of Budget
Modification, to enable the Parties to better understand and evaluate such
proposed Out of Budget Modification.  No such Out of Budget Modification shall
become effective, however, unless and until it is memorialized in writing and
signed by both Parties.  Notwithstanding the foregoing, Geron shall not
unreasonably withhold its consent to any of Janssen’s proposed Out of Budget
Modifications to the Development Budget of the CDP that are due to:
(a) increases in projected Development Costs, based on more current information
or updated assumptions, to be incurred in the normal course of completing any
Additional Studies or related activities set forth in the then-current Work Plan
in excess of any Development Costs in the Development Budget for such
activities; (b) any new studies required by the FDA or deemed advisable by the
JSC for the Regulatory Approval of the Licensed Product in one (1) or more Named
Indication(s); and/or (c) the addition of a Work Plan and associated Development
Budget to perform supplemental activities proposed by Janssen that are
reasonably necessary as ancillary activities to the conduct and completion of
any Additional Study, in accordance with its then-current protocol, in each case
as set forth in the then-current CDP, provided that, as of the [*] full Janssen
Calendar Year following [*] Regulatory Approval of the [*] Licensed Product in
the [*] Major Market Country only, Geron may, at its discretion, withhold its
consent in its sole determination if any such proposed Out of Budget
Modification during any such Janssen Calendar Year either (x) is, or (y) causes
the aggregate Out of Budget Modifications for such Janssen Calendar Year to be,
in excess of [*] US dollars ($[*]) in aggregate (and, for clarity, such [*] US
dollars ($[*]) cap shall not apply to any Out of Budget Modifications proposed
before the end of the [*] full Janssen Calendar Year following the [*]
Regulatory Approval of the [*] Licensed Product in such Major Market Country).

 

3.7.2       Material Modifications of the Protocol of an Initial Study.  Any
material modification of the protocol for an Initial Study regarding its study
design, including with respect to patient enrollment criteria, statistical
analysis plan, clinical pharmacology and bioanalytical methods, PK/PD
assessments, endpoints, and size and timing of readouts, but excluding any
change in dosage of Licensed Product, shall be made only by the unanimous
decision of the JSC, which decision shall not be subject to Janssen’s final
decision-making authority under Section 3.6 in the event of the failure of the
JSC or the Parties’ Executive Officers to reach a unanimous decision; provided,
however, that Geron’s JSC representatives shall not unreasonably withhold its
consent, including with respect to any such material modification which is
required by any Regulatory Authority.  If the JSC and the Parties’ Executive
Officers fail to reach a unanimous decision with respect to any other proposed
material modification (i.e., not required by any Regulatory Authority),
excluding a Licensed Product dosage change, to the protocol for an Initial
Study, the Parties shall refer such issue to Expert Proxy Resolution in
accordance with Section 3.11.  For clarity, (a) Section 3.7.3, and not this
Section 3.7.2, shall apply to any proposed or required discontinuation or early
termination of an Initial Study and (b) the foregoing provisions of this
Section 3.7.2 shall not be construed as otherwise limiting Janssen’s final
decision-making authority in the event a unanimous decision cannot be reached
for other matters within the scope of the JSC’s authority.  For clarity, a
change in dosage of Licensed Product in any protocol for an Initial Study shall
not constitute a material modification of the protocol and Janssen shall retain
its final decision-making authority under Section 3.6 in the event of failure of
the JSC or the Parties’ Executive Officers to reach a unanimous decision with
respect to such a dosage change.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

43

--------------------------------------------------------------------------------


 

3.7.3       Discontinuation of an Initial Study.  Except as provided in
Section 4.14, any proposed discontinuation or early termination of an Initial
Study by a Party (other than any clinical hold or suspension of the study by a
Regulatory Authority), including by ceasing enrollment of additional patients
required by the protocol, shall be made only by the unanimous decision of the
JSC, which decision shall not be unreasonably withheld or delayed, and subject
to escalation to the Executive Officers pursuant to Section 3.6.   In the event
of failure of the Parties’ Executive Officers to reach a unanimous decision,
notwithstanding Section 3.6, such unresolved issue shall not be subject to
Janssen’s final decision-making authority, except in the case where either
(a) such discontinuation is required by any Regulatory Authority, (b) the
continuation (or continued enrollment of additional patients) of a particular
Initial Study would be unethical or unreasonable due to a safety-related reason
such that, based on the good-faith assessment by Janssen of relevant data,
continuation of such Initial Study has resulted in, or has a significant risk of
resulting in, the occurrence of a safety or tolerability finding that would
raise material concerns regarding the clinical benefit of the Licensed Product
for its target population in such Initial Study (for example, harm significantly
in excess of an acceptable side-effect profile), or (c) if the continuation (or
continued enrollment of additional patients) of such Initial Study would be
unethical due to insufficient efficacy based on a futility analysis for such
Initial Study (as may be set forth in the applicable protocol).  With respect to
any unresolved issue regarding a proposed discontinuation of an Initial Study
which is other than that described in the foregoing clauses (a), (b) or (c), if
the Executive Officers cannot agree upon such discontinuation, then such issue
regarding the proposed discontinuation of the Initial Study shall be subject to
the Expert Proxy Resolution under Section 3.11.

 

3.7.4       Prosecution of Geron Product Patent Rights and Development Program
Patent Rights Governed by Article X.  Notwithstanding any other provision of
this Agreement to the contrary, decisions regarding the Prosecution of any Geron
Product Patent Rights or Development Program Patent Rights shall not be within
the JSC’s authority, and the provisions of Article X of this Agreement shall
govern Prosecution of such Patent Rights.

 

3.7.5            Accounting Methodology for Promoting Costs.  Notwithstanding
any other provision of this Agreement to the contrary, any failure of the JSC
and, if referred to them under Section 3.6, the Parties’ Executive Officers, to
reach a unanimous decision regarding the particular accounting methodology to be
used to determine the Promoting Costs as set forth in Section 1.221(b) shall be
subject to Janssen’s final decision-making authority under Section 3.6, provided
that the particular accounting methodology determined as a result of the
application of such final decision making, under advice of the Finance Working
Group, is compliant with Accounting Standards and Applicable Law and consistent
with accounting methodology for similar promotional costs as consistently
applied by Janssen.

 

3.7.6            Acceptability of Existing Clinical Lots.  Notwithstanding any
other provision of this Agreement to the contrary, any failure of the JSC and
the Parties’ Executive Officers to reach a unanimous decision regarding the
acceptability of any unexpired batches or lots of Licensed Product that were
Manufactured on behalf of Geron before the Effective Date in compliance with
GMPs and other Applicable Laws and remain within specifications shall not be
subject to Janssen’s final decision-making authority under Section 3.6.  In the
event of any such failure, the Parties shall refer such issue for Expert Proxy
Resolution pursuant to Section 3.11.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

44

--------------------------------------------------------------------------------


 

3.8          No Authority to Modify Agreement.  Notwithstanding anything to the
contrary herein, neither the JSC nor any other Joint Committee (nor any Working
Group) shall have any authority to:  (a) modify any provision set forth in the
body of this Agreement, including any payment conditions or terms or obligations
of the Parties, which provisions may be modified only by written agreement of
the Parties; or (b) resolve any Disputes.

 

3.9          Dissolution of JSC.  Notwithstanding anything to the contrary
above, in the event Geron has not exercised its US Opt-In Rights under
Section 2.2.2, and provided that (or upon) the Lead Phase 2 MF Study and Lead
Phase 2 Low-Risk MDS Study have been completed or otherwise terminated, then: 
(a) the JSC and all of its subcommittees (including the JDC and JMC) shall
dissolve; (b) the Parties shall form a joint oversight committee composed of
from one to three representatives of each Party, which will meet on at least a
quarterly basis until the First Commercial Sale of a Licensed Product in the
United States and thereafter on a semi-annual basis; (c) Janssen shall provide
to Geron in confidence at each such meeting of such joint oversight committee a
reasonable overview of the results of and plans for Janssen’s Development and
Commercialization activities hereunder; and (d) Janssen shall provide Geron in
confidence with quarterly written progress reports summarizing Janssen’s
Development and Commercialization activities hereunder.  On reasonable request
of Geron, but no more than once per year during the Term, Janssen shall
supplement such reports by providing reasonable information to facilitate
Geron’s assessment of whether Janssen is complying with the diligence
obligations under this Agreement.  All information provided in any joint
oversight committee meetings or reports under this Section shall be treated as
Janssen’s Confidential Information hereunder.

 

3.10        Alliance Managers.  Each Party shall designate a single alliance
manager for coordinating interactions between the Parties regarding any
activities contemplated under this Agreement (“Alliance Manager”).  Such
Alliance Managers will be responsible for the day-to-day worldwide coordination
of the Collaboration Activities and will serve to facilitate routine
communication between the Parties.  Such Alliance Managers shall have experience
and knowledge appropriate for managers with such project management
responsibilities.  Each Party may change its designated Alliance Manager from
time to time upon written notice to the other Party.

 

3.11        Expert Proxy for Undecided JSC Matters Requiring Unanimous Vote.

 

3.11.1     Any issue within the JSC’s decision-making authority that is not
subject to Janssen’s final decision-making authority under Section 3.6 and
requires a unanimous vote of the JSC as expressly provided in Section 3.7, for
which the JSC fails to reach a unanimous decision and further for which the
Parties’ Executive Officers fail to reach a mutual decision of the escalated
issue pursuant to Section 3.6, shall be resolved pursuant to the procedures set
forth in this Section 3.11 (“Expert Proxy Resolution”).

 

3.11.2     Any decision to be made on behalf of the Parties by Expert Proxy
Resolution will be made as follows.  Upon the failure of the JSC and Parties’
Executive Officers to reach a decision of an applicable issue described in
Section 3.7, the JSC shall notify the Parties of the issue to be submitted for
Expert Proxy Resolution.  Following receipt of such notice, the Parties shall
confer and attempt in good faith to mutually select and engage a single external
expert to resolve the issue.  Such expert shall be neutral and independent of
both Parties and all of their

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

45

--------------------------------------------------------------------------------


 

respective Affiliates, shall have significant experience and expertise in
clinical development, product manufacturing, and/or regulatory affairs
pertaining to pharmaceutical products and appropriate for considering the
unresolved issue.  If the Parties cannot agree on such single expert within [*]
([*]) days of the JSC notice, then each Party shall select one (1) such expert
and the two (2) experts selected by the Parties shall appoint a third expert,
and the decision shall be rendered by the 3-expert panel, provided, that all
such three (3) experts must meet the foregoing criteria and shall be mutually
engaged by the Parties under a written contract acceptable to both Parties
within [*] ([*]) days of each expert’s selection or appointment.  Within [*]
([*]) days after the expert(s) is/are selected or appointed (as the case may
be), each Party will deliver to the expert(s) and the other Party a written
memorandum setting forth the unresolved issue, its proposed decision, relevant
information and supporting arguments or rationale (each a “Proposed Resolution”
of the applicable Party), such memorandum not to exceed [*] ([*]) pages in
length (with double-spaced typeface of least 10 point font).  The Parties will
also provide the expert (s) with a copy of this Agreement, as may be amended at
such time.  Within [*] ([*]) days after receipt of the other Party’s Proposed
Resolution, each Party may submit to the expert(s) (with a copy to the other
Party) a response to the other Party’s Proposed Resolution, such response not to
exceed [*] ([*]) pages in length (with double-spaced type face of at least 10
point font).  Neither Party may have any other communications (either written or
oral) with any expert(s) other than as expressly permitted in this Section;
provided, that the expert(s) may convene a hearing if the expert(s) so
choose(s) to ask questions of the Parties.  Within [*] ([*]) days after
appointment or selection of the required expert(s), the expert(s) will render a
written decision selecting one of the proposed decisions set forth in the
Proposed Resolutions (without modification unless the Parties mutually agree). 
The decision of the expert(s) shall be final and memorialized by the JSC as its
own, and the Parties shall share equally the out-of-pocket costs incurred in
engaging the expert(s).

 

3.11.3     For the avoidance of doubt, Expert Proxy Resolution does not apply to
the resolution of any Dispute, and the expert(s) shall have no power or
authority to award either Party any relief or render any decision other than as
expressly provided in Section 3.7.

 

ARTICLE IV:  DEVELOPMENT

 

4.1          Clinical Development Plans.  All Development of the Licensed
Product shall be conducted pursuant to either the CDP or an IDP.  The Initial
Global Development Plan as of the Effective Date (attached hereto as Exhibit C)
includes: (a) the Work Plan and Development Budget of the initial CDP for each
of the Initial Studies; (b) the proposed Work Plan and Development Budget for
Additional Studies which are US Studies intended as of the Execution Date to
support the Regulatory Approval of a Licensed Product containing GRN163L in one
or more Named Indications by the FDA and planned for future implementation
depending on the Parties’ evaluation of clinical data and other results from
ongoing studies; (c) certain Work Plans and Development Budgets for the Ongoing
Studies, which shall remain the sole financial responsibility of Geron unless
the Parties expressly agree in writing to co-fund any Development Costs incurred
after the Effective Date to conduct, complete and/or close out any such Ongoing
Studies, as specified in the associated Development Budget(s) for the applicable
Ongoing Studies as set forth in the CDP; and (d) the Work Plans and Development
Budgets for any new US Studies intended to support further Development of
Licensed Product for Regulatory Approval in the United States, regardless of
whether or not Geron ultimately elects to exercise its US Opt-in Rights.  The
Parties acknowledge that the Initial Global Development Plan is preliminary and

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

46

--------------------------------------------------------------------------------


 

provides high-level Work Plans and estimated Development Budgets for both the
Initial Studies and certain Additional Studies.  The Parties, through the JSC,
shall use commercially reasonable efforts to agree upon an updated and more
detailed CDP of the Global Development Plan in due course after the Effective
Date and prior to the beginning of the Geron Election Period as further
information develops, subject to Sections 3.7.1, 3.7.2, and 3.7.3.  For clarity,
until such time, if ever, that Geron exercises its US Opt-In Rights, Janssen
shall have sole discretion to update and modify the Work Plans and associated
Development Budget for the Additional Studies under the Global Development Plan,
provided that it keeps the JSC apprised of such updates or modifications.

 

4.2          Development Diligence.

 

4.2.1      Janssen shall use Diligent Development Efforts to Develop at least
[*] Licensed Product toward a [*] Regulatory Approval in each of the Named
Indications, and if such Development is successful, to seek Regulatory Approval
for each such Named Indication for each of the Major Market Countries.  Janssen
shall also use Diligent Development Efforts to initiate or have initiated, at a
commercially reasonable time, any Additional Study of a Licensed Product for
each other Indication to the extent specified in the then-current CDP,
considering at such time circumstances such as the evolving data and other
results from prior or ongoing clinical studies of the Licensed Product and other
data pertaining to the developability of the Licensed Product.

 

4.2.2      Without limiting Section 4.2.1, each Party shall use Diligent
Development Efforts to perform its respective Development activities under the
CDP.  Each Party (and its Affiliates and Third Party subcontractors) shall
conduct its Development activities in good scientific manner and in compliance
with Applicable Law, including laws and regulations regarding environmental,
safety, and industrial hygiene, Good Laboratory Practice, Good Clinical
Practice, Informed Consent, Institutional Review Board requirements,
pharmacovigilance, and all applicable requirements relating to the protection of
human subjects of clinical studies.  Notwithstanding anything to the contrary
herein, a Party shall not be obligated to undertake or continue any Development
activities with respect to a Licensed Product if such Party reasonably
determines that performance of such Development activity would violate
Applicable Law or pose an unacceptable safety risk to clinical study subjects.

 

4.2.3            Without limiting the obligations set forth in Section 4.2.1 and
4.2.2, promptly following the Effective Date and the finalization of the
protocols for the Initial Studies, Janssen shall commence, and each Party shall
use Diligent Development Efforts to conduct, each of the Initial Studies, all in
material accordance with the CDP, including the associated Development Budget. 
For clarity, each Party acknowledges that any timelines reflected in the CDP for
the Initial Studies are good-faith approximations only, and shall not be
construed as imposing an obligation to strictly adhere to any such timelines,
subject to the foregoing in this Section 4.2.

 

4.3          Transfer of Know-How.

 

4.3.1      From Geron’s Prior Work.  After the Effective Date, and
notwithstanding anything to the contrary in any written plans of the Parties
(whether or not appended to this Agreement as an Exhibit), Geron shall provide
to Janssen, on a reasonable rolling

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

47

--------------------------------------------------------------------------------

 

basis, copies of, or access to, at mutually agreed times during normal business
hours on Business Days and upon reasonable notice, and permit Janssen to make
copies at Janssen’s expense of, Geron Product Know-How relating to GRN163L
arising from Geron’s and its Affiliates’ and Third Party contractors’ activities
before the Effective Date recorded in any form (including laboratory notebook
entries, database entries, monographs, reports, and slide presentations);
provided that (i) Geron shall prioritize the transfer of any particular Geron
Product Know-How set forth in any written plans of the Parties that may be
appended hereto or otherwise agreed upon, and (ii) copies of any laboratory
notebook entries of such Geron Product Know-How may be provided promptly after
Janssen delivers a Continuation Notification, provided that until such time
Geron shall provide copies of any such laboratory notebook entries relating to
certain of such Know-How as may be reasonably requested by Janssen.  Thereafter
during the Term, Geron shall use reasonable efforts to promptly provide Janssen
upon its reasonable request with copies of any other Geron Product Know-How.

 

4.3.2      From Work in Development Program.  To the extent that Geron is
performing or otherwise involved in any Development activities hereunder
(including through the JDC), (i) Janssen shall provide to Geron, directly or
through meetings of the Joint Development Committee or JSC, copies of any
Development Program Know-How developed by or on behalf of Janssen that is
necessary or useful for the performance of any Development activities to be
performed by or on behalf of Geron under the CDP or a Geron IDP, and (ii) Geron
shall provide to Janssen, directly or through meetings of the Joint Development
Committee or JSC, copies of all Development Program Know-How developed by or on
behalf of Geron, including any Development Program Know-How that may be
necessary or useful for making, using, Developing under the CDP or a Janssen
IDP, Manufacturing, or Commercializing any Licensed Product.

 

4.4          Responsibility for Regulatory Filings; Responsibility for CMC
Development.

 

4.4.1       INDs and Other Regulatory Filings.  The provisions of this
Section 4.4.1 shall apply to the clinical Development Program.

 

(a)        Existing Geron-held INDs.

 

(i)            Ongoing Clinical Studies.  With respect to each IND for an
Ongoing Study listed in Exhibit O, the Parties shall use commercially reasonable
efforts to enter into a mutually acceptable IND Transfer Agreement to enable
Janssen to assume responsibility for performing the activities set forth in
Exhibit O and such activities as may be hereafter agreed by the Parties in any
IND Transfer Agreement.  Geron shall remain responsible in all cases for all
costs and liabilities arising in connection with its performance of, or failure
to perform, any activities or obligations with respect to any Ongoing Study
(x) prior to the Effective Date and thereafter until IND transfer for such
Ongoing Study, and (y) regardless of the date of such IND transfer as specified
or assigned in Exhibit O for Geron’s performance, in both cases (x) and (y) in
relation to each Ongoing Study listed on Exhibit O, unless the Parties agree
otherwise in any IND Transfer Agreement.  Geron shall reimburse Janssen for the
Development Costs expended by Janssen in connection with its performance of the
activities or obligations set forth in Exhibit O and any IND Transfer Agreement,
unless such IND Transfer Agreement provides otherwise.  Until such time (if any)
that the Parties are able to enter into a mutually acceptable IND Transfer
Agreement with respect to any such IND described in this subsection, at Geron’s
request, Janssen

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

48

--------------------------------------------------------------------------------


 

shall use commercially reasonable efforts to expend the FTE resources necessary
to assist Geron (as Geron’s designee) in performing any activities specified in
Exhibit O for Geron’s performance, such as by preparing Regulatory Filings for
review and submission by Geron, and Geron shall (x) remain responsible for all
costs and liabilities arising from acts, or any failure to act, in relation to
such Geron-held INDs, and (y) shall reimburse Janssen for the Development Costs
expended by Janssen in connection with its performance of such requested
activities.  For clarity, Exhibit O is intended to assign to the Parties their
respective internal operational responsibilities hereunder (and not, e.g.,
allocate or transfer any liabilities or costs), and in the event of any
inconsistency between the terms of Exhibit O and the body of this Agreement, the
body of this Agreement shall control.

 

(ii)           Publication of Results from Ongoing Studies and Other Studies. 
For clarity, Section 11.6 shall apply to the clinical studies listed in
Exhibit C, Exhibit O, and Exhibit Q.

 

(b)        INDs for New Clinical Studies. Unless otherwise agreed in writing by
the Parties, Janssen shall be responsible for filing and maintaining (directly
and through its Affiliates and any Third Party subcontractors) all new INDs,
and/or maintaining (directly and through its Affiliates and any Third Party
subcontractors) all INDs transferred to Janssen pursuant to any IND Transfer
Agreement(s), for any new clinical studies of any Licensed Product initiated
after the Effective Date under the CDP, including the Initial Studies (the
“Janssen INDs”).  Geron shall use commercially reasonable efforts upon Janssen’s
request to cooperate, and have any of Geron’s applicable Third Party contractors
subject to any applicable Existing Third Party Agreements cooperate, to
facilitate Janssen’s establishment of a sponsorship IND and/or assumption of
responsibility for any transferred IND, and its electronic updating, for
clinical studies under the CDP.  Unless the JSC decides otherwise or an IND
Transfer Agreement otherwise provides, the Party having an IDP shall be
responsible for filing and maintaining (directly or through any Affiliates or
Third Party subcontractors) all INDs for any clinical studies of any Licensed
Product initiated after the Effective Date under such Party’s IDP (and, to the
extent necessary for a Geron IDP, Janssen shall provide Geron a right of
cross-reference to Janssen’s INDs).  As between the Parties, except as expressly
provided otherwise hereunder or in any IND Transfer Agreements, as of the
Effective Date Janssen shall be solely responsible for interactions with any
Regulatory Authorities with respect to Licensed Product under any Janssen IND
for any new clinical studies of any Licensed Product initiated after the
Effective Date under the CDP and any IND and clinical study transferred by Geron
to Janssen pursuant to any IND Transfer Agreement, and the filing and
maintaining (directly or through a designated Affiliate or Third Party
subcontractor or, where necessary, Geron) of Regulatory Filings for Licensed
Product under such Janssen INDs.  Janssen shall own all Regulatory Filings made
in connection with the Development of, or seeking Regulatory Approval for, any
Licensed Products under any Janssen IND.  Janssen shall own and hold any
Regulatory Approvals for a Licensed Product.

 

(c)        Ownership of INDs.  For clarity, with regard to INDs for a Licensed
Product filed or sponsored by a Party in the conduct of the Development
activities hereunder, such Party shall be deemed to own each such IND filed in
its name except as otherwise may be set forth in any IND Transfer Agreement. 
Additionally, in accordance with Section 4.12, Geron hereby grants to Janssen,
and Janssen shall have (directly and through its Affiliates), a Right of
Reference with respect to each such IND held by or on behalf of Geron, for use
by Janssen for

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

49

--------------------------------------------------------------------------------


 

Development purposes hereunder, and accordingly Regulatory Authorities
considering any Regulatory Filing relating to a Licensed Product being Developed
hereunder shall be permitted to rely on and otherwise use the applicable
information in such Geron-held INDs.

 

4.4.2      CMC Development.  Janssen shall have responsibility for managing all
Collaboration Activities relating to the development of chemistry,
manufacturing, and controls technology and associated Know-How for the
Manufacture of Licensed Products, which activities for clarity do not include
actual production and testing of clinical supplies, which Manufacturing
activities are governed by Section 7.1 below.  Except as may be otherwise
provided herein or in the CDP, Geron’s role in performing any such Collaboration
Activities (excluding any obligations under its Current Manufacturing Contracts
and any other Existing Third Party Agreements) shall be to provide Janssen, upon
Janssen’s reasonable request and pursuant to a CDP Work Plan and associated
Development Budget, FTE assistance for the design, conduct, and troubleshooting
of such chemistry, manufacturing, and control Know-How development activities
and related Development studies, and any costs incurred by or on account of
Geron in connection with such assistance shall be deemed Development Costs under
the CDP and reimbursed at the FTE Rate.

 

4.5          Regulatory Meetings.  Janssen shall be responsible (directly and
through its Affiliates and any sublicensees and, where necessary, through Geron)
for all interactions with Regulatory Authorities in connection with its
Regulatory Filings hereunder.  Subject to Applicable Law, however, Geron shall
have the right to designate a silent observer to attend all material meetings,
conferences and discussions by Janssen or its Affiliate with Regulatory
Authorities pertaining to Development of the Licensed Products in the Field
under the CDP, and such observer shall treat all information observed or
discussed therein relating to any Licensed Products as Janssen’s trade secret
Confidential Information.  Janssen shall provide Geron with reasonable advance
notice of all such meetings or conferences with any Regulatory Authorities.

 

4.6          Regulatory Reporting; Safety Database.

 

4.6.1      Responsibility.  After the filing of an IND by Janssen (or the
transfer of an IND by Geron to Janssen, as applicable) for an Initial Study of a
Licensed Product under the CDP, as between the Parties, any reports (including
adverse event reports) made to any Regulatory Authority in connection with any
Development activities, conducted or sponsored by or on behalf of either or both
of the Parties hereunder for any Licensed Product, shall be made exclusively by
Janssen in accordance with the terms and conditions of the Pharmacovigilance
Agreement.  In the case that Geron has contributed to any information or data in
the report being submitted to a Regulatory Authority, Janssen shall provide
Geron with a copy of such report for comment in advance, unless time does not
reasonably permit, considering the circumstances, Janssen to do so.

 

4.6.2      Adverse Event Reporting.  Promptly (such as within [*] Business Days)
after a Party becomes informed of any serious adverse event (“SAE”) in any
clinical trial involving a Licensed Product, it shall notify the other Party and
such notifying Party shall thereafter continue to provide additional information
to the other Party relevant to such SAE, including to the extent necessary for
such other Party to comply with all Applicable Laws (including securities laws
or regulations and the applicable rules of any public stock exchange).  Geron
acknowledges and agrees that Janssen, as the Party having the right to hold any
Drug Application for any Licensed Product hereunder, may be required to submit
information and file

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

50

--------------------------------------------------------------------------------


 

reports to various Regulatory Authorities on a Licensed Product under clinical
investigation, a Licensed Product proposed for Promoting, and/or a marketed
Licensed Product, including such information as typically required at the time
of initial filing for investigational use in humans and at the time of a request
for Regulatory Approval of a new Licensed Product.  In addition, Janssen may be
required to provide supplemental information on a Licensed Product at periodic
intervals and to report adverse events or drug experiences at more frequent
intervals depending on the severity of the experience and whether or not the
event is unexpected.  With respect to any Development activities conducted by or
on behalf of Geron under the Global Development Plan, upon reasonable request of
Janssen, Geron shall:  (a) provide Janssen with all adverse event information
and safety-related data available to or within the Control of Geron from any
pre-clinical laboratory, animal toxicology, pharmacology studies, or clinical
studies, as reasonably may be necessary or expected to be necessary for Janssen
to comply with all Applicable Laws pertaining to the Licensed Product; and
(b) report and provide such information to Janssen in such a manner and time so
as to enable Janssen to comply with all Applicable Laws.

 

4.6.3      Global Safety Database.  Janssen shall establish a global safety
database for such Licensed Product, including for storing safety data from
clinical studies of Licensed Product under INDs held by Janssen and for storing
safety data within the Geron Product Know-How.  For each Licensed Product
Developed under the CDP or any Janssen IDP, Janssen shall maintain in the global
safety database information relating to adverse events and pregnancy reports for
such Licensed Product, which shall include serious adverse event data (and any
other information relating to other adverse events Janssen decides to include at
its reasonable discretion), which Janssen may use for regulatory reporting and
responding to safety queries from Regulatory Authorities.  Promptly after the
Effective Date and during the Term, to the extent Geron is conducting or has
conducted any Development activities under the CDP or any Geron IDP, Geron
shall, and shall cause its Affiliates and Third Party contractors to, disclose
all information relating to adverse events and pregnancy reports from clinical
use of Licensed Product in its or their possession and Control to Janssen for
inputting into its global safety database within a mutually agreed period of
time.  Each Party shall handle all serious adverse events information and other
safety data that comes into its possession during Development and
Commercialization of any Licensed Product hereunder in accordance with all
Applicable Laws.  During the time Geron is the regulatory sponsor for any IND
under the Global Development Plan, or has continuing obligations as set forth in
Exhibit O, with respect to a Licensed Product, upon Geron’s good faith request
Janssen shall promptly make available to Geron such information from Janssen’s
global safety database for the Licensed Product as Geron deems necessary in good
faith to fulfill Geron’s pharmacovigilance reporting and other compliance
obligations under Applicable Law to the applicable Regulatory Authority(ies) in
connection with such sponsorship, and to enable Geron to fulfill its obligations
as set forth in Exhibit O.

 

4.6.4      Pharmacovigilance Agreement.  Within [*] ([*]) days of the Effective
Date, each Party shall identify its safety representative to the other Party to
lead negotiations between the Parties regarding the processes and procedures for
sharing adverse event information, which processes and procedures shall be
documented in a written pharmacovigilance agreement signed by the Parties (the
“Pharmacovigilance Agreement”) not later than [*] ([*]) days of the Parties’
identification of their respective safety representatives or such other time as
the Parties may otherwise agree.  The Pharmacovigilance Agreement shall define
safety data exchange procedures concerning adverse events, including adverse
drug reactions, with respect to any

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

51

--------------------------------------------------------------------------------


 

Licensed Products, sufficient to permit each Party and its Affiliates and
subcontractors or sublicensees, as the case may be, to comply with requirements
of Applicable Laws pertaining to drug safety and pharmacovigilance, including,
to the extent applicable, those obligations contained in Health Care Laws
imposed by Regulatory Authorities.  The Pharmacovigilance Agreement shall
reflect that Janssen shall own and maintain a comprehensive (global) safety
database of adverse events, pregnancy reports, and other safety data reported
anywhere in the world from human use of any Licensed Products anywhere in the
Licensed Territory.

 

4.7          Conditional Subcontracting.  A Party may subcontract any of its
Development activities hereunder to any Third Party, provided that: (a) such
Party executes a written subcontract agreement with such Third Party that
contains, in all material respects, the applicable obligations and covenants
hereunder; and (b) a Party may not subcontract to a Third Party for its
sponsorship of any clinical study (including any investigator initiated study)
of Licensed Product under the CDP without the JSC’s prior written approval,
except as expressly provided in the CDP; and (c) Geron may not subcontract to a
Third Party for its sponsorship of any clinical study (including any
investigator initiated study) of Licensed Product under a Geron IDP without the
JSC’s prior written approval.  A Party engaging any subcontractor shall be
responsible for the performance of the subcontractor, and hereby warrants its
compliance with the material terms hereof.

 

4.8          Geron’s US Opt-In Rights

 

4.8.1      Division of IDP and CDP Studies based on Geron Opt-In Decision.  In
the event Geron exercises its US Opt-In Rights within the Geron Election Period
pursuant to Section 2.2.2, then the Work Plan and Development Budget for all
Additional Studies which are US Studies, at such time included in the Global
Development Plan shall be deemed to have been and be included in the CDP,
effective for purposes of allocating responsibility for costs under Section 4.13
as of the initiation of activities under such Work Plan.  For the avoidance of
doubt, the Work Plans and Development Budgets for any Ex-US Studies that may at
such time be included in the Global Development Plan, other than any set forth
in a Geron IDP, shall be included in an IDP of Janssen.

 

4.8.2      Effect of Failure to Exercise.  In the event Geron elects not to
exercise its US Opt-In Rights or fails to make a timely election within the
Geron Election Period, then the Work Plans and Development Budgets for all US
Studies that are at such time included in the Global Development Plan and any
other studies set forth in the CDP at such time, other than the Initial Studies,
shall be deemed to have been and be incorporated into an IDP of Janssen.  In
addition, any Ex-US Studies in the Global Development Plan intended to be
conducted by or on behalf of Janssen, its Affiliates and/or sublicensees shall
also be included in one or more IDP(s) of Janssen.  For the avoidance of doubt,
if Geron does not exercise its US Opt-In Rights as provided in Section 2.2.2,
then (i) Janssen’s license rights to Commercialize Licensed Products in the
United States under Section 2.1.2 above shall become and remain exclusive (even
as to Geron), and Janssen shall be solely responsible for all activities and
costs associated therewith as set forth in Section 4.13.2, and (ii) Geron shall
have no right to undertake any Development of Licensed Product other than as
provided in the CDP or any Geron IDP.

 

4.8.3      Janssen Independent Development Activities.  For the avoidance of
doubt, nothing herein shall restrict Janssen from independently undertaking any
Development

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

52

--------------------------------------------------------------------------------


 

activities for a Licensed Product (including initiating any new clinical study)
or repeating any clinical study previously conducted under the CDP or any IDP
that failed to meet its primary endpoints, provided that: (i) in the event
Janssen independently undertakes any such activities, they shall be deemed
within the scope of the Development Program and the terms of this Agreement
shall continue to apply thereto; (ii) in the event Geron exercises its US Opt-In
Rights, Janssen shall first propose any activities for a Proposed Trial not
already subject to an IDP or the CDP to the JDC pursuant to Section 4.9.1; and
(iii) all of Janssen’s Development activities under this Agreement shall be
performed pursuant to the CDP or one or more IDPs, regardless of whether Geron
exercises its US Opt-In Rights.

 

4.9              Additional Development for Proposed Trials.

 

4.9.1      Additional Development Proposals. If, (i) Janssen, before Geron
exercises its US Opt-In Rights, or (ii) either Party, after Geron exercises its
US Opt-In Rights, desires to undertake any Proposed Trial of Licensed Product,
then such Party shall submit to the JDC a written proposal for the addition of
such trial to the CDP (an “Additional Development Proposal”).  Each Additional
Development Proposal shall include the Development Proposal Criteria for the
Proposed Trial and such other general content as the JSC may require; provided,
however, that if the Party proposing such Proposed Trial (the “Proposing Party”)
does not have all the information required to complete the Development Proposal
Criteria package, it shall submit such information as it then has available in
connection with the Additional Development Proposal, and the JDC may elect to
form a preclinical Working Group to evaluate the Proposed Trial of the Licensed
Product for such Oncology Indication and direct such Working Group to complete
the information lacking from such Development Proposal Criteria, and thereafter
the completed Additional Development Proposal shall be submitted to the JDC for
review.  The JDC shall promptly consider the Additional Development Proposal
and, no later than [*] ([*]) days of its receipt, forward it to the JSC along
with the JDC’s consensus comments, including its decision as to whether it
believes that there is a high degree of confidence that the conduct of the
Proposed Trial or its results will not adversely affect other Development or
Commercialization of the Licensed Product.  The JSC shall within [*] ([*])
Business Days (or such other time as may be agreed by the Parties) of its
receipt of the Additional Development Proposal and the JDC’s comments, render
the JSC’s decision to the Parties as to whether or not it unanimously recommends
that the Parties amend the CDP (including the Development Budget) to include the
Proposed Trial.

 

4.9.2      Adoption of Additional Development Proposals.  If the JDC unanimously
recommends the adoption of any Additional Development Proposal and the JSC
ratifies such recommendation, the Parties shall thereafter enter into good-faith
negotiations to modify, by a written amendment to this Agreement, the CDP (and
the Development Budget) based on such Additional Development Proposal, its
associated budget, and the allocation of the Development Costs for such Proposed
Trial between the Parties (with, unless otherwise agreed in the amendment,
twenty percent (20%) of such Development Costs being allocated to Geron if Geron
has exercised its US Opt-In Rights under Section 2.2.2).  Upon the Parties
executing such written amendment to the CDP, the Proposed Trial shall be deemed
to be an Additional Study within the scope of the Development activities
thereunder and the Development Costs for such trial shall be allocated between
the Parties as specified in such written amendment.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

53

--------------------------------------------------------------------------------


 

4.9.3      Effect of Failure to Agree.  If the JDC does not unanimously
recommend the adoption of any Additional Development Proposal, or if the JSC
recommends against inclusion of the Proposed Trial in the CDP, or the Parties
are unable to reach a written agreement to amend the CDP to include a Proposed
Trial within [*] ([*]) days of the JSC’s recommendation under Section 4.9.2,
then, provided that the JDC and JSC each have decided that there is a high
degree of confidence that the conduct of the Proposed Trial (considering its
potential results or outcomes) by the Proposing Party will not adversely affect
other Development or Commercialization of the Licensed Product, the Proposing
Party may, upon notice to the other Party, elect to conduct the Proposed Trial
independently at its own expense, and the Proposed Trial shall be deemed within
the scope of the Development Program and the Global Development Plan (but not
the CDP, for clarity) and the terms of this Agreement shall continue to apply
thereto, and:  (a) the Proposing Party shall provide the JSC and the other Party
with an IDP for such trial, as may be updated from time to time; and (b) the JSC
(and JDC) shall have no decision-making authority with respect to the conduct of
such Proposed Trial, although it shall have authority to monitor the Proposing
Party’s progress and review the results from the Proposed Trial under the IDP. 
For the avoidance of doubt, this Section 4.9.3 provides the only means by which
Geron may conduct any Development activities with respect to any Active
Substance or Licensed Product independent of the CDP, and Geron may not conduct
any clinical trials of any Active Substance or Licensed Product except pursuant
to the CDP or a Geron IDP hereunder.

 

4.9.4      Geron Additional Development.  In the case that Geron is the
Proposing Party under Section 4.9.3 and successfully conducts a Proposed Trial
under a Geron IDP (for clarity, excluding the clinical trials identified in
Exhibits O and Q) at its expense, it shall notify Janssen in writing and provide
a reasonably detailed accounting of Geron’s Out-of-Pocket Costs and FTE Costs
reasonably incurred in conducting the Proposed Trial under Geron’s IDP
(collectively, the “Geron IDP Trial Costs”).  Upon receipt of such notice, and
notwithstanding anything to the contrary herein, Janssen shall promptly seek
Regulatory Approval in any Major Market Country in which registration is
supported by the final data available upon completion of the Proposed Trial
under the Geron IDP based on data from such Geron trial (such as to expand any
Licensed Product labeling to include a new Oncology Indication supported by the
Proposed Trial) and shall pay Geron an amount equal to [*] percent ([*]%) of the
difference resulting from (x) the Geron IDP Trial Costs minus (y) the FTE Costs
and Out-of-Pocket Costs incurred by Janssen in seeking Regulatory Approval,
which amount will be due upon Janssen’s receipt of Regulatory Approval for such
expanded Licensed Product labeling and payable within [*] ([*]) days thereafter.

 

4.9.5       Janssen Additional Development.  In the event Geron exercises its US
Opt-In Rights under Section 2.2.2 and in the case that Janssen is the Proposing
Party under Section 4.9.3 and successfully conducts a Proposed Trial ( which,
for clarity, would not include any Ex-US Study) under a Janssen IDP at its
expense and obtains Regulatory Approval based on data from such trial (such as
to expand any Licensed Product labeling to include a new Oncology Indication
supported by the trial) (such Regulatory Approval, a “Janssen IDP Based
Regulatory Approval”), it shall so notify Geron in writing of such Janssen IDP
Based Regulatory Approval, and provide a reasonably detailed accounting of
Janssen’s Out-of-Pocket Costs and FTE Costs reasonably incurred in conducting
such Proposed Trial (for clarity, other than an Ex-US Study) under Janssen’s IDP
(the “Janssen IDP Trial Costs”), in which event Geron shall pay Janssen an
amount equal to [*] percent ([*]%) of the Janssen IDP Trial Costs (the “Geron
Reimbursement

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

54

--------------------------------------------------------------------------------


 

Amount”), which Geron Reimbursement Amount will be due upon Janssen’s receipt of
the Janssen IDP Based Regulatory Approval and payable as follows:  at Geron’s
election by notice to Janssen provided within [*] ([*]) days of Geron’s receipt
of the notice of the Janssen IDP Based Regulatory Approval for a particular
Additional Study under a Janssen IDP, Geron shall pay, within [*] ([*]) days of
such notice and Janssen’s provision of an invoice, an amount (the “Geron
Reimbursement Downpayment”) that is the lesser of:  (i) the full Geron
Reimbursement Amount; or (ii) an amount equal to the greater of [*] US dollars
($[*]) and [*] percent ([*]%) of the total amounts paid by Janssen to Geron in
the prior [*] ([*]) months in the form of upfront or milestone payments or
royalties.  With such payment of the Geron Reimbursement Downpayment, Geron
shall and hereby does grant Janssen a credit and right of offset for [*] as
assessed pursuant to Section 9.9 (the [“*”]), which credit Janssen may
thereafter apply in accordance with Section 9.8.1, for any [*].  Notwithstanding
anything to the contrary herein, Geron’s right under this Section 4.9.5 to [*]
shall be subject to Section 9.8, including the Balance Ceiling under
Section 9.8.2.

 

4.9.6      Suspension of Independent Trial.  If, at any time after the
commencement of a Proposed Trial under an IDP by a Party, the other Party
determines reasonably and in good faith that such trial is reasonably likely to
adversely affect the Development or Commercialization of any Licensed Product in
the Field, such Party shall so notify the Party conducting the trial and it
shall be promptly thereafter discontinued (subject to such ethical obligations
to continue support of patients already enrolled in the clinical trial under the
IDP as the Party conducting it may in good faith determine), unless and until
the JSC decides that such trial should be permitted to resume or continue.

 

4.10        Progress Reports

 

4.10.1    Day-to-Day Responsibility.  Each Party shall be responsible for
day-to-day implementation of the Development activities for which it (or its
Affiliate) has or otherwise is assigned responsibility under the CDP or any IDP
and shall keep the JDC and the other Party reasonably informed as to the
progress of such activities and results (including Development Program Know-How)
therefrom.

 

4.10.2    Development Reports.  At each meeting of the Joint Development
Committee, each Party will report on the Development activities such Party and
its Affiliates has performed or caused to be performed since the last meeting of
the JDC, including periodic reviews of preliminary, interim and final data,
results and analyses from the studies under the Global Development Plan.  In
addition, each Party shall provide the JDC with such other information as may be
reasonably requested by the JDC or the other Party with respect to such
Development activities.  If a Party fails to adequately provide such report at a
meeting of the Joint Development Committee, or at any other time upon the
reasonable request of either Party, the other Party may request, and such Party
will provide to such other Party, a written progress report that includes
information regarding Development activities in support of clinical studies,
such as regarding accrual, site initiation, progress on protocol writing,
meeting requests and briefing documents, and any other information within its
Control as is reasonably necessary to convey a reasonably comprehensive
understanding of the status or results of the applicable Development activity.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

55

--------------------------------------------------------------------------------


 

4.11        Auditing.

 

4.11.1    Compliance Inspections.  With respect to any facility or site at which
a Party, its Affiliate or its Third Party contractor or subcontractor conducts
any Manufacturing, clinical, or regulated (e.g., under GLP, GCP, or GMP)
Development activities pursuant to this Agreement, the other Party shall have
the right, as permitted by and subject to the terms and conditions of any
applicable Existing Third Party Agreement or as otherwise expressly permitted by
the applicable Third Party Manufacturer, at its expense, upon reasonable written
notice to such Party (and if applicable, such Affiliate or contractor or
subcontractor), and during normal business hours, to inspect such site and
facility and any records relating thereto, once per year or more often with
cause, to verify the other Party’s compliance with the terms of this Agreement
and with all Applicable Laws, including GLP, GCP, and GMP, and current standards
for pharmacovigilance practice.  Such inspection shall be subject to the
confidentiality provisions set forth in Article XI.  Each Party agrees to use
commercially reasonable efforts to include in any contract or other written
arrangement with its subcontractors, a clause permitting the other Party to
exercise its rights under this Section 4.11.1.

 

4.11.2    Site Audits.  Janssen (through Janssen R&D Global Research &
Development Quality Assurance or any successor organization responsible for
quality assurance for Janssen and its Affiliates) will be responsible for
establishing audit plans for each clinical study assigned to a Party in the
CDP.  The provisions of Section 7.4.2 below shall govern audits of sites
Manufacturing clinical supplies of Licensed Products.

 

4.11.3    Regulatory Audits.  The Parties shall cooperate in good faith in the
event any Regulatory Authority inspects any site where clinical studies or
Manufacturing of clinical supplies of Licensed Products are conducted by or on
behalf of a Party pursuant to this Agreement, whether such Audited Sites is such
Party’s or its Affiliate’s or contractor’s (such as, in the case of Geron, under
an Existing Third Party Agreement) or subcontractor’s hereunder as permitted by
and subject to the terms and conditions of any applicable Existing Third Party
Agreement or as otherwise expressly permitted by the applicable Third Party. 
Each Party shall notify the other Party within [*] ([*]) Business Days after
receiving notification of any Regulatory Authority inspection at any site where
clinical studies or Manufacturing of clinical supplies of the Active Substance
and/or Licensed Products are conducted. Each Party shall be given a reasonable
opportunity (taking into account the timing and notice provided by the
applicable Regulatory Authority and the terms of any applicable Existing Third
Party Agreement) to assist in the preparation of the other Party’s Audited Site
for inspection, where appropriate, and to attend any inspection by any
Regulatory Authority of the other Party’s Audited Site, and the summary, or
wrap-up, meeting with a Regulatory Authority at the conclusion of such
inspection.  If such attendance would result in the disclosure of the other
Party’s or its Audited Site’s Confidential Information unrelated to the subject
matter of this Agreement, the Parties shall enter into a confidentiality
agreement covering such unrelated subject matter.  In the event that any Audited
Site is found to be non-compliant with one or more Applicable Laws, Good
Laboratory Practice, Good Clinical Practice, Good Manufacturing Practice, or
current standards for pharmacovigilance practice, the non-compliant Party (or,
in the case of Geron, its applicable contractor under an Existing Third Party
Agreement) shall submit to the other Party a CAPA plan within [*] ([*]) Business
Days after receiving notification of such non-compliance from the non-compliant
Audited Site and shall use commercially reasonable efforts to cause such
non-compliant Audited Site to implement such CAPA plan promptly after
submission.  Each Party agrees to use commercially reasonable efforts to include
in any agreement or other written arrangement

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

56

--------------------------------------------------------------------------------


 

(including any amendment to any applicable Existing Third Party Agreement),
entered into after the Effective Date, with its applicable contractors or
subcontractors (as the case may be), a clause permitting the other Party to
exercise its rights under this Section 4.11.3.

 

4.12        Rights of Reference and Access to Data.  Janssen shall have a Right
of Reference to Geron’s or its Affiliate’s drug master file, if any, and any
other Regulatory Filings (whether made before or during the Term hereof)
Controlled by Geron anywhere in the world related to any Licensed Products, and
Janssen shall also have a right to review, access and request copies of such
Regulatory Filings and any Know-How (including data) therein and use such
Know-How in connection with the performance of Janssen’s obligations and
exercise of its rights under this Agreement, including inclusion of such
Know-How in its own Regulatory Filings for Licensed Products; provided, however,
that with respect to Know-How obtained from a trial conducted under an IDP at
Geron’s expense in accordance with Section 4.9 above, Janssen’s right to
cross-reference or include such Know-How obtained at Geron’s expense shall be
subject to satisfaction of the payment obligation set forth in Section 4.9.4, if
applicable.  Geron hereby grants to Janssen a “Right of Reference,” as that term
is defined in 21 C.F.R. § 314.3(b) in the United States, or an equivalent
exclusive right of access/reference in any other country or region of the world,
to any Regulatory Filing, including Geron’s or its Affiliate’s clinical
dossiers, Controlled by Geron that relates to any Licensed Product, for use by
Janssen in exploitation of its Development and Commercialization rights relating
to Licensed Products in the Field pursuant to this Agreement.  Geron or its
Affiliate shall provide a signed statement to this effect, if requested by
Janssen, in accordance with 21 C.F.R. § 314.50(g)(3) or the equivalent as
required in any other country or region of the world, or otherwise provide
appropriate notification of such right of Janssen to the applicable Regulatory
Authority.  In the event Geron conducts any Development activities under a Geron
IDP, Geron shall have a similar Right of Reference to Regulatory Filings
Controlled by Janssen and Know-How therein solely to the extent needed for
purposes of conducting Geron’s activities under the Geron IDP, in the same
manner as such rights are granted to Janssen under this Section 4.12, and this
Section 4.12 shall apply to the Parties with respect thereto, mutatis mutandis.

 

4.13        Sharing of Costs of Development Program.

 

4.13.1    CDP Cost Allocation.

 

(a)           50/50 Sharing.  Subject to Sections 4.13.3 and 4.13.4 below, the
Development Costs (including Supply Costs) incurred collectively by the Parties
in connection with the Lead Phase 2 MF Study and Lead Phase 2 Low-Risk MDS Study
pursuant to the CDP shall be borne fifty percent (50%) by Janssen and fifty
percent (50%) by Geron.  For clarity, should Janssen elect to conduct any
Additional Studies set forth in the Global Development Plan prior to the end of
the Geron Election Period, Janssen shall bear one hundred percent (100%) of all
Development Costs (including Supply Costs) incurred in connection with the
conduct of any such Additional Studies, subject to reimbursement of a portion of
such costs as set forth in Section 4.13.1(b) in the event Geron exercises its US
Opt-In Rights.

 

(b)           80/20 Sharing.  Upon Geron’s exercise of its US Opt-In Rights
under Section 2.2.2, then, subject to Section 4.8.1, the Development Costs
(including Supply Costs) incurred by the Parties in connection with any
Additional Studies or other Development

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

57

--------------------------------------------------------------------------------

 

activities described in the CDP (whether initiated on or before the date of
Geron’s exercise of the US Opt-In Rights, but for clarity excluding any Ex-US
Studies or other studies under any IDP) shall be borne eighty percent (80%) by
Janssen and twenty percent (20%) by Geron.  Accordingly, if any Development
activities under a Work Plan for any Additional Studies that become incorporated
into the CDP as of Geron’s exercise of its US Opt-In Rights were initiated by
Janssen prior to such exercise, and Janssen paid any Development Costs incurred
under the Development Budget associated therewith, including any Manufacturing
costs not related to the Initial Studies, then Janssen shall provide Geron with
a report of such Development Costs as part of the Geron Decision Package (as set
forth in Section 2.2.1) and the Finance Working Group shall review such Janssen
Development Costs incurred through the time of Geron’s exercise and advise the
JDC of any true-up payment, which such payment shall be owed to Janssen within
[*] ([*]) days of invoice therefor, in order to satisfy Geron’s obligation to
contribute twenty percent (20%) of such Development Costs incurred prior to such
exercise. For clarity, the date upon which any such true-up payment due from
Geron becomes payable may not be [*].

 

4.13.2    IDP Costs.  As provided in Section 4.9.3 above and subject to
Section 4.13.3(d) below, the Party performing any Development Program activities
under its IDP shall be solely responsible for all costs associated therewith,
subject to Janssen’s payment with respect to any Proposed Trial under a Geron
IDP under Section 4.9.4, or Geron’s payment to Janssen with respect to any
Proposed Trial under a Janssen IDP under Section 4.9.5.  For clarity, in the
event Geron exercises its US Opt-In Rights, while the Parties shall share the
Development Costs under the CDP as set forth in Section 4.13.1(b), Janssen shall
bear one hundred percent (100%) of all Development Costs (including Supply
Costs) for the Ex-US Studies as such costs are incurred under one or more
Janssen IDPs. For further clarity, if Geron does not exercise its US Opt-In
Rights, Janssen shall bear one hundred percent (100%) of the Development Costs
incurred in connection with activities conducted by or on behalf of Janssen, its
Affiliates and/or its sublicensees for further Development activities as such
activities are conducted under the Janssen IDP.

 

4.13.3    Development Budget Updates and Cost Reporting.

 

(a)        The Parties shall use commercially reasonable efforts to update, on
an annual basis, the Development Budget of the CDP for the upcoming year of the
Development Program, to be approved by the JSC or agreed on in writing by the
Parties (as the case may be under Section 3.7.1) no later than December 1st of
each applicable year.

 

(b)        The Finance Working Group shall advise the JDC, who shall establish
reasonable financial procedures consistent with Accounting Standards and
Applicable Laws for the Parties to determine estimated Development Costs for
updating the Development Budget under the CDP each Janssen Calendar Quarter
before its end, to enable each Party to appropriately accrue its share of
Development Costs for financial reporting purposes.  Each Party shall record its
itemized Development Costs incurred by it and its Affiliates, and maintain such
records, in accordance with Accounting Standards and in a manner to permit the
Party to comply with the financial reporting procedures established by the Joint
Development Committee, under the advice of the Finance Working Group, which
procedures shall be consistent with the financial reporting requirements of the
Parties and Applicable Laws.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

58

--------------------------------------------------------------------------------


 

(c)        The Finance Working Group shall also review and advise the JDC of
potential discrepancies and other finance and accounting matters related to
Development Costs under the CDP.  Within [*] ([*]) days after the end of each
applicable Janssen Calendar Quarter, each Party shall submit to the Finance
Working Group and the Joint Development Committee a report, in accordance with
the established financial procedures, of all Development Costs under the CDP
incurred by such Party during such Janssen Calendar Quarter.  Within [*] ([*])
days following the receipt of such report, each Party shall have the right to
request reasonable additional information and documentation related to the other
Party’s and its Affiliates’ Development Costs during such Janssen Calendar
Quarter in order to confirm that such other Party’s spending is in conformance
with the then-current Development Budget.

 

(d)           Notwithstanding anything to the contrary herein, any license
payments (including any fees, milestones, or royalties) due from Geron to any
Third Party under any Pre-Existing Licenses from Third Parties or any Additional
Pre-Existing Third Party Agreements (but not including any such payments
resulting from modified terms under any written amendments to any such
agreements entered into after the Effective Date hereof, provided that Janssen
provided express written approval in advance for Geron to enter into each such
amendment including the modified terms thereof, and further provided that such
payments are expressly included as shared Development Costs under the CDP under
this Agreement), on account of any Development of Licensed Product hereunder
shall be a sole expense of Geron, and not be deemed Development Costs allocable
to any extent to Janssen hereunder.  In addition, any license payments
(including any fees, milestones, or royalties) due under any Unblocking License
Agreement shall be a sole expense of Geron (and may be treated as Credited
Amounts pursuant to Section 9.8), and not be deemed Development Costs allocable
to any extent to Janssen hereunder.

 

4.13.4    Reconciliation to Allocate Development Costs; [*] Geron Excess
Development Costs.

 

(a)        If one Party (with its Affiliates) incurs in a Janssen Calendar
Quarter more than its share as provided for in Section 4.13.1 (after considering
applicable financial reports as provided in Section 4.13.3) of the total actual
Development Costs under the Development Budget set forth in the CDP, then such
Party shall provide the other Party with an invoice for the portion of
Development Costs incurred that are allocable hereunder to the other Party, and
the other Party shall reimburse the invoicing Party to reconcile the allocation
of Development Costs incurred in such Janssen Calendar Quarter consistent with
Section 4.13.3.  Any such amounts shall be due and payable [*] ([*]) days from
receipt of an invoice for the applicable amount due.  In addition, if any
validation batches or lots of Licensed Product made under the CDP are later sold
by Janssen or its Affiliates or sublicensees as commercial supply, then Janssen
shall refund Geron its share of the Development Costs previously allocated under
the Development Budget to the Manufacture of such batches later used for
Commercialization.

 

(b)           Notwithstanding the provisions of Section 4.13.4(a) above, if,
Excess Development Costs accrue with regard to an approved Out of Budget
Modification for the Development Budget for any Additional Studies in the CDP,
then Geron shall have the right, upon notice to Janssen within [*] ([*]) days of
Geron’s receipt of an invoice for Development Costs that include any Excess
Development Costs, to [*], in which event [*].  For clarity, the rights granted
to Geron [*] under this Section 4.13.4(b) shall be limited to [*]. 
Notwithstanding anything to the

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

59

--------------------------------------------------------------------------------


 

contrary herein, Geron’s right under this Section 4.13.4(b) [*] shall be subject
to Section 9.8, including the Balance Ceiling under Section 9.8.2.  For further
clarity, the provisions of this Section 4.13.4 shall not apply to any
Development Costs associated with the Initial Studies.

 

4.14        Suspension of Clinical Study for Safety Reason.  Notwithstanding
anything to the contrary herein, if an Independent Safety Board determines that
any clinical study of a Licensed Product ongoing in the Development Program
would pose an unacceptable safety risk for any subjects or patients
participating in such study, then neither Party shall be obligated to continue
such clinical study.  Notwithstanding Section 3.7.3, either Party may delay or
suspend any Development activities with respect to an ongoing clinical study of
a Licensed Product if such Party reasonably believes that such clinical study
would pose such an unacceptable safety risk.   For clarity, permanent
discontinuance of any Initial Study (including after such study has been delayed
or suspended in accordance with this Section 4.14) shall be subject to
Section 3.7.3.

 

4.15        Records.

 

4.15.1    Maintenance of Research Records.  Each of the Parties shall maintain,
or cause to be maintained, records of any of its respective Collaboration
Activities conducted by it in material compliance with Applicable Law (including
the requirements of GCP, GLP and GMP, in each case to the extent applicable),
and the requirements of its corporate records retention policies consistent
therewith.  Such records shall be complete and accurate and shall fully and
properly reflect all work done and results achieved in the performance of the
foregoing activities in a manner appropriate for any regulatory purpose and,
when applicable and permitted under this Agreement, for use in connection with
the filing of Patent Rights and the Prosecution of Patent Rights.  Such records
shall be retained for the longer of either: (a) such period as is required by
such retaining Party’s corporate record retention policies; (b) such period as
may be required by Applicable Law; or (c) the Term of this Agreement, unless a
Party first offers to deliver such records to the other Party for its keeping,
and delivers to such Party any records it may reasonably request, before
destroying or disposing of such records.

 

4.15.2    Access to Records.  Subject to the terms and conditions of this
Section, each Party shall have the right, at mutually agreed times during normal
business hours on Business Days and upon reasonable notice, to obtain from the
other Party access to and copies (at its own cost) of the records maintained by
the other Party pursuant to Section 4.15.1 solely to the extent relating to any
Active Substance, Licensed Product, or any Development, Manufacturing, or
Commercialization activities hereunder, or any intellectual property or
associated rights licensed or obtained hereunder, including (a) to enable the
requesting Party to conduct reasonable diligence on matters potentially giving
rise to liability on the part of the requesting Party according to Applicable
Law or the requirements of this Agreement, or to conduct a defense of itself
with respect to any such liability, if and to the extent that a fact,
circumstance or event has arisen that gives the requesting Party a reasonable
basis to believe that it has or may incur such liability; (b) to meet its
obligations to Regulatory Authorities with respect to a Licensed Product; (c) to
Prosecute or enforce any Patent Rights hereunder; or (d) otherwise exploit any
rights hereunder.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

60

--------------------------------------------------------------------------------


 

ARTICLE V:  OPTIONAL CO-PROMOTION

 

5.1          Geron’s Determination and Exercise of Co-Promotion Option.

 

5.1.1      The terms of this Article V shall apply to the Parties’ Co-Promoting
of Licensed Product hereunder following Geron’s exercising of its Co-Promotion
Option granted under Section 2.2.4 to Co-Promote Licensed Product by providing
20% of the Aggregate Detail Effort in the Co-Promote Territory during the Period
of Innovator Protection therein, pursuant to Section 5.1.2 below.

 

5.1.2      At any time during the Co-Promotion Exercise Period, which for
clarity shall expire [*] ([*]) days from receipt of the Geron Co-Promotion
Decision Package unless extended by written agreement of the Parties, Geron
shall have the right to provide Janssen with written notification (the
“Co-Promotion Exercise Notice”) electing to exercise Geron’s Co-Promotion Option
under Section 2.2.4, which notice for election shall include a written
certification that Geron or any Affiliate of Geron does not as of such time
possess, or have any option to obtain, any rights to market or promote any
pharmaceutical ingredient or drug substance which constitutes a Competing
Oncology Product at the time of such election.  For clarity, any written
certification under the foregoing sentence shall be deemed a warranty by Geron
hereunder that, to the best of its knowledge at the time of Geron’s exercise of
its Co-Promotion Option, neither Geron nor any Affiliate that Geron has at such
time possesses, or has an option to obtain, any rights to market or promote a
pharmaceutical ingredient or drug substance which constitutes a Competing
Oncology Product at the time of such election.  For further clarity, the Parties
acknowledge that the relevant time for determining whether a particular product,
for which Geron then has an option or other right to in-license, or an outright
license, under an agreement with a Third Party, qualifies as a Competing
Oncology Product under this Section 5.1.2, is not the Effective Date, but rather
the date upon which Geron provides Janssen with such Co-Promotion Exercise
Notice.

 

5.1.3      Following receipt of a Co-Promotion Exercise Notice from Geron as
provided in Section 5.1.2, Janssen and Geron shall use good faith and
commercially reasonable efforts to promptly negotiate a mutually acceptable
Co-Promotion Agreement consistent with the provisions of this Article V and the
terms and conditions of Exhibit N, as may be reasonably updated by Janssen. 
Upon the Parties’ execution of the Co-Promotion Agreement and following
Janssen’s receipt of Regulatory Approval for Licensed Product in the Co-Promote
Territory, Geron shall have the right to Co-Promote Licensed Product in the
Co-Promote Territory pursuant to the US Promotional Plan (including any timeline
set forth therein for Geron’s commencement of Detailing activities in accordance
with Section 5.2) in accordance with the terms set forth in this Article V and
the Co-Promotion Agreement, provided, however, that Geron shall not permit any
of its Sales Representatives to contribute any Details in the Co-Promote
Territory until such time that Janssen determines, which determination shall not
be unreasonably withheld or delayed, that such Geron Sales Representatives are
appropriately trained and otherwise qualified to Co-Promote in accordance with
Applicable Law and policies, standards, and Government Orders applicable to
Janssen’s own Detailing activities.

 

5.2          Geron Promotional Share Ramp-Up.  If Geron exercises its
Co-Promotion Option, then following Janssen’s determination that Geron’s Sales
Representatives are qualified as set forth in Section 5.1.3, Geron shall,
subject to this Section 5.2, use commercially reasonable efforts, according to a
timeline and plan set forth in the US Promotion Plan, which shall be reasonably
developed by Janssen after good-faith discussion with Geron and Janssen’s
consideration of Geron’s comments, to ramp up the number of Geron Sales
Representatives to

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

61

--------------------------------------------------------------------------------


 

twenty percent (20%) of the Aggregate Detail Effort for Licensed Product in the
Co-Promote Territory (such percentage, at a given time, constituting the “Geron
Promotional Share”).  In the event the Geron Promotional Share for any given
period while Geron has Co-Promotion rights is less than twenty percent (20%) of
the Aggregate Detail Effort under the US Promotional Plan, then Section 5.5.4
shall apply (for reconciliation purposes).  For clarity, in lieu of a ramp-up of
the Geron Promotional Share, with Geron’s consent (which shall not be
unreasonably withheld or delayed), the US Promotional Plan may provide for
Geron’s commencement of its share of the Aggregate Detail Effort at some time
other than the actual date of First Commercial Sale of Licensed Product in the
Co-Promote Territory, for example, in the event Geron is not capable of
providing an adequate proportion of the Aggregate Detail Effort in the
Co-Promote Territory upon Regulatory Approval therein of a Licensed Product for
a [*] Indication, then, if the date of Geron’s Co-Promotion Exercise Notice is
less than [*] year before the projected First Commercial Sale of a Licensed
Product in the Co-Promote Territory, the US Promotional Plan may provide that
such commencement occur on a date that is up to [*] ([*]) months after such
Regulatory Approval for the [*] Indication or that follows Regulatory Approval
of a Licensed Product for a [*] Indication in the Co-Promote Territory.

 

5.3          Booking of Sales.  For the avoidance of doubt, Janssen (or its
Affiliate or Third Party sublicensee, as applicable) will book all sales
generated through Geron’s Co-Promoting activities in the Co-Promote Territory.

 

5.4          Governance of Co-Promotion; US Promotional Plan.

 

5.4.1      The JMC shall have oversight responsibility for the Parties’
Detailing activities in the Co-Promote Territory under the Co-Promotion
Agreement and the US Promotional Plan, and shall be composed of senior sales
managers, marketing managers, and healthcare compliance representatives from
each Party having knowledge about Promoting drug products in the Co-Promote
Territory, including with respect to compliance with Health Care Laws.  Promptly
after the Parties execute the Co-Promotion Agreement, the JMC shall establish,
and each Party shall appoint an equal number of representatives to, a Compliance
Working Group reporting to the JMC to advise it and the JSC on Health Care Laws
and Drug Regulation Laws pertaining to Co-Promotional activities of the Parties,
including with respect to the implementation of measures for adherence to
Janssen’s compliance program and policies.

 

5.4.2      Following the execution of the Co-Promotion Agreement, the Joint
Marketing Committee shall in due course review and discuss the US Promotional
Plan as developed by Janssen, and shall, subject to the terms and conditions
hereof, recommend to the Parties any amendments or updates thereto, including
for purposes of reasonably allocating responsibilities toward the Aggregate
Detail Effort between the Parties’ respective Sales Representatives based on the
Geron Promotional Share.  The US Promotional Plan for a given Janssen Calendar
Year, following Geron’s exercise of Co-Promotion rights and the First Commercial
Sale of a Licensed Product in the Co-Promote Territory, shall include the
Aggregate Detailing Effort as well as the share (number of Details) to be
contributed by each Party, accounting for any ramp-up to a 20% Geron Promotional
Share pursuant to Section 5.2.  The US Promotional Plan shall further address
the allocation of Details in the Co-Promote Territory based on reasonable
factors (strategic or otherwise) such as geographic/regional considerations and
lists of healthcare providers to be targeted for Detailing, with Janssen using
reasonable efforts to

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

62

--------------------------------------------------------------------------------


 

provide Geron’s Sales Representatives with a reasonable opportunity for
Detailing to high value prescribers, subject to Janssen’s overall sales
deployment strategy.

 

5.5          Allocation and Payment of Promoting Costs.

 

5.5.1      Allocation without Co-Promotion.  If Geron has exercised its US
Opt-In Rights, but does not have Co-Promotion rights hereunder (e.g., because it
did not exercise such Co-Promotion rights or did not qualify for such
Co-Promotion, or because such Co-Promotion rights have terminated), then Janssen
shall remain responsible for eighty percent (80%), and Geron shall remain
responsible for twenty percent (20%), of the Promoting Costs incurred by Janssen
in Promoting Licensed Products in the United States pursuant to the US
Promotional Plan while there is Innovator Protection therein (the “Geron
Promotional Funding Amount”).  Janssen shall invoice Geron for such Geron
Promotional Funding Amount at the end of each Janssen Calendar Quarter, and
Geron shall pay such invoice within [*] ([*]) days of receipt thereof. 
Notwithstanding the foregoing, if Janssen makes any changes to the US
Promotional Plan that in the aggregate result in a percentage increase to the
Geron Promotional Funding Amount for a given Janssen Calendar Year above the
Promotional Budget Variance Ceiling, then Geron shall have the right, upon
notice to Janssen within [*] ([*]) days of Geron’s receipt of such invoice, to
[*], in which case [*].  Notwithstanding anything to the contrary herein,
Geron’s right under this Section 5.5.1 [*] shall be subject to Section 9.8,
including the Balance Ceiling under Section 9.8.2.

 

5.5.2      No Reimbursement with Full Co-Promotion.  Where Geron is exercising
its Co-Promotion rights hereunder, in any Janssen Calendar Quarter in which the
Geron Promotional Share is twenty percent (20%) of the Aggregate Promotion
Effort under the US Promotional Plan, Janssen shall be responsible for its
Promoting Costs or any other costs it incurs in providing its requisite eighty
percent (80%) of the Aggregate Promotion Effort under the Co-Promotion
Agreement, and Geron shall be responsible for all Promoting Costs or any costs
it incurs in providing its requisite twenty percent (20%) of the Aggregate
Promotion Effort under the US Promotional Plan.  For clarity, each of (i) Geron,
and (ii) Janssen except for Geron’s obligation to reimburse any Promoting Costs
due under Section 5.5.4 if the Geron Promotional Share is less than 20%, shall
have sole responsibility for all costs and expenses incurred in connection with
activities and other work performed by such Party’s Sales Representatives
hereunder, including salaries, travel expenses and other expenses, providing
benefits, deducting federal, state and local payroll taxes, FICA contributions,
FUI, DUI and any similar taxes and paying workers’ compensation premiums,
unemployment insurance contributions and any other payments required by
Applicable Laws to be made on behalf of such Party’s employees.  Nothing in the
Agreement shall be construed to conclude that any of a Party’s Sales
Representatives are agents or employees of the other Party.  Without limiting
any of its obligations hereunder, each Party shall have sole authority over the
terms and conditions of employment of its Sales Representatives, including their
hiring, supervision, compensation (including from any incentive plans),
discipline, and discharge.

 

5.5.3      Responsibility for Compensating Sales Representatives.  For the
avoidance of doubt, if Geron timely delivers a Co-Promotion Exercise Notice,
Geron and Janssen each shall be solely responsible for any additional costs
incurred in support of Geron’s Sales Representatives, or Janssen’s Sales
Representatives, which are other than those Promoting Costs that are consistent
with the US Promotional Budget (including Sales Representative training and
supplies of Approved Materials).  Each Party shall be solely responsible for any
compensation that

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

63

--------------------------------------------------------------------------------


 

is due to its Sales Representatives in connection with their work hereunder. 
Each Party hereby represents and warrants that its compensation programs for its
Sales Representatives will not, during the time of any Promotion of Licensed
Product hereunder, provide financial incentives that, to its knowledge,
facilitate the Promotion or Detailing of Licensed Product in violation of any
Applicable Law.  Geron shall not use a materially different compensation
structure for its Sales Representatives than Janssen’s compensation structure
for its respective Sales Representatives co-Detailing Licensed Products in the
Co-Promote Territory hereunder.

 

5.5.4      Reconciliation for Co-Promoting Ramp-Up or Shortfall.  Geron shall
provide Janssen with a report for each Janssen Calendar Quarter during which
Geron’s Sales Representatives performed any Details hereunder, in accordance
with Detailing reporting procedures to be established by the JMC under advice of
the Finance Working Group, itemizing the Details contributed by Geron under the
US Promotional Plan.  The Finance Working Group shall review Geron’s quarterly
Detail reports for a given Janssen Calendar Year while there is Innovator
Protection in the Co-Promote Territory, and advise the JMC of any true-up of
Promoting Costs owed to Janssen to satisfy Geron’s obligation to contribute the
equivalent of 20% of the Sales Representative Details during such year in which
any Co-Promoting occurs hereunder.  Subject to Section 5.5.1, Janssen shall
invoice Geron for such Promoting Costs due for each such Janssen Calendar Year,
which shall be payable by Geron within [*] ([*]) days of receipt thereof.

 

5.6          No Subcontracting.  Geron’s right to Co-Promote by providing Sales
Representatives for Detailing under its US Opt-In Rights hereunder is personal
and limited to Geron, and may not be delegated to, or otherwise performed under
contract by, any Third Party, except as otherwise may be agreed upon by the
Parties in the Co-Promote Agreement or otherwise.

 

5.7          Co-Promotion Diligence; Projected Detail Shortfalls.

 

5.7.1      Each Party shall use commercially reasonable efforts to perform its
Detailing activities (including those involving use of any Approved Materials or
Product Samples) in the Co-Promote Territory according to the requirements of
the US Promotional Plan, the Co-Promotion Agreement, and in accordance with all
Applicable Laws, including Health Care Laws.  All Details carried out hereunder
by Geron shall be (a) by employees on the payroll of Geron and (b) of a quality
equivalent to that provided by Janssen as measured by the same performance
standards.  No employer-employee relationship shall exist between Janssen and
any of Geron’s Sales Representatives.

 

5.7.2      If a Party believes or expects that it will be unable to provide
through its Sales Representatives’ Details meeting its share of the Aggregate
Detailing Effort required to be provided by it for a Janssen Calendar Year
pursuant to the US Promotional Plan, it shall promptly notify the other Party
and the JMC.

 

5.8          Training.  At a location to be mutually selected by the Parties,
Janssen shall provide, at Geron’s expense, training (including provision of
training materials) to all Geron Sales Representatives on the Detailing of any
Licensed Product in the Co-Promote Territory at a level comparable to the
training provided to Janssen’s own Sales Representatives promoting such Licensed
Product in the Co-Promote Territory.  Geron shall be responsible for ensuring
that its own Sales Representatives are able to perform Detailing as trained, and
able to comply with this

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

64

--------------------------------------------------------------------------------


 

Agreement and the Co-Promote Agreement, all Applicable Laws, industry codes of
conduct, and Janssen’s policies regarding Detailing, before permitting them to
engage in Detailing of the Licensed Product in the Licensed Territory. 
Notwithstanding the foregoing, Janssen shall have the right to have Geron
suspend Detailing of Licensed Products by any of its Sales Representatives if
Janssen, in its sole, good faith and reasonable judgment, has any concern
regarding their performance with respect to any such compliance matter.

 

5.9          Promotional Materials.  Janssen shall provide Geron, at Geron’s
expense, with sufficient quantities of Approved Materials to enable Geron’s
Sales Representatives to perform the Co-Promotional Details in the Co-Promote
Territory in accordance with the US Promotional Plan; provided, however, that
Janssen shall not be obligated to provide any quantities of Approved Materials
beyond those quantities that are sufficient to provide each Sales Representative
of Geron with the same quantity of such materials as are provided to each of
Janssen’s Sales Representatives.  Janssen shall have sole responsibility for
developing any Approved Materials to be used under the US Promotional Plan so as
to be in compliance with all Applicable Laws.  Geron shall use only the Approved
Materials as provided by Janssen, and Geron shall not alter or in any way modify
any of the Approved Materials, nor shall it supplement or substitute any such
Approved Materials with its own materials.

 

5.10        Product Samples.  Janssen shall provide Geron with sufficient
quantities of Licensed Product samples to enable Geron’s Sales Representatives
to perform the Co-Promotional Details in accordance with the US Promotional
Plan; provided, however, that Janssen shall not be obligated to provide any
quantities of samples beyond those quantities that are sufficient to provide
each Sales Representative of Geron with the same quantity of samples as are
provided to each of Janssen’s Sales Representatives.  Janssen shall have sole
responsibility for manufacturing such samples in compliance with Applicable
Laws, including cGMP requirements.  Geron shall not alter or in any way modify
any of the samples (including their packaging and labeling), nor shall it
supplement or substitute any such Janssen samples with its own samples.  Each
Party shall distribute samples and promotional materials in compliance with all
Applicable Laws, and in furtherance thereof, each Party shall establish,
maintain, and adhere to written procedures for Detailing in the Co-Promote
Territory to assure that such Party and its Sales Representatives comply with
all legal requirements.  Geron shall notify Janssen promptly upon learning that
any samples shipped by Janssen have been lost or have not been received as
scheduled.  Geron shall maintain Co-Promotion records as required by Applicable
Law and shall allow representatives of Janssen to inspect such records on
request.  Upon [*] ([*]) days written notice to Geron, Janssen shall be entitled
to conduct an inspection and audit of Geron’s sample distribution practices by
its Sales Representatives and any facilities where samples are stored by Geron. 
Such inspection and audit shall be made in accordance with Applicable Laws, no
more than once per year.  Janssen shall be responsible for supplying Sales
Representatives with Approved Materials and samples for use in Detailing under
the US Promotional Plan.

 

5.11        Promoting Limitations.  Each Party shall instruct its Sales
Representatives to do, and shall monitor its Sales Representatives so that such
personnel do, the following: (a) limit claims of efficacy and safety for any
Licensed Product to those claims that are consistent with approved promotional
claims in (and not add, delete, or modify claims of efficacy and safety in the
promotion of the Licensed Product in any respect from those claims of efficacy
and safety that are contained in) the product labeling for the Licensed Product
as approved by the applicable

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

65

--------------------------------------------------------------------------------


 

Regulatory Authority; (b) not make any changes in Approved Materials provided by
Janssen, and use the Approved Materials in a manner that is consistent with both
Applicable Law and with the product labeling for the Licensed Product as
approved by the applicable Regulatory Authority; and (c) promote and Detail the
Licensed Product in adherence in all material respects with all Applicable Laws
and, to the extent consistent therewith, corporate policies applicable to
Detailing and applicable industry standards in the Co-Promote Territory.

 

5.12        Risk Management; Returns; Customer Support; Compliance Matters.

 

5.12.1    Risk Management Systems. Each Party shall cause its Sales
Representatives to act in strict adherence with any applicable risk management
systems maintained by Janssen for the Licensed Product, to the extent Geron is
made aware of such risk management system by Janssen (including through meetings
of the JMC or the Compliance Work Group).

 

5.12.2    Returns; Customer Support. For the avoidance of doubt, Janssen
(directly or through any of its Affiliates or Third Party sublicensees) shall be
responsible for handling all returns of any Licensed Product being
Commercialized by or on behalf of Janssen hereunder.  If any such Licensed
Product is returned to Geron, then Geron shall promptly ship such Licensed
Product, with all other information and materials as received, to Janssen or its
designated Affiliate.  Geron, if requested by Janssen, shall inform any customer
returning such a Licensed Product that it has been returned to Janssen.  Janssen
(directly or through any of its Affiliates or Third Party sublicensees) shall be
responsible for providing all customer support, handling medical queries, and
responding to product and medical complaints relating to any Licensed Product
Commercialized by or on behalf of Janssen hereunder.

 

5.12.3    Efforts.  Each Party shall use commercially reasonable efforts to
execute and to perform, or cause to be performed, the Co-Promotion activities
assigned to it under the US Promotional Plan in a diligent manner in compliance
with Applicable Laws, including Health Care Laws and the then-current standards
for pharmacovigilance practice.  Notwithstanding anything to the contrary
contained herein, a Party shall not be obligated to undertake or continue any
Co-Promotion activities with respect to the Licensed Products if such Party
reasonably determines that performance of such Co-Promotion activity would
violate Applicable Laws, in which event it shall promptly notify the other Party
and the JMC, who shall thereafter convene a meeting in the presence of the
Compliance Working Group to discuss potential remedial measures (including by
way of any amendment to the US Promotional Plan).

 

5.12.4    Compliance with Applicable Laws.  Each Party shall cause its Sales
Representatives to comply with Applicable Laws related to the performance of its
obligations under this Agreement and the Co-Promote Agreement, including Drug
Regulation Laws, the Federal and State Anti-Kickback Statutes, and all
applicable regulations thereunder, applicable AMA and PhRMA Guidelines, as well
as any relevant codes of practice.

 

5.13        Co-Promotion Progress Reports.

 

5.13.1    Day-to-Day Responsibility.  Each Party shall be responsible for
day-to-day implementation of its Co-Promotion activities for which it (or with
respect to Janssen only, its

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

66

--------------------------------------------------------------------------------


 

Affiliate) has or otherwise is assigned responsibility under the US Promotional
Plan and shall keep the JMC and the other Party reasonably informed as to the
progress of such activities.

 

5.13.2    Reports.  Each Party shall provide the JMC a report for each Janssen
Calendar Quarter during which such Party’s Sales Representatives performed any
Co-Promoting hereunder, in accordance with Detailing reporting procedures to be
established by the JMC under advice of the Compliance Working Group and Finance
Working Group, itemizing the Details contributed by the Party under the US
Promotional Plan.  If a Party fails to adequately provide such report at a
meeting of the Joint Marketing Committee, the other Party may request, and such
Party will provide to such other Party, a written progress report that includes
information regarding Co-Promotion activities in support of Janssen’s
Commercialization in the Co-Promote Territory and any other information within
its Control as is reasonably necessary to convey a reasonably comprehensive
understanding of the status or results of the Co-Promotion activities and
compliance with the terms hereof and the Co-Promote Agreement.

 

5.14            Medical Affairs Responsibility.  Janssen shall have sole
responsibility for Medical Affairs activities, including responding to all
medical questions or inquiries related to any Licensed Product directed to any
Party’s personnel, such as any that may arise during the performance by Geron of
the Co-Promotion Detailing hereunder.  Janssen shall ensure that the field based
medical science liaisons for each Licensed Product are equally distributed to
the Parties’ respective Sales Representatives on a pro-rata basis.

 

5.15        Voluntary Termination of Co-Promotion.  Geron may elect to cease its
Detailing of the Licensed Products and terminate the Co-Promotion Agreement upon
one hundred eighty (180) days advance written notice to Janssen.  After any such
election, Geron shall cooperate with Janssen, at Janssen’s reasonable request,
to transition responsibility for providing the then-current Geron Promotional
Share of such Detailing of the Licensed Product in the Co-Promote Territory from
Geron to Janssen, and thereafter Geron will no longer have the right or
obligation to Detail such Licensed Product in the Co-Promote Territory and
instead Geron shall reimburse Janssen for twenty percent (20%) of the Promoting
Costs incurred by Janssen as provided in Section 6.5.1 (after Geron discontinues
its Detailing activities), as if as of such time Geron had not exercised its
Co-Promotion Option and had only exercised its US Opt-In Rights.

 

5.16        Termination of Co-Promotion for Cause.  Without limitation of any
rights or recourse otherwise provided under this Agreement or any remedy that
may be available under Applicable Law, Janssen shall have the right to
terminate, upon written notice to Geron, Geron’s right to Co-Promote in the
Co-Promote Territory and the Co-Promotion Agreement, as follows (in each case
upon each occurrence of the specified event with respect to Geron or its
permitted successor):

 

5.16.1          in the event there has occurred a material breach by Geron of
any of its obligations under Article V hereof (including in regards to its
Co-Promotional Detailing) or the Co-Promotion Agreement, provided that Janssen
shall have provided, promptly after becoming aware of such breach, notice
thereof to Geron identifying such breach and Geron shall have failed to cure
such breach or default (if curable) within [*] ([*]) days from the date Geron
received such notice;

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

67

--------------------------------------------------------------------------------

 

5.16.2                              in the event there is a Change of Control of
Geron (or any permitted successor in interest or a controlling Affiliate
thereof), except in the event that either (a) at the time of such Change of
Control Geron is contributing, and for at least [*] ([*]) successive months has
been contributing, twenty percent of the Aggregate Sales Effort to
Co-Promotional Detailing of Licensed Product in the Co-Promote Territory, or
(b) such Change of Control of Geron involves the acquisition by, or merger,
consolidation, share exchange, business combination, recapitalization, sale of a
majority of assets or similar transaction with, an un-Affiliated entity (the
“Acquiror”) that, together with such entity’s Affiliates existing as of the time
immediately preceding the Change of Control, has fewer than [*] ([*]) sales
representatives detailing human pharmaceutical products on behalf of itself, its
Affiliates, and/or any Third Parties, provided that in such event described in
subsection (b), Geron shall continue to carry on its Co-Promoting obligations
under the US Co-Promotion Plan in the Co-Promote Territory using previously
qualified Sales Representatives employed by Geron immediately before such Change
of Control, until the party (whether Geron or the Aquiror) employing such Sales
Representatives upon the Change of Control enters into a Co-Promotion Agreement
with Janssen (which upon execution shall supersede the prior Co-Promotion
Agreement) and assumes Geron’s obligations under this Article V, whether through
any such previously qualified Sales Representatives and/or newly qualified Sales
Representatives, provided that, in addition to the exceptions set forth above,
in the event such Change of Control results from an event described in
Section 1.29(c), Janssen may exercise its termination right under this
Section 5.16.2 only if the directors constituting the majority of the seats
(other than vacant seats) on the board of directors (or similar governing body
of Geron) immediately after such Change of Control event are affiliated with or
employed by a pharmaceutical or biotechnology company;

 

5.16.3                              in the event of Geron’s Bankruptcy;

 

5.16.4                              in the event Geron or an Affiliate thereof
(a) is developing in Phase 2 or later clinical trials a Competing Oncology
Product in the Field for one or more Indication(s) for which the Licensed
Product is then being Developed or has obtained Regulatory Approval, or (b) is
offering for sale, selling, marketing, or promoting a Competing Oncology
Product, or (c) is collaborating with or assisting a Third Party to so develop
or so commercialize such a Competing Oncology Product (in each case (a), (b) or
(c), including the conduct of such activities by Geron or its Affiliate with
respect to any particular product which first qualifies as a Competing Oncology
Product due to a change in the identification of the primary or predominant
mechanism of action of such a product, causing such product to so qualify as a
Competing Oncology Product, provided that in such case Geron or its Affiliate
shall have at least [*] ([*]) days to cease the activities set forth in (a),
(b) or (c) before Janssen shall have the right to terminate Geron’s right to
Co-Promote in the Co-Promote Territory and the Co-Promotion Agreement
hereunder); or

 

5.16.5                              in the event that, after Geron fails to
contribute at least [*] percent ([*]%) of its share of the Aggregate Detail
Efforts toward Detail targets as specified in the US Promotional Plan for two or
more consecutive Janssen Calendar Quarters, Janssen notifies Geron in writing of
such Detail shortfall, and Geron fails to remedy such Detail shortfall within
[*] ([*]) days of Janssen’s notice of the Geron Detail shortfall.

 

5.17                        Records.  On a monthly basis, Geron shall provide
Janssen with a comprehensive electronic medium record of its Details during the
prior month and reflecting Geron’s district and

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

68

--------------------------------------------------------------------------------


 

regional configuration in the Co-Promote Territory, and Details actually
delivered or performed compared to the Details required under the US Promotional
Plan.  Each such monthly Co-Promotion Report shall be due to Janssen within [*]
([*]) days after the end of each month while there is Innovator Protection in
the Co-Promote Territory.

 

5.18                        Oversight of Co-Promotion. Promptly after delivery
of the Co-Promotion Exercise Notice, the JMC shall establish, and each Party
shall appoint an equal number of representatives to, a Working Group reporting
to the Joint Marketing Committee, which shall have oversight responsibility for
the Parties’ Detailing activities in the Co-Promote Territory under the
Co-Promotion Agreement and the US Promotional Plan, and shall be composed of
senior sales managers, marketing managers, and healthcare compliance
representatives from each Party having knowledge about Promoting drug products
in the Co-Promote Territory, including with respect to compliance with Health
Care Laws.

 

ARTICLE VI:  COMMERCIALIZATION

 

6.1                               Commercial Diligence.  On a country-by-country
basis, until expiration of the Royalty Term, commencing upon Janssen obtaining
[*] Regulatory Approval for a Licensed Product in any country, Janssen shall use
Diligent Commercialization Efforts to Commercialize such Licensed Product in
such country.

 

6.2                               Responsibilities.  Subject to Geron’s
Co-Promotion Option and except as may be otherwise expressly set forth in this
Agreement, including Article V, or the Co-Promotion Agreement, Janssen shall be
solely responsible (directly and through its Affiliates and any sublicensees)
for all Commercialization activities in the Territory with respect to any
Licensed Products in exploitation of its license rights granted under
Section 2.1 as well as all business decisions in connection therewith, subject
to the terms of this Agreement, including Geron’s Co-Promote Option rights,
including those relating to the Manufacturing, distribution, price, and
packaging of the Licensed Product.  Subject to Section 6.1, each decision
whether and when to commercially launch a Licensed Product in any particular
country or jurisdiction of the Territory shall be within the discretion of
Janssen (acting directly or through its Affiliates and sublicensees).  Janssen,
directly and through its Affiliates and Third Party sublicensees, will book all
sales of Licensed Products made hereunder.  Geron acknowledges that nothing
herein prohibits Janssen from donating supplies of Licensed Product for
humanitarian or charitable purposes.

 

6.3                               Trademarks.  Janssen (directly or through its
Affiliates and sublicensees) will select its own trademarks under which it will
market Licensed Products hereunder and will own the Trademark Rights associated
therewith.

 

6.4                               Promotional Plans and Marketing Plans.

 

6.4.1                   Promotional Plans Where Geron has Exercised US Opt-In
Rights.  In the event Geron has exercised its US Opt-In Rights, then (a) the
Joint Marketing Committee shall in due course review and discuss the US
Promotional Plan as developed by Janssen, subject to the terms and conditions
hereof, and (b) for any and all countries, other than the United States, for
which Regulatory Approval of a Licensed Product is obtained by Janssen (directly
or through any of its Affiliates and Third Party sublicensees), Janssen shall
develop the Independent Promotional

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

69

--------------------------------------------------------------------------------


 

Plan, a summary of which shall be provided to Geron on an annual basis.  If
Geron has exercised its US Opt-In Rights, then in the case that Geron has not
exercised its Co-Promotion Option then the initial US Promotional Plan shall
include the Aggregate Detail Effort and number of Details to be conducted by
Janssen, or in the case that Geron has exercised its Co-Promotion Option then
the initial US Promotion Plan shall include the Aggregate Detail Effort and
number of Details to be conducted by each Party consistent with the Geron
Promotional Share, in each case for the period following Regulatory Approval of
the Licensed Product in the United States through the end of the [*] full
Janssen Calendar Year thereafter, as follows (unless otherwise agreed by the
Parties in writing):  (a) at least [*] percent ([*]%) of the Details for
Licensed Product in United States for the [*] year following the First
Commercial Sale of the Licensed Product therein will be First Position Details
and the remaining [*] percent ([*]%) will be Second Position Details; and (b) at
least [*] percent ([*]%) of the Details for such Licensed Product in the United
States for the [*] year following such First Commercial Sale will be First
Position Details and the remaining [*] percent ([*]%) will be Second Position
Details.  For the avoidance of doubt, the foregoing sentence does not prohibit
either Party’s Sales Representatives from detailing any product other than a
Licensed Product as a Third Position Detail.

 

6.4.2                   Promotional Plans Where Geron has not Exercised US
Opt-In Rights.  In the event Geron has not exercised its US Opt-In Rights, then
(a) for both the United States and for any countries, other than the United
States, for which Regulatory Approval of a Licensed Product is obtained by
Janssen (directly or through any of its Affiliates and Third Party
sublicensees), Janssen shall develop the Independent Promotional Plan, a summary
of which shall be provided to Geron on an annual basis.

 

6.4.3                   Marketing Plans.  Regardless of whether or not Geron has
exercised its US Opt-In Rights, following Regulatory Approval of a Licensed
Product for any Major Market Country, Janssen shall provide to Geron a report on
an annual basis summarizing on a high level, to the extent permitted by
Applicable Law, Janssen’s marketing plans for the Licensed Product in such
country pertaining to medical affairs, launch preparation, and branding.

 

6.5                               Shared Promoting Costs in the United States.

 

6.5.1                   80/20 Allocation.  Upon Geron’s exercise of its US
Opt-In Rights, and where Geron has not timely delivered a Co-Promotion Exercise
Notice or during such time that Geron is not providing any Sales Representatives
toward Detailing in the Co-Promote Territory if it has exercised its
Co-Promotion Option, then the Promoting Costs incurred thereafter by Janssen in
connection with Detailing in the US under the US Promotional Plan pursuant to
the US Promotional Budget shall be borne eighty percent (80%) by Janssen and
twenty percent (20%) by Geron while there is Innovator Protection in the US and
thereafter (upon expiration of Geron’s Co-Promotion rights if exercised) borne
solely by Janssen.

 

6.5.2                   Reporting of Promoting Costs.  Upon Geron’s exercise of
its US Opt-In Rights, the Finance Working Group shall advise the JMC, who shall
establish reasonable financial procedures consistent with Accounting Standards
and Applicable Laws for the determination of estimated Promoting Costs for
updating the US Promotional Budget under the US Promotional Plan each Janssen
Calendar Quarter before its end, to enable each Party to appropriately accrue
its share of Co-Promoting Costs for financial reporting purposes.  Janssen

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

70

--------------------------------------------------------------------------------


 

shall record its itemized Promoting Costs incurred by Janssen, directly or
through its Affiliates, and maintain such records, in accordance with Accounting
Standards and Applicable Laws.

 

6.5.3                   Payment.  Any amounts owed by Geron to Janssen under
this Section 6.5 shall be due and payable [*] ([*]) days from Geron’s receipt of
an invoice from Janssen for the applicable amount due.

 

ARTICLE VII:  CLINICAL SUPPLY AND PRODUCT MANUFACTURE

 

7.1                               Responsibility for Manufacture.  As between
Janssen and Geron, Janssen shall be responsible (directly and through its
Affiliates and any sublicensees) for overseeing and managing all Licensed
Product Manufacturing activities hereunder, including with respect to: 
(a) Manufacturing and having Manufactured (including by Geron through its Third
Party contractors under the Current Manufacturing Contracts and by any Third
Party under a subcontract hereunder) of, clinical supplies of Licensed Products
for clinical studies under the Global Development Plan; and (b) Manufacturing
and having Manufactured its supply of Licensed Products otherwise for the
Development (subject to Section 4.13) and/or Commercialization during the Term. 
Geron shall reasonably cooperate with Janssen to secure the cooperation of
Geron’s Third Party contractors under any Current Manufacturing Contracts or
other Existing Third Party Agreements, as further provided below, provided that
Geron’s obligation to procure supply of the Licensed Product (including through
its Third Party contractors) shall in any event cease at the end of the [*]
([*])-month period after the Effective Date.  For the avoidance of doubt, the
Parties’ responsibility for clinical Supply Costs included in the Development
Costs shall remain in any event as provided in Section 7.2 and Section 7.1.3.

 

7.1.1                   Existing Manufacturing Subcontractors.  Promptly after
the Effective Date, Geron shall use commercially reasonable efforts to assign or
otherwise transfer to Janssen material rights and obligations (for the avoidance
of doubt, excluding any obligation to make any payments to Third Parties accrued
by Geron prior to such assignment or transfer) under those Current Manufacturing
Contracts to be selected by the Parties, under terms and conditions to be
mutually agreed by the Parties and set forth in the Manufacturing Agreement,
subject to the agreement by the applicable counterparties to the Current
Manufacturing Contracts to such assignment or transfer on such terms and
conditions mutually acceptable to the Parties and such counterparty, after the
Effective Date.  Upon written agreement of the Parties and the applicable
counterparty to any Current Manufacturing Agreement to assign it to Janssen or
to supersede it with a replacement agreement with terms and conditions mutually
acceptable to the Parties, Janssen shall be the Party solely responsible for the
managing of the Manufacture of Licensed Product with such counterparty under the
applicable agreement, including with respect to any audits of any Manufacturing
sites utilized by such counterparty under the applicable agreement.

 

7.1.2                   Technical Transfer.  Promptly after the Effective Date,
Geron shall promptly transfer, and shall use commercially reasonable efforts to
cause its Third Party contractors under applicable Existing Third Party
Agreements (including the Current Manufacturing Contracts) to promptly transfer
(as permitted by and subject to the terms and conditions of any applicable
Existing Third Party Agreement or as otherwise expressly permitted by the
applicable Third Party), to Janssen and/or its designated Affiliate and/or Third
Party subcontractor records or copies of all CMC Know-How within the Geron
Product Know-How and

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

71

--------------------------------------------------------------------------------


 

Geron Assay Know-How to the extent such Know-How is in Geron’s possession or can
be obtained by Geron expending commercially reasonable efforts to obtain such
Know-How in the possession of any such Third Party contractor.  All such CMC
Know-How transferred hereunder or developed in the Development Program shall be
treated by each Party as the other Party’s trade secret Confidential Information
under Article XI of this Agreement.  The JSC shall oversee such transfer in a
manner that ensures the timely and efficient transition to Janssen and its
Affiliates or subcontractors of all such Know-How (whether such CMC Know-How or
Geron Assay Know-How) relating to the Manufacture of GRN163 or GRN163L developed
as of the Effective Date necessary or useful for the Manufacture or
characterization of such Licensed Product in accordance with Applicable Laws for
Development, Commercialization and other purposes as contemplated hereunder. 
Geron shall bear its internal expenses incurred by Geron in transferring any
such Know-How (including any payments due to its counterparties under any
Current Manufacturing Contracts or Pre-Existing Licenses from Third Parties);
for clarity, such costs associated with the Know-How transfer under this
Section 7.1.2 shall not be deemed Development Costs.

 

7.1.3                   Termination of Manufacturing Subcontractors.  At any
time after Janssen (directly or through an Affiliate) is having supplies of the
Licensed Product Manufactured by a Third Party subcontractor (including by
virtue of any assignment or superseding agreement with respect to a Current
Manufacturing Contract once held by Geron) to meet any Development needs
hereunder, Janssen may elect to terminate any such subcontract or negotiate any
required amendment to wind-down or terminate any such subcontract.  Unless
otherwise agreed by the Parties in writing (including in a Manufacturing
Agreement), all Out-of-Pocket Costs (e.g., cancellation fees and/or
non-cancellable payment obligations) resulting from any such termination or
winding-down of a Current Manufacturing Contract shall be deemed Development
Costs associated with the Initial Studies and borne by the Parties equally,
provided, however, that before a Party takes any action to terminate or
wind-down any Current Manufacturing Contract, it shall first provide the other
Party with an estimate of any such Out-of-Pocket Costs expected to become due as
a result of taking such action and an opportunity to comment thereon, which
comments shall be provided within [*] ([*]) Business Days of receipt of such
estimate.

 

7.2                               Clinical Supply for Clinical Studies under
Development Plan.

 

7.2.1                   Cost of Clinical Supply for Clinical Trials under CDP.
Unless agreed otherwise by the Parties in the Manufacturing Agreement pursuant
to Section 7.2.3, Supply Costs for clinical supplies for Licensed Products for
use in clinical studies under the CDP shall be allocated the same as other
Development Costs as provided in Section 4.13.  For clarity:  (a) as reflected
in Section 4.13.1(a), each Party shall be responsible for fifty percent (50%) of
the Supply Costs of all clinical supplies of Licensed Products needed for
conducting the Lead Phase 2 MF Study and Lead Phase 2 Low-Risk MDS Study
pursuant to the CDP; and (b) Janssen shall bear eighty percent (80%), and Geron
shall bear twenty percent (20%), of the Supply Costs of all clinical supplies of
Licensed Products needed for conducting Additional Studies under the CDP
pursuant to the Development Budget(s), such as US Studies if Geron has exercised
its US Opt-In Rights.  Geron shall be solely responsible for any license
payments (including any fees, milestones, or royalties) due to a Third Party
under any Unblocking License Agreement.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

72

--------------------------------------------------------------------------------


 

7.2.2                   Cost of Clinical Supply for Clinical Trials under IDPs. 
A Party conducting any clinical studies of any Licensed Product under its
Independent Development Plan shall be solely responsible for all Supply Costs
associated with the acquisition of clinical supplies of Licensed Product for
such studies. For any clinical trial under a Geron IDP, the Parties shall enter
into a clinical supply agreement that shall include terms related to
compensation to Janssen for the supply, management and distribution of clinical
supplies of Licensed Product for such trial, and prioritizing supply to any
ongoing trials under the CDP ahead of any IDP clinical trials (either Janssen’s
or Geron’s) in the event of a shortage of clinical supplies of Licensed Product.

 

7.2.3                   Manufacturing Supply Agreement.  The Parties shall use
commercially reasonable efforts to, within [*] ([*]) months of the Effective
Date develop a transitional manufacturing plan and Supply Costs budget for the
Initial Studies, and within [*] ([*]) months thereafter or such other time as
the Parties may agree, enter into a written Manufacturing Agreement to reflect
the status of any negotiations in reference to proposed transfers or amendments
of any Current Manufacturing Contracts under Section 7.1.1, and which may also
include an amendment to the CDP, as necessary, to update the manufacturing plan
and Supply Costs budget for the Initial Studies, and provide a manufacturing
plan and Supply Costs budget for the Additional Studies, subject to
Section 3.7.1 if such amendment results in an increase to the Development Budget
greater than the Budget Variance Limit, and any other studies in any Janssen IDP
and/or Geron IDP.

 

7.3                               Commercial Supply.  Except as expressly
provided otherwise herein (including under Section 8.4.3), Janssen shall be
solely responsible, at its sole cost and expense to Manufacture, have
Manufactured, or otherwise supply all Licensed Products for its
Commercialization purposes hereunder.

 

7.4                               Quality Assurance.

 

7.4.1                   Compliance with Laws.  Supplies of Licensed Products for
human use in any Development or Commercialization activities hereunder shall be
Manufactured in compliance with (a) all Applicable Laws relating to GMP; (b) all
Applicable Laws relating to the safety, preservation or protection of human
health and the environment (including workplace safety, ambient air, surface
water, groundwater, land, or subsurface strata) and/or relating to the handling,
treatment, transportation or disposal of waste; and (c) the policy of Janssen
and its Affiliates on the employment of young persons attached as Exhibit L, as
such policy may be updated by notice to Geron.  Following transition of all
Manufacturing responsibility to Janssen pursuant to Section 7.1, Janssen’s
quality assurance personnel shall be primarily responsible for ensuring
compliance with this Section 7.4.1, including through inspections as provided in
Section 7.4.2.

 

7.4.2                   Inspections.  With respect to any Manufacturing facility
or site at which any Party or any of its Affiliates, Third Party sublicensees,
or Third Party (sub)contractors (including under the Current Manufacturing
Contracts, whether or not they are transferred to Janssen) is Manufacturing
clinical supply of any Licensed Product (whether in bulk active ingredient or
finished product form) under this Agreement, the other Party shall have the
right, at its expense, upon reasonable written notice provided to the Party
Manufacturing or having Manufactured such supply (i.e., the audited Party) and
the Audited Site, if a Third Party, and during normal business hours, and as
permitted by and subject to the terms and conditions of any applicable Existing
Third

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

73

--------------------------------------------------------------------------------


 

Party Agreement (or as otherwise expressly permitted by a Third Party
contractor), to inspect such Audited Site and any records relating thereto once
per year, or more often with cause, to verify compliance with the terms of this
Agreement and Applicable Laws and GMP, which inspection shall be subject to the
confidentiality provisions of this Agreement.  If such inspection would result
in the disclosure of the Audited Site’s Confidential Information unrelated to
the subject matter of this Agreement, the Parties (and any applicable Third
Party) shall enter into a confidentiality agreement covering such unrelated
subject matter.  After any such inspection, the auditing Party shall provide
written observations to the audited Party, who shall within [*] ([*]) days
thereafter provide, or cause its applicable Affiliate or Third Party
sublicensee, contractor or subcontractor to provide, written responses to such
observations including a proposed CAPA plan, and such response shall include all
observations provided by the auditing Party.  The JDC shall promptly review the
proposed CAPA plan and decide upon a final CAPA plan for implementation by the
Audited Site, and provide such final CAPA plan to the audited Party.  The
audited Party shall thereafter promptly provide such CAPA plan to the Audited
Site and use commercially reasonable efforts to cause the Audited Site to
implement the CAPA plan promptly after receipt.

 

ARTICLE VIII:  FINANCIAL PROVISIONS

 

8.1                               Upfront and Continuation Payments.

 

8.1.1                   Upfront.  In partial consideration of the rights granted
to Janssen under this Agreement, an upfront payment in the amount of thirty-five
million dollars (US) ($35,000,000) shall be due from Janssen to Geron upon the
Effective Date and payable within [*] ([*]) days thereof.

 

8.1.2                   Continuation Fee.  In consideration of Janssen’s
continuation of license rights granted under Section 2.1.1 and 2.1.2, a
continuation fee in the amount of sixty-five million US dollars ($65,000,000)
shall be due from Janssen to Geron upon Janssen’s delivery of a Continuation
Notification (or Geron’s deemed receipt thereof) pursuant to Section 2.1.8
(a) or (b) and payable within [*] ([*]) days thereafter.  Notwithstanding the
foregoing, such payment of sixty-five million US dollars ($65,000,000) shall be
[*] (for clarity, [*] equals sixty-five million US dollars ($65,000,000)).

 

8.1.3                   Full US Rights Fee.  In consideration of Geron waiving
its US Opt-In Rights during the Geron Election Period, an additional fee in the
amount of seventy million US dollars ($70,000,000) shall be due from Janssen to
Geron upon Geron’s delivery of a Geron Election Notification not exercising its
US Opt-in Rights pursuant to Section 2.2.2 after Janssen’s provision of a
Continuation Notification pursuant to Section 2.1.8 (a) or (b), which shall be
payable within [*] ([*]) days of Janssen’s receipt of such Geron Election
Notification.

 

8.2                               Milestone Payments.  Janssen shall pay each of
the milestone payments identified in this Section 8.2 to Geron one time only,
upon the first achievement (if any) of the specified milestone event with
respect to the first Licensed Product to attain it.  For the avoidance of doubt,
no further payment shall be due from Janssen upon the achievement of the same
milestone event by another Licensed Product.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

74

--------------------------------------------------------------------------------


 

8.2.1                   Clinical Development Milestones.  For clarity, the
provisions of only one of the milestone clauses (a) or (b) of this Section 8.2.1
will apply for any Phase 3 clinical study of a Licensed Product under the Global
Development Plan, depending on whether or not Geron has exercised its US Opt-In
Rights pursuant to Section 2.2.2 as further provided below. In the event that a
combined Phase 2/3 clinical study is conducted in respect of a Licensed Product
(irrespective of whether that study is initially established as a combined study
or transitions into a combined study once it is under way), where the Phase 2
part of that study satisfies the definition of a “Phase 2” clinical study and
the Phase 3 part of that trial satisfies the definition of a “Phase 3” clinical
study hereunder, the milestone payment set forth in Section 8.2.1(a) or (b), as
applicable, shall be payable upon the first dosing of a Licensed Product in the
[*] human subject in the Phase 3 part of such clinical study.

 

(a)                                 Geron Opt-Out.  If, and only if, Geron has
not notified Janssen of Geron’s exercise of US Opt-In Rights prior to the
expiration of the Geron Election Period, each of the following milestone
payments shall be due from Janssen to Geron one time only, upon the first
achievement of the specified milestone event for a Licensed Product:

 

Milestone Event if Geron does not have US Opt-In Rights

 

Milestone Payment (US dollars)

(i)                                    [*]

 

[*] ($[*])

(ii)                                [*]

 

[*] ($[*])

(iii)                            [*]

 

[*] ($[*])

 

(b)                                 Geron Opt-In.  If, and only if, Geron has
notified Janssen of Geron’s exercise of US Opt-In Rights prior to the expiration
of the Geron Election Period, each of the following milestone payments shall be
due from Janssen to Geron one time only, upon the first achievement of the
specified milestone event for a Licensed Product:

 

Milestone Event if Geron has US Opt-In Rights

 

Milestone Payment (US dollars)

(i)                                    [*]

 

[*] ($[*])

(ii)                                [*]

 

[*] ($[*])

(iii)                            [*]

 

[*] ($[*])

 

8.2.2                   Drug Application Filing Milestones for Major Markets. 
For clarity, the milestone events specified in this Section 8.2.2 will apply,
regardless of whether or not Geron has exercised its US Opt-In Rights.  Each of
the following milestone payments shall be due from Janssen to Geron, one time
only, upon the first achievement of the specified milestone event for a Licensed
Product:

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

75

--------------------------------------------------------------------------------


 

Milestone Event

 

Milestone Payment (US dollars)

(i)                                    [*]

 

[*] ($[*])

(ii)                                [*]

 

[*] ($[*])

(iii)                            [*]

 

[*] ($[*])

(iv)                             [*]

 

[*] ($[*])

(v)                                 [*]

 

[*] ($[*])

(vi)                             [*]

 

[*] ($[*])

 

8.2.3                   Approval Milestones for First Indications in Major
Markets.  For clarity, the milestone events specified in this Section 8.2.3 will
apply, regardless of whether or not Geron has exercised its US Opt-In Rights. 
Each of the following milestone payments shall be due from Janssen to Geron, one
time only, upon the first achievement of the specified milestone event for a
Licensed Product:

 

Milestone Event for First Indication

 

Milestone Payment (US dollars)

(i)                                    [*]

 

[*] ($[*])

(ii)                                [*]

 

[*] ($[*])

(iii)                            [*]

 

[*] ($[*])

(iv)                             [*]

 

[*] ($[*])

(v)                                 [*]

 

[*] ($[*])

(vi)                             [*]

 

[*] ($[*])

 

8.2.4                   Approval Milestones for Second Indications in Major
Markets.  For clarity, the provisions of only one of the milestone clauses
(a) or (b) of this Section 8.2.4 will apply with respect to a Second Indication
(for the avoidance of doubt, in each case following achievement of the
corresponding milestone with respect to a First Indication), depending on
whether or not Geron has exercised its US Opt-In Rights as further provided
below.

 

(a)                                 Geron Opt-Out.  If, and only if, Geron has
not notified Janssen of Geron’s exercise of US Opt-In Rights prior to the
expiration of the Geron Election Period, each of the following milestone
payments shall be due one time only from Janssen to Geron, upon the first
achievement of the specified milestone event by a Licensed Product, provided
that the

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

76

--------------------------------------------------------------------------------


 

corresponding milestone for a First Indication of a Licensed Product as provided
in Section 8.2.3 above has been achieved:

 

Second Indication Milestone Events without Opt-In

 

Milestone Payment (US dollars)

(i)                                    [*]

 

[*] ($[*])

(ii)                                [*]

 

[*] ($[*])

(iii)                            [*]

 

[*] ($[*])

(iv)                             [*]

 

[*] ($[*])

(v)                                 [*]

 

[*] ($[*])

(vi)                             [*]

 

[*] ($[*])

 

(b)                                 Geron Opt-In.  If, and only if, Geron has
notified Janssen of Geron’s exercise of US Opt-In Rights prior to the expiration
of the Geron Election Period, each of the following milestone payments shall be
due one time only from Janssen to Geron, upon the first achievement of the
specified milestone event by a Licensed Product, provided that the corresponding
milestone for a First Indication of a Licensed Product as provided in
Section 8.2.3 above has been achieved:

 

Second Indication Milestone Events with Opt-In

 

Milestone Payment (US dollars)

(i)                                    [*]

 

[*] ($[*])

(ii)                                [*]

 

[*] ($[*])

(iii)                            [*]

 

[*] ($[*])

(iv)                             [*]

 

[*] ($[*])

(v)                                 [*]

 

[*] ($[*])

(vi)                             [*]

 

[*] ($[*])

 

8.2.5                   One-Time-Only Sales Milestones.  Solely upon the first
occurrence (if any) of aggregate annual worldwide Net Sales of all Licensed
Products sold by or on behalf of Janssen (directly and through its Affiliates
and sublicensees) hereunder at any time during the Term first attaining the
sales threshold as specified in a milestone described below, Janssen shall pay
the corresponding milestone payment to Geron within [*] ([*]) days following the
end of the Janssen Calendar Quarter in which such sales milestone event was
attained.  For the avoidance of doubt, if in the same Janssen Calendar Quarter
multiple sales milestone events described below are

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

77

--------------------------------------------------------------------------------

 

first attained, then the payments for all such milestone events attained as
specified below shall be payable at the same time.

 

Sales Milestone Event

 

Milestone Payment (US dollars)

(i)                                    [*] US dollars ($[*])

 

[*] ($[*])

(ii)                                [*] US dollars ($[*])

 

[*] ($[*])

(iii)                            [*] US dollars ($[*])

 

[*] ($[*])

(iv)                             [*] US dollars ($[*])

 

[*] ($[*])

(v)                                 [*] US dollars ($[*])

 

[*] ($[*])

 

8.2.6                   Each Milestone May Be Attained One Time Only.  For the
avoidance of doubt, the milestone events as specified in this Section 8.2 may be
achieved by the same or distinct Licensed Products.  Additionally, should a
Licensed Product be replaced or backed up by another Licensed Product, no
additional milestone payments shall be due under Section 8.2 for milestone
events completed by the replacement or back-up Licensed Product for which
corresponding milestone payments were previously made to Geron with respect to
such replaced Licensed Product.

 

8.2.7                   Notice and Payment for Milestone Events.  The applicable
Party first becoming aware of the achievement of any milestone event hereunder
shall inform the other Party in writing as soon as practicable, but in any event
no later than [*] ([*]) Business Days after the achievement of such event, and
thereafter Geron may submit to Janssen an invoice for the applicable milestone
payment due.  Milestone payments due from Janssen to Geron shall be payable [*]
([*]) days from Janssen’s receipt of an invoice from Geron for the applicable
amount due.

 

8.3                               Royalty Payments.

 

8.3.1                   Royalty Base and Term.  The determination of which
particular Net Sales of Licensed Products by Janssen and its Affiliates and
Third Party sublicensees will form the base of a royalty obligation under this
Section 8.3 shall be made on a Licensed Product-by-Licensed Product and
country-by-country basis.  The period during which royalties will accrue on Net
Sales by Janssen and its Affiliates and Third Party sublicensees of a particular
Licensed Product in a given country (the “Royalty Term”) shall run, from the
date of the First Commercial Sale of such particular Licensed Product by Janssen
or its Affiliate or Third Party sublicensee in the given country, until the
later of:  (a) expiration of the last-to-expire Innovator Protection in the
given country for the particular Licensed Product; or (b) ten (10) years from
the First Commercial Sale of the particular Licensed Product in the given
country.  For the avoidance of doubt, only one royalty rate, and obligation to
make a royalty payment, shall apply to a particular unit of Licensed Product.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

78

--------------------------------------------------------------------------------


 

8.3.2                   Royalty Rates in Countries with Innovator Protection. 
The applicable royalty rate for calculating royalties due on the applicable
incremental amount of the aggregate worldwide annual (in a Janssen Calendar Year
or the portion thereof falling within the applicable Royalty Term(s)) Net Sales
of Licensed Products by Janssen and its Affiliates and Third Party sublicensees
in countries with Innovator Protection as provided in Section 8.3.1 shall be
determined as provided under the applicable clause (a) or (b) below of this
Section 8.3.2.  Royalties due shall be calculated by multiplying the applicable
increment of aggregate worldwide Net Sales of Licensed Products, made in
countries during a Janssen Calendar Year (or portion thereof) during the
applicable Royalty Term in such countries, against the applicable royalty
rate(s) as identified below, subject to any applicable adjustments or reductions
as provided in Section 8.3.4 below, with each royalty rate referred to below
applying only to that increment of annual Net Sales that falls within the
incremental sales bracket for such royalty rate.  For the avoidance of doubt,
only one royalty rate, and obligation to make a royalty payment, shall apply to
a particular unit of Licensed Product.

 

(a)                                 Geron Opt-Out.  If, and only if, Geron has
not notified Janssen of Geron’s exercise of US Opt-In Rights prior to the
expiration of the Geron Election Period, and there is Innovator Protection in
the country where the Net Sales of the Licensed Product by Janssen or its
Affiliate or Third Party sublicensee occur the following incremental royalty
rates shall apply to such Net Sales:

 

Incremental sales bracket (aggregate worldwide annual Net Sales of
Licensed Products in countries with Innovator Protection), in US dollars

 

Royalty Rate

(i)                                    Less than or equal to [*] (< $[*])

 

[*] percent ([*]%)

(ii)                                Greater than or equal to [*] and less than
[*] (> $[*] and < $[*])

 

[*] percent ([*]%)

(iii)                            Greater than or equal to [*] and less than [*]
(> $[*] and < $[*])

 

[*] percent ([*]%)

(iv)                             Greater than or equal to [*] (> $[*])

 

[*] percent ([*]%)

 

To illustrate the calculation of royalties due for a hypothetical Janssen
Calendar Year, if, for example, cumulative annual worldwide Net Sales of
Licensed Products upon which royalties accrue as provided in this
Section 8.3.2(a) totaled $[*] for a Janssen Calendar Year, then absent any
adjustments or reductions pursuant to Section 8.3.4, the royalties due would be
calculated as follows: ([*] x $[*]) + ([*] x $[*]) + ([*] x $[*]), + ([*] x
$[*]).

 

(b)                       Geron Opt-In.  If, and only if, Geron has notified
Janssen of Geron’s exercise of US Opt-In Rights prior to the expiration of the
Geron Election Period, and there is Innovator Protection in the country where
the Net Sales of the Licensed Product by Janssen or its Affiliate or Third Party
sublicensee occur, the following incremental royalty rates shall apply to such
Net Sales:

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

79

--------------------------------------------------------------------------------


 

Incremental sales bracket (aggregate worldwide annual Net Sales of
Licensed Products in countries with Innovator Protection), in US dollars

 

Royalty Rate

(i)                                    Less than or equal to [*] (< $[*])

 

[*] percent ([*]%)

(ii)                                Greater than or equal to [*] and less than
[*] (> $[*] and < $[*])

 

[*] percent ([*]%)

(iii)                            Greater than or equal to [*]and less than [*]
(> $[*] and < $[*])

 

[*] percent ([*]%)

(iv)                             Greater than or equal to [*] (> $[*])

 

[*] percent ([*]%)

 

8.3.3                   [*]% Royalty Rate Step-Down in Countries with No
Innovator Protection.  The applicable royalty rate for calculating royalties due
on the applicable incremental amount of the aggregate worldwide annual (in a
Janssen Calendar Year or the portion thereof falling within the applicable
Royalty Term(s)) Net Sales of Licensed Products by Janssen and its Affiliates
and Third Party sublicensees in countries without any Innovator Protection as
provided in Section 8.3.1 shall be determined as provided under the applicable
clause (a) or (b) below of this Section 8.3.3.  Royalties due shall be
calculated by multiplying the applicable increment of aggregate worldwide Net
Sales of Licensed Products, made in countries during a Janssen Calendar Year (or
portion thereof) during the applicable Royalty Term in such countries, against
the applicable royalty rate(s) as identified below, subject to any applicable
adjustments or reductions as provided in Sections 8.3.4 below, with each royalty
rate referred to below applying only to that increment of annual Net Sales that
falls within the incremental sales bracket for such royalty rate.

 

(a)                                 Geron Opt-Out.  If, and only if, Geron has
not notified Janssen of Geron’s exercise of US Opt-In Rights prior to the
expiration of the Geron Election Period, and there is no Innovator Protection in
the country where the Net Sales of the Licensed Product by Janssen or its
Affiliate or Third Party sublicensee occur the following incremental royalty
rates shall apply to such Net Sales:

 

Incremental sales bracket (aggregate worldwide annual Net Sales of
Licensed Products in countries without Innovator Protection), in US dollars

 

Royalty Rate

(i)                                    Less than or equal to [*] (< $[*])

 

[*] percent ([*]%)

(ii)                                Greater than or equal to [*] and less than
[*] (> $[*] and < $[*])

 

[*] percent ([*]%)

(iii)                            Greater than or equal to [*] and less than [*]
(> $[*] and < $[*])

 

[*] percent ([*]%)

(iv)                             Greater than or equal to [*] (> $[*])

 

[*] percent ([*]%)

 

(b)                                 Geron Opt-In.  If, and only if, Geron has
notified Janssen of Geron’s exercise of US Opt-In Rights prior to the expiration
of the Geron Election Period, and there is no Innovator Protection in the
country where the Net Sales of the Licensed Product by

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

80

--------------------------------------------------------------------------------


 

Janssen or its Affiliate or Third Party sublicensee occur, the following
incremental royalty rates shall apply to such Net Sales:

 

Incremental sales bracket (aggregate worldwide annual Net Sales of
Licensed Products in countries without Innovator Protection), in US dollars

 

Royalty Rate

(i)                                    Less than or equal to [*] (< $[*])

 

[*] percent ([*]%)

(ii)                                Greater than or equal to [*] and less than
[*] (> $[*] and < $[*])

 

[*] percent ([*]%)

(iii)                            Greater than or equal to [*] and less than [*]
(> $[*] and < $[*])

 

[*] percent ([*]%)

(iv)                             Greater than or equal to [*] (> $[*])

 

[*] percent ([*]%)

 

8.3.4                   Adjustments to Royalties.

 

(a)                                 Compulsory License.  If at any time in any
country a Third Party shall, under a Government Order by a competent
Governmental Authority granting or compelling the granting of a license under a
Valid Claim of any Geron Product Patent Rights Covering any Licensed Product
sold by or on behalf of Janssen in such country, offer for sale or sell any
product in competition with the Licensed Product marketed by or on behalf of
Janssen with respect to which royalties become due from Janssen pursuant to
Section 8.3.2 above, then Janssen may reduce the royalty rate for calculating
royalties due to Geron based on Janssen’s and its Affiliates’ and Third Party
sublicensees’ Net Sales of Licensed Product in such country under Section 8.3.2
to be equivalent to the royalty rate payable by the Third Party to Geron under
the compulsory license granting the Third Party the right to market the
competing product, provided that, Janssen shall not have the right to apply any
additional royalty adjustment under the rest of this Section 8.3 or Section 8.4
if Janssen elects to adjust the royalties pursuant to this Section 8.3.4(a).

 

(b)                       Generic Competition.  In the event a Generic Product
is sold by a Third Party in a given country where a Licensed Product is sold by
Janssen (directly or through an Affiliate or Third Party sublicensee) during the
Royalty Term, and only if and for the duration that Generic Erosion persists for
such Licensed Product in such country, the applicable royalty rate for such
country under Section 8.3.2 or 8.3.3, as the case may be, shall be reduced by
[*] percent ([*]%).  The reduced royalty rate will be applied, in retrospect if
necessary, to the sales of the applicable Licensed Product in the Janssen
Calendar Quarter immediately following the Janssen Calendar Quarter during which
Generic Erosion first occurs and such reduced royalty rate shall thereafter
continue on a Janssen Calendar Quarter-by-Janssen Calendar Quarter basis during
the Royalty Term for so long as such Generic Erosion continues to exist.

 

(c)                        Combination Product.  In the event a Licensed Product
is a Combination Product, the royalty base used to calculate royalties shall be
Net Sales of the Combination Product multiplied by an adjustment factor
determined as follows: (i) if there is a list price A and B in any country where
each active ingredient (including the Active Substance) of the Combination
Product is also marketed in a separate product containing the respective active
ingredient as the single active ingredient, then the adjustment factor (where
the product has two

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

81

--------------------------------------------------------------------------------


 

active ingredients) shall be the fraction A/(A + B), where “A” is the actual
average list price to wholesalers of the Licensed Product as sold separately in
such country containing the Active Substance as the single active ingredient,
and “B” is the sum of the actual average list price of the products as each sold
separately in such country containing the other active ingredient of the
Combination Product as the single active ingredient; (ii) if there is a list
price B but no list price A in any country where only an Active Substance of the
Combination Product is also marketed in a separate product containing the Active
Substance as the single active ingredient, then the adjustment factor shall be
the fraction {1 – (B/C)}, where “B” is as defined above, and “C” is the actual
list price to wholesalers of the Combination Product, provided that the value of
the fraction cannot be greater or less than one; (iii) in any country where
there is no list price B, then the Parties shall negotiate in good faith to
determine an appropriate adjustment factor.

 

(d)                       Royalty Floor. Notwithstanding anything to the
contrary, except for the royalty adjustment set forth in Section 8.3.4(a), in no
event shall the total royalty adjustments under this Section 8.3.4 reduce the
applicable royalty rate (under Section 8.3.2 or 8.3.3, as the case may be) by
more than [*] percent ([*]%) as compared to the rates set forth in section 8.3.2
as a result of all adjustments combined.  For the avoidance of doubt, the cap on
royalty adjustments under this Section 8.3.4(d) shall not limit the application
of any Credited Amounts under Section 9.8 to offset any royalties that become
due hereunder.

 

8.4                               Third Party Obligations.

 

8.4.1                   Subcontractors.  A Party or its designated Affiliate, in
entering into any subcontract with a Third Party for the performance of any
subcontracted Collaboration Activities hereunder (including in any jurisdiction
in which employees or agents of such Third Party have rights to compensation,
remuneration or payments for their inventions under Applicable Laws), shall use
commercially reasonable efforts to obligate the Third Party subcontractor in a
written subcontract agreement to be solely responsible for any compensation,
remuneration or payments due to any of the Third Party’s employees or agents on
account of their performance of any such activities under the subcontract
agreement, including any payment obligations that may arise by operation of
Applicable Law in a particular country on account of either Party’s exercise of
any rights hereunder with respect to any Licensed Products that were invented,
in whole or in part, by any such Third Party employees or agents in the
performance of such activities.  If a Party fails to include such an obligation
in any of its subcontract agreements with any Third Parties, such Party shall be
bear any expense incurred in connection with any such payment obligations that
may so arise.

 

8.4.2                   Payments due under Pre-Existing Licenses from Third
Parties and Existing Third Party Agreements.  During the Term of this Agreement,
as between the Parties, Geron shall be solely responsible for any and all
royalty obligations, milestone payments, remittance of sublicensing income, and
any other payments of any type that are or become due under any Pre-Existing
Licenses from Third Parties or other Existing Third Party Agreements (but not
including any such payments resulting from modified terms under any written
amendments to any such agreements entered into after the Effective Date hereof,
provided that Janssen provided express written approval in advance for Geron to
enter into each such amendment including the modified terms thereof, and further
provided that such payments are expressly included as shared Development Costs
under the CDP under this Agreement), on account of any activities by or on

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

82

--------------------------------------------------------------------------------


 

behalf of any of the Parties in accordance with this Agreement (including any
Commercialization of Licensed Products by or on behalf of Janssen hereunder),
and Janssen will not be obligated to reimburse Geron for any such payments owed
under any such agreements (as may be amended), except as the Parties may
otherwise expressly agree in writing, such as in any Manufacturing Agreement or
in any written agreement signed by both Parties under which Janssen expressly
agrees to pay any share of any such payments under a particular Existing Third
Party Agreement or reimburse Geron for any share of any such payments made
thereunder.

 

8.4.3                   Unblocking License Agreements.  If, notwithstanding the
indemnification obligations of Geron with respect to Existing Blocking Third
Party Patent Rights under Section 13.1, clause (8), after the delivery of a
Continuation Notice by Janssen and during the Term, Janssen believes that
obtaining rights under any Existing Blocking Third Party Patent Right may be
necessary for any of the Contemplated License Activities, Janssen shall call a
meeting of the Patent Representatives and designated patent counsel of each
Party, who shall discuss such matter in confidence, including whether a license
under such Existing Blocking Third Party Patent Right would be necessary,
whether any such Existing Blocking Third Party Patent Right is valid, or whether
and to what extent other defenses to any potential infringement of any such
Existing Blocking Third Party Patent Right exist.  Following such meeting, if
Geron determines in its reasonable discretion to seek to obtain such a license
(which may be non-exclusive) under such Existing Blocking Third Party Patent
Right from the relevant Third Party, with the right to sublicense to Janssen,
and its Affiliates and sublicensees and subcontractors (an “Unblocking License
Agreement”), Geron shall make reasonable, good-faith efforts to obtain such an
Unblocking License Agreement.  In connection with seeking any Unblocking License
Agreement, Geron will, where possible, provide to Janssen’s designated patent
counsel drafts of any such proposed Unblocking License Agreement reasonably in
advance of providing such drafts to the applicable Third Party and will consider
in good faith the reasonable comments of Janssen regarding such drafts.  If
Geron enters into an Unblocking License Agreement, (a) it shall and hereby does
grant Janssen a sublicense thereunder for purposes of performing Contemplated
License Activities, subject to the terms and conditions of such Unblocking
License Agreement and clause (b) of this Section 8.4.3; and (b) any license
payments (including any fees, milestones, or royalties) due to any Third Party
under any such Unblocking License Agreement arising from any such Contemplated
License Activities by Janssen and its Affiliates, sublicensees and
subcontractors hereunder shall be a sole expense of Geron (and may be treated as
Credited Amounts pursuant to Section 9.8), and shall not be deemed Development
Costs allocable to any extent to Janssen hereunder.  In the event Geron does not
elect, after request by Janssen, to obtain an Unblocking Patent License with
respect to any Existing Blocking Third Party Patent Right, the terms of the
indemnification by Geron under Section 13.1, clause (8) shall continue to apply
with respect to such Existing Blocking Third Party Patent Right.

 

8.4.4                   Re-Securing Exclusive Rights to Solely Owned Geron
Product Patent Rights if Joint Interest Arises.  In the event that,
notwithstanding the representation and warranty of Geron under Section 12.5.11,
a Third Party obtains ([*]) an ownership interest in any of the Imetelstat COM
Patent Rights, or in any other Solely Owned Geron Product Patent Rights that
include any claim Covering GRN163L or its use in the Field, then, (a) upon
Janssen’s request, Geron shall obtain an exclusive, worldwide license, with
right to sublicense, to perform Contemplated License Activities under such Third
Party’s ownership interest in such Patent Rights, and upon Geron entering into
an agreement with such Third Party granting Geron such a

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

83

--------------------------------------------------------------------------------


 

license, Geron shall and hereby does grant Janssen an exclusive (even as to
Geron) sublicense, with right to further sublicense, under such license for
purposes of performing Contemplated License Activities under such Patent Rights,
subject to the terms and conditions of Geron’s license agreement with such Third
Party and clause (b) of this Section 8.4.4; and (b) any license payments
(including any fees, milestones, or royalties) due to such Third Party under any
such license agreement arising from the performance of any such Contemplated
License Activities by Janssen and its Affiliates, sublicensees and
subcontractors hereunder shall be a sole expense of Geron (and may be treated as
Credited Amounts pursuant to Section 9.8), and shall not be deemed Development
Costs allocable to any extent to Janssen hereunder.

 

8.5                               Cross-Reference to Obligations Relating to
Payment of Development Costs and Promoting Costs.  The applicable Party
allocated responsibility for paying any share or portion of any Development
Costs or Promoting Costs incurred hereunder shall bear such payment
responsibility pursuant to Section 4.13 or 5.5 above, as the case may be.

 

ARTICLE IX:  GENERAL PAYMENT TERMS

 

9.1                               Invoices.  Any payment for an amount due to
Geron under this Agreement shall be payable, except as otherwise expressly
provided herein, within [*] ([*]) days after Janssen’s receipt of an invoice
from Geron for such amount due.  Each invoice shall specifically refer to this
Agreement and Janssen’s purchase order number as provided to Geron, and shall
provide other information as specified in the form of invoice attached as
Exhibit J.

 

9.2                               Royalty Reporting and Payments. Royalty
payments due shall be payable in United States dollars [*] ([*]) days after the
end of each Janssen Calendar Quarter during the Term.  Each payment of royalties
due under this Agreement will be accompanied with a royalty report setting
forth, on a Licensed Product-by-Licensed Product and country-by-country basis: 
(a) the amount of Net Sales of Licensed Product by Janssen, its Affiliates and
sublicensees; (b) for the United States only, [*]; (c) the conversion of such
Net Sales from the currency of sale into US dollars in accordance with
Section 9.4 as applicable; and (d) a calculation of the aggregate amount of
royalties owed based on such Net Sales, including the methodology used in in
order to determine the appropriate royalty tier and royalty payable, showing the
application of the reductions, if any, made in accordance with the terms of
Section 8.3.4 and any credits granted by Geron to Janssen hereunder as applied
by Janssen to offset any such royalties accrued.

 

9.3                               Remittance.  All payments due to Geron
hereunder shall be made in immediately available funds by electronic transfer,
by Janssen (or an Affiliate on its behalf) to the bank account identified below
or such other bank account as Geron may designate in writing to Janssen.  Any
payments due and payable under this Agreement on a date that is not a Business
Day may be made on the next Business Day.  If, at any time, legal restrictions
prevent the prompt remittance of part of or all of the royalties due hereunder
with respect to any country where Licensed Products are sold, Janssen shall have
the right and option to make such payments by depositing the amount thereof in
local currency to Geron’s accounts in a bank or depository in such country as
directed by Geron or by using such lawful means or methods for remitting payment
as Janssen may reasonably determine.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

84

--------------------------------------------------------------------------------


 

Name of Bank:

[*]

Bank address:

[*]

Routing/Transit No.

[*]

Credit DDA:

[*]

Account Name:

[*]

For Further Credit:

[*]

 

9.4                               Currency.  All payments under this Agreement
shall be payable in United States dollars.  With respect to sales of a Licensed
Product invoiced in a currency other than US dollars, such amounts and the
amounts payable hereunder shall be expressed in their United States dollars
equivalent calculated using the method described in the remainder of this
Section 9.4.  For each Janssen Calendar Year during which royalties become due
hereunder, Janssen shall provide: (a) the Currency Hedge Rate to be used for the
local currency of each country of the Licensed Territory and (b) the calculation
of each such Currency Hedge Rate in writing to Geron not later than [*] ([*])
Business Days after the Currency Hedge Rates (for countries other than the U.S.
where any royalty-bearing sales of Licensed Products hereunder occur) are
available from Janssen or its applicable Affiliates, [*]. Each Currency Hedge
Rate for a given country will remain constant throughout the entire Janssen
Calendar Year.  Janssen shall use the Currency Hedge Rates to convert Net Sales
to United States dollars for the purpose of calculating royalties.

 

9.5                               Taxes.

 

9.5.1                   Each Party shall be solely responsible for the payment
of all taxes imposed on its share of income arising directly or indirectly from
the collaborative efforts of the Parties under this Agreement.

 

9.5.2                   Each Party will make all payments due to the other Party
under this Agreement without deduction or withholding for Taxes except to the
extent that any such deduction or withholding is required by Applicable Law in
effect at the time of payment.  [The Parties agree to use commercially
reasonable efforts to [*] and to consult in good faith before taking any action
that is reasonably expected to result in [*] under this Agreement.

 

9.5.3                   Any Tax required to be withheld on amounts payable by
the payor Party under this Agreement will be paid by the payor on behalf of the
payee Party to the appropriate Governmental Authority, and the payor will
furnish the payee with proof of payment of such Tax.  Any such Tax required to
be withheld will be an expense of and borne by the payee.  If any such Tax is
assessed against and paid by the payor, then the payee shall indemnify and hold
harmless the payor from such Tax.

 

9.5.4                   The Parties will cooperate with respect to all
documentation required by any taxing authority or reasonably requested by either
Party to secure a reduction in the rate of applicable withholding Taxes.  Within
[*] ([*]) Business Days of the Execution Date of this Agreement, each Party will
deliver to the other Party an accurate and complete Internal Revenue Service
Form W-9 and such form shall be updated and renewed as required by Applicable
Law.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

85

--------------------------------------------------------------------------------


 

9.6                               Records and Audit Rights.

 

9.6.1                   Maintenance of Records.  Each Party shall keep (and
shall cause its Affiliates and applicable Third Party subcontractors and
sublicensees to keep) complete, true and accurate books and records in
accordance with Accounting Standards in sufficient detail for the other Party to
determine the payments due and costs incurred under this Agreement.  Each Party
will keep such books and records in accordance with Applicable Law and for at
least [*] ([*]) years following the date of the payment to which they pertain.

 

9.6.2                   Audit Right.  Upon the written request of a Party (as
applicable, the “Auditing Party”), not more than once in each calendar year, the
other Party (the “Audited Party”) shall permit an independent certified public
accounting firm of nationally recognized standing selected by the Auditing Party
and reasonably acceptable to the Audited Party to have confidential access
during normal business hours to such of the records of the Audited Party and its
applicable Affiliates or Third Party sublicensees or subcontractors as may be
reasonably necessary to verify the accuracy of any payments made under this
Agreement for any period ending not more than [*] ([*]) years prior to the date
of such request.  The accounting firm shall provide each Party a correct and
complete copy of the report summarizing the final results of such audit, which
shall be treated as the Audited Party’s Confidential Information.  The Auditing
Party shall obligate its accounting firm to keep the Audited Party’s information
confidential, and shall at the request of the Audited Party cause the Auditing
Party’s accounting firm to execute a reasonable confidentiality agreement prior
to commencing any such audit.

 

9.6.3                   Audit Fees.  The fees charged by an accounting firm
engaged by a Party in accordance with Section 9.6.2 shall be paid by the
Auditing Party, provided, however, that if the audit uncovers an underpayment or
overpayment in favor of the Audited Party exceeding [*] percent ([*]%) of the
total amount due in accordance with this Agreement, then the fees of such
accounting firm shall be paid by the Audited Party.  Any underpayments or
overpayments discovered by such audit or otherwise will be paid or refunded
promptly by the applicable Party within [*] ([*]) days of the date the Auditing
Party delivers to the Audited Party such accounting firm’s written report, or as
otherwise agreed upon by the Parties, plus interest calculated in accordance
with Section 9.9.

 

9.7                               Party Making Payment.  Geron acknowledges and
agrees that, as may be delegated by Janssen from time to time, an Affiliate of
Janssen acting as a paying agent for Janssen may make certain payments due to
Geron under this Agreement on behalf of Janssen, provided that Janssen shall
remain primarily responsible for any such payments due to Geron under this
Agreement.

 

9.8                               [*]; Treatment of Credits.

 

9.8.1                   Credits for [*] Owed by Geron.  Janssen may deduct
portions of (a) any [*] under and in accordance with Section 4.9.5; (b) any [*]
under and in accordance with Section 4.13.4(b) ; and (c) any [*] under and in
accordance with Section 5.5.1, in each case for which Janssen has received from
Geron [*] pursuant to Section 8.2 and [*] under Section 8.3 (each such amount a
“Credited Amount”), until Janssen has recouped [*], provided that if Janssen has
not recouped [*] percent ([*]% of any particular Credited Amount before the
earliest of (i) termination of this Agreement, (ii) a Geron Change of Control,
or (iii) on an invoice-by-invoice and/or credit notification-by-credit
notification basis, the [*] ([*]) anniversary of the later of the original
invoice

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

86

--------------------------------------------------------------------------------


 

or credit notification for such particular invoiced or notified Credited Amount,
then the remaining unpaid balance of such Credited Amount will become payable
upon such date, provided that Geron shall have up until the date that is [*]
([*]) days after receipt of an invoice from Janssen for such unpaid amount to
remit such payment for the outstanding balance of such particular invoiced or
notified Credited Amount.  In the event Janssen applies any Credited Amount [*],
(x) Janssen shall apply such Credited Amounts [*], and then the [*], and
(y) Janssen shall [*].

 

9.8.2                   Maximum Balance for Credited Amounts; Payment
Acceleration.  Notwithstanding anything to the contrary herein, Geron shall be
obligated to pay down that portion of the cumulative balance of all Credited
Amounts on an annual basis that exceeds [*] US dollars ($[*]) (the “Balance
Ceiling”) during any applicable Janssen Calendar Year.  Accordingly, in the
event that the outstanding balance of the Credited Amounts exceeds the Balance
Ceiling, Janssen shall invoice Geron for the portion of the cumulative balance
of all Credited Amounts that exceeds the Balance Ceiling, and an amount equal to
such portion exceeding the Balance Ceiling will be payable by Geron within [*]
([*]) days of receipt by Geron of an invoice from Janssen for such amount.

 

9.9                               Interest on Late [*] Payments.  Interest may
be assessed by a payee Party on any amounts payable to it under this Agreement
which are not paid by the payor Party on or before the due date for payment
hereunder or on any Credited Amounts for which [*].  Such interest shall accrue
and be calculated on a daily basis at the rate of [*] percent ([*]%) per annum
above the then-current prime rate quoted by Citibank in New York City (but in no
event in excess of the maximum rate permissible under Applicable Laws), for the
period from the due date for payment or the date Janssen receives a right of
credit or offset for a Credited Amount, as the case may be, until the date of
actual payment.  The payment of such interest shall not limit the payee Party
from exercising any other rights it may have as a consequence of the lateness of
any payment from the payor Party.

 

ARTICLE X: INTELLECTUAL PROPERTY MATTERS

 

10.1                        Reporting of Development Program Inventions.  Each
Party shall promptly report to the JSC and JDC, as well as each Party’s Patent
Representative, each material Development Program Invention after its reduction
to practice by any of its or its Affiliates’ or Third Party subcontractors’
employees or agents in performing any Development activities under the Global
Development Plan.

 

10.2                        Ownership.

 

10.2.1            U.S. Law Governs.  Ownership of each Development Program
Invention shall follow inventorship as determined pursuant to principles of
United States patent law.   Accordingly, (a) all Development Program Inventions
invented solely by one or more employees or agents of a Party (or its Affiliates
or Third Party subcontractors) shall be owned solely by such Party, and (b) all
Development Program Inventions invented jointly by one or more employees or
agents of one Party (or its Affiliates or Third Party subcontractors) and by one
or more employees or agents of the other Party (or its Affiliates or Third Party
subcontractors) (“Joint Development Program Inventions”) shall be owned jointly
by the Parties, subject to the terms of this

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

87

--------------------------------------------------------------------------------

 

Agreement (including any exclusive licenses or other rights in such Development
Program Invention expressly granted hereunder).  Ownership of each Development
Program Patent Right, and the rights afforded a Party having an ownership
interest therein (subject to the terms and conditions hereof, including under
Article II), shall be determined in accordance with principles of United States
patent law, taking into account the inventorship, as properly determined claim
by claim under U.S. law.  Ownership of each item of Development Program Know-How
not constituting a Development Program Invention shall also be determined
pursuant to U.S. law.

 

10.2.2            Confirmatory Assignments.  Each Party shall take all
reasonable actions requested by the other Party responsible for Prosecuting any
Development Program Patent Right that includes (i) any claim Covering any Joint
Development Program Invention and/or (ii) a claim Covering any Development
Program Invention owned solely by one Party along with a claim Covering any
Development Program Invention owned solely by the other Party hereunder to
perfect or separately document the other Party’s ownership interest rights in
such Development Program Patent Right as provided for in this Agreement,
including by causing its and its applicable Affiliates’ and Third Party
subcontractors’ employees and agents to execute appropriate assignment
documents, and the requesting Party shall not be required to pay any
remuneration to the other Party or its Affiliates or Third Party subcontractors,
or any of their employees, or agents, for the execution of any assignments or
other papers pursuant to this Section.  For clarity, each Party (directly or
through its applicable Affiliate or Third Party subcontractor) shall be solely
responsible for any compensation due to it and its Affiliates’ and Third Party
subcontractors’ employees and agents in connection with the assignment of their
respective rights to any Development Program Inventions and associated
Development Program Patent Rights pursuant to this Agreement or the exploitation
of any Party or its Affiliates or Third Party sublicensees hereunder of any such
Development Program Inventions or associated Development Program Patent Rights,
including any required by operation of Applicable Law on account of any
Commercialization of any such Development Program Inventions by or on behalf of
Janssen hereunder.

 

10.3                        Prosecution of Patent Rights.

 

10.3.1            Communications.  Each Party shall use reasonable efforts to
handle all communications between the Parties under this Section 10.3 through
their Prosecution Contacts and keep such communications in strict confidence to
protect their attorney-client privileged status.

 

10.3.2            Reporting of Filings.  A Party planning on filing any
priority-establishing or original (in each case, with respect to any claims or
new matter described in the patent specification) patent application within the
Development Program Patent Rights hereunder shall use reasonable efforts to
provide to the other Party, with reasonable advance time such as at least [*]
([*]) days prior to proposed Prosecution filing in a Patent Office (such as a
draft application or response to an official action), and provide the other
Party an opportunity to comment thereon through its Prosecution Contact.  Each
Party shall provide to the other, promptly after filing, a copy of each
priority-establishing or original (whether provisional or nonprovisional) patent
application within the Development Program Patent Rights as filed in the Patent
Office and each other substantive Prosecution filing (including any other patent
application filed within the Development Program Patent Rights).

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

88

--------------------------------------------------------------------------------


 

10.3.3            Prosecution Responsibility and Coordination.

 

(a)                       Geron Product Patent Rights.  With respect to the
Geron Product Patent Rights, Geron shall be primarily responsible, through
outside patent counsel mutually acceptable to the Parties and engaged by Geron,
to Prosecute (or, if a Third Party has the right to control Prosecution of any
Geron Product Patent Right under any Pre-Existing Licenses from Third Parties,
to represent Geron in the Prosecution of) the Geron Product Patent Rights,
provided that for so long as the Agreement remains in effect, Geron shall
follow, and instruct the outside patent counsel to follow, any reasonable
directions by Janssen as provided by its designated Prosecution Contact in
Prosecuting any Geron Product Patent Rights, including with respect to the
filing of any continuation, divisional, or other continuing applications. 
Notwithstanding the foregoing, in providing such Prosecution directions, Janssen
shall consider and incorporate:  (x) any reasonable comments of Geron’s
designated Prosecution Contact regarding the filing of a divisional (without
introduction of any new matter) of a pending application within the Geron
Product Patent Rights, but not within the Imetelstat COM Patent Family, which
application, as filed in the Patent Office, provides support under Applicable
Law for any claims proposed for the divisional application that specifically
focus on subject matter disclosed in the specification of the pending
application, other than subject matter Covering any Active Substance or Licensed
Product or any invention related thereto (including with respect to any use
thereof or any manufacture, or material for manufacture of the Active Substance
and/or Licensed Product); and (y) any reasonable comments of Geron’s designated
Prosecution Contact regarding the further Prosecution of any such divisional
application; provided in each case (x) and (y) that Janssen shall not be
obligated to adopt any of Geron’s proposals if, in the reasonable opinion of
Janssen’s patent counsel, any Prosecution action with respect to such a
divisional proposed by Geron could detrimentally impact the patentability,
validity, or enforceability of any Geron Product Patent Rights in any country or
is not consistent with Applicable Law.  For the avoidance of doubt, the
foregoing sentence shall not be construed as granting Geron back any rights to
any Active Substances and Licensed Products granted to Janssen under
Section 2.1.

 

(b)                                                                      
Prosecution Costs for Geron Product Patent Rights.  Subject to the foregoing
Section 10.3.3(a), Geron shall be solely responsible for all Patent Costs
incurred in Prosecuting any Geron Product Patent Rights on or before the
Effective Date (including those payable to any Third Parties under the
Pre-Existing Licenses from Third Parties), and each Party shall bear fifty
percent (50%) of the Patent Costs incurred in Prosecuting any Geron Product
Patent Rights (including those payable to any Third Parties under the
Pre-Existing Licenses from Third Parties) after the Effective Date. 
Notwithstanding the foregoing, if Geron intends to permit any particular Geron
Product Patent Right that is pending in any Patent Office to lapse or become
abandoned (including by failure to validate an allowed multi-jurisdictional
patent application, such as may be pending in the European Patent Office, in any
possible country), Geron shall notify Janssen of such intention at least [*]
([*]) days, or within such other practicable time before the date upon which
such Patent Right will lapse or become abandoned, and Janssen shall thereupon
have the right, but not the obligation, to assume responsibility for the further
Prosecution of such Patent Right (and any continuing application based thereon)
and all Patent Costs associated therewith, and in such event: (i) Geron shall
reasonably cooperate to promptly effect transfer of Prosecution of such Patent
Right to Janssen and assign all of Geron’s interest in such Geron Product Patent
Right to Janssen; and (ii) such transferred Patent Right shall no longer be
deemed to be a Geron Product Patent Right for the purpose of determining the
duration of

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

89

--------------------------------------------------------------------------------


 

Innovator Protection and any royalty obligation of Janssen hereunder unless
Geron continues to pay fifty percent (50%) of the Patent Costs incurred in
Prosecuting such Patent Right.

 

(c)                                        Development Program Patent Rights. 
The Party having a sole ownership interest in any Development Program Patent
Rights shall be primarily responsible, through outside patent counsel mutually
selected by the Parties, for Prosecuting such Development Program Patent Rights,
provided that such Party shall:  (i) follow the reasonable direction of the JSC
or JDC (under advice of the Patent Working Group) as to selection of country
Patent Offices in the Licensed Territory for filing or validating applications
to form a family of related Development Program Patent Rights; and (ii) provide
the other Party, through its designated Prosecution Contact, a reasonable
opportunity to review and comment upon any proposed Prosecution paper to be
filed in any Patent Office (including draft responses of official actions).  For
any Joint Development Program Patent Rights, both Parties shall share primary
responsibility, through outside patent counsel mutually selected and engaged by
the Parties, for Prosecuting such Joint Development Program Patent Rights,
provided that the Parties shall:  (i) follow the reasonable direction of the JSC
or JDC (under advice of the Patent Working Group) as to the selection of country
Patent Offices in the Licensed Territory for filing applications to form a
family of related Development Program Patent Rights; and (ii) escalate any
Prosecution decision on which the Parties cannot agree to the JSC for its
decision, under advice of the Patent Working Group in consultation with the
Prosecution Contacts, as to how to direct outside counsel with respect to such
Prosecution matter involving the Joint Development Program Patent Rights. 
Subject to the foregoing, Janssen shall bear all (100% of) the Patent Costs
incurred in Prosecuting any Development Program Patent Rights owned solely by
Janssen, and each Party shall bear fifty percent (50%) of the Patent Costs
incurred in Prosecuting any Development Program Patent Rights owned solely by
Geron and any Joint Development Program Patent Rights.

 

10.3.4            Prosecution Cooperation.  Each Party shall provide all
reasonable assistance requested by the other Party for Prosecuting any Geron
Product Patent Rights or Development Program Patent Rights consistent with the
terms hereof, including with respect to the timely completion of filings of
Prosecution papers, compliance with Applicable Laws, and recording of
assignments to reflect ownership consistent with the terms hereof.  A Party
Prosecuting any Patent Rights hereunder shall use reasonable efforts to provide
the other Party with copies of all material Prosecution papers as filed in or
received from any Patent Offices.  The Party Prosecuting any Patent Rights
hereunder shall, on an annual basis during the Term, provide the other Party
with a report identifying the status of any Geron Product Patent Rights or
Development Program Patent Rights for which it is primarily responsible for
Prosecution, provided, however, that for Joint Development Program Patent
Rights, the Parties shall cooperate to jointly prepare such status report.

 

10.4                        Patent Enforcement.

 

10.4.1            Notice.

 

(a)                                 Each Party shall notify the other promptly
of any apparent, threatened, or actual infringement by a Third Party of any
Geron Product Patent Rights or Development Program Patent Rights, or
misappropriation of any Geron Product Know-How or Development Program Know-How,
of which the Party becomes aware.  The notifying Party shall

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

90

--------------------------------------------------------------------------------


 

promptly furnish the other with all known details or evidence of such
infringement or misappropriation.

 

(b)                                 Each Party shall promptly notify the other
of any Third Party communications pertaining to any Geron Product Patent Rights
or Development Program Patent Rights that the Party receives pursuant to the
Drug Price Competition and Patent Term Restoration Act of 1984 or similar such
notice, including notices pursuant to §§ 101 and 103 of such act from persons
who have filed an abbreviated NDA (ANDA) or a paper NDA.

 

10.4.2            Enforcement Actions.  For as long as Janssen has license
rights to Commercialize Licensed Products under Section 2.1.2, Janssen shall
have the initial right, at its expense and in its own name (or in the name of
Geron as may be required under Applicable Law), for bringing any infringement
suit or other enforcement Action on account of any Third Party infringement of
any Geron Product Patent Rights and/or Development Program Patent Rights based
on any alleged making, using, selling, offering for sale, importing, or other
exploitation of any Active Substance or Licensed Product in infringement of any
such Patent Rights, or misappropriation of any Geron Product Know-How or
Development Program Know-How providing any Regulatory Exclusivity Rights for any
Active Substance or Licensed Product, (each a “Product Infringement”), by
counsel of its own choice, and Geron will cooperate with Janssen as Janssen may
reasonably request in connection with any such Action, including by becoming a
party to such action at Janssen’s cost, provided that Janssen shall reimburse
Geron for its Out-of-Pocket Costs reasonably incurred in connection with
rendering such assistance.  If Janssen declines to initiate such an enforcement
Action against any unabated Product Infringement it shall notify Geron, who
shall thereafter have the right (but not the obligation) at Geron’s expense and
in its own name, to initiate such Action by counsel of its choice, and Janssen
shall cooperate with Geron as Geron may reasonably request, including by
becoming a party to such action at Geron’s cost, and Geron shall reimburse
Janssen for its Out-of-Pocket Costs reasonably incurred in connection with
rendering such assistance.  A settlement or consent judgment or other voluntary
final disposition of an Action brought by a Party under this Section may be
entered into without the consent of the other Party, provided that such
settlement, consent judgment, or other disposition does not admit the invalidity
or unenforceability of any Patent Rights owned or Controlled by the other Party,
and provided further that any rights granted to a Third Party to continue any
activity upon which such Action was based in such settlement, consent judgment,
or other disposition shall be limited to the Third Party’s product or activity
that was the subject of the Action.  Damages recovered and any other amounts
awarded in any Actions for Product Infringement under this Section shall be
allocated to the Party who brought the Action, after reimbursement of each
Party’s actual expenses incurred in such Actions as provided hereunder, provided
that Janssen shall owe Geron royalties as determined in accordance with
Section 8.3 based on damage amounts recovered by Janssen due to the Product
Infringement (such as in the form of lost profits or reasonable royalties
assessed on account of the Third Party’s sales of infringing product), after
reimbursement of costs incurred in such Action.

 

10.4.3              Other Enforcement Actions.  Geron acknowledges that the
outcome of any infringement suit or other enforcement Action on account of any
Third Party Infringement, other than a Product Infringement, of any Geron
Product Patent Right or Development Program Patent Right licensed to Janssen
under Section 2.1 may detrimentally impact the scope, validity, or
enforceability of such Patent Right with respect to potential Product
Infringements.  Accordingly,

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

91

--------------------------------------------------------------------------------


 

the Parties shall reasonably cooperate with each other with respect to any
infringement suit or other enforcement Action on account of any Third Party
infringement of any Geron Product Patent Right or Development Program Patent
Right other than the Product Infringements.  For clarity, Geron will not be
required to enforce any Geron Product Patent Right against any Third Party
infringement other than a Product Infringement, provided that if Geron declines
to initiate an enforcement Action reasonably requested by Janssen to abate any
Third Party’s infringing activities (other than Product Infringement) within the
scope of Janssen’s exclusive rights under any Geron Product Patent Rights or
Development Program Patent Rights granted hereunder, then (to the extent
permitted by any Existing Third Party Agreements concerning such Geron Product
Patent Rights, if applicable) upon Janssen’s request Geron shall reasonably
cooperate with Janssen so that Janssen may initiate at its own expense such an
enforcement Action in the same manner described under Section 10.4.2 above (with
respect to Product Infringements).

 

10.5                        Maintenance of Freedom to Operate.  The Parties
shall use commercially reasonable efforts to avoid infringing any Third Party’s
Patent Rights in conducting any Development activities under the Global
Development Plan.  Each Party shall promptly notify the JSC and JDC, through the
Patent Representatives, in the event such Party becomes aware of any Third
Party’s Patent Rights that may pertain to any Development activities of the
Parties.

 

10.6                        Patent Term Extensions.  As long as Janssen retains
Commercialization rights for a Licensed Product under Section 2.1.2, upon
Janssen’s written request (which shall be by a notice identifying the date of
the applicable Regulatory Approval of a Licensed Product and the deadline for
filing a Patent Term Extension), the Prosecuting Party shall use reasonable
efforts, in each country or jurisdiction where Regulatory Approval for any
Licensed Product has been obtained, and if the Applicable Law of such country or
jurisdiction permits application for a Patent Term Extension, to apply, at the
reasonable direction of Janssen’s designated patent counsel, for a Patent Term
Extension for a patent within the Geron Product Patent Rights including a Valid
Claim Covering such Licensed Product, which patent (if any) shall be selected at
Janssen’s reasonable judgment after considering the opinion of Janssen’s patent
counsel regarding its eligibility for a Patent Term Extension.  Janssen shall
have the right to:  (a) identify in any list of patents in a Drug Application
the applicable Geron Product Patent Right(s) and Development Program Patent
Right(s), as Janssen reasonably believes is appropriate; (b) commence suit for
any Product Infringement of any such Geron Product Patent Right(s) or
Development Program Patent Right(s) under Applicable Law as permitted under
Section 10.4.2; and (c) exercise any rights that may be exercisable by a patent
owner, including applying for a Patent Term Extension, of any Geron Product
Patent Right(s) or Development Program Patent Right(s) pertaining to an approved
Licensed Product Commercialized by Janssen hereunder.  Geron agrees to cooperate
with Janssen and its Affiliate and Third Party sublicensees of Licensed
Products, as applicable, upon Janssen’s reasonable request in the exercise of
the authorizations granted under this Section, and Geron shall execute such
documents and take such additional action as Janssen may reasonably request in
connection therewith, including, if requested by Janssen, permitting Geron to be
joined as a party in any suit for Product Infringement brought by Janssen
hereunder on the terms and conditions set forth in Section 10.4.2, provided that
Janssen shall reimburse Geron all reasonable out-of-pocket costs incurred by
Geron in taking such action.  Geron agrees to cooperate with Janssen and its
Affiliate and Third Party sublicensees of Licensed Products, as applicable, upon
Janssen’s reasonable request in the exercise of the authorizations granted under
this Section, and subject to any surviving rights granted by Geron to any Third
Party and Geron’s obligations remaining under

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

92

--------------------------------------------------------------------------------


 

applicable Existing Third Party Agreements then in effect (pursuant to their
terms as of the Execution Date, except as such may be amended by Geron with
Janssen’s prior written consent), Geron shall execute such documents and take
such additional action as Janssen may reasonably request in connection
therewith, including using reasonable efforts to procure the cooperation of any
Inferior Rights Holders, such that Janssen shall have (i) the first and a
superior right (in relation to any Inferior Rights Holders) to select from all
Geron Product Patent Rights and Development Program Patent Rights in a
particular country or jurisdiction a particular Patent Right for which it will
pursue a Patent Term Extension in such country application, and (ii) the first
and a superior right to enforce and defend any patents within the Geron Product
Patent Rights and Development Program Patent Rights against infringement
pertaining to a Third Party’s Licensed Product or a Generic Product.

 

10.7                                    Inferior Rights Subordinate to
Janssen’s.

 

10.7.1                              Notwithstanding anything to the contrary
herein, Geron shall use commercially reasonable efforts to ensure that:  (a) any
Prosecution, enforcement, or other activities of an Inferior Rights Holder
pertaining to any Geron Product Patent Rights under any Inferior Rights are done
in a reasonable manner to avoid detrimentally impacting the validity or
enforceability of any Geron Product Patent Rights pertaining to any Active
Substance or Licensed Product in any country; and (b) the Prosecution (including
with respect to Patent Term Extensions) and enforcement rights granted by Geron
to any Inferior Rights Holder remain subordinate to the rights of Janssen
hereunder.

 

10.7.2                                                            In
consideration of the foregoing in this Section 10.7 and the provisions of
Section 10.6, if an Inferior Rights Holder Develops a composition of matter in
exercise of its Inferior Rights during the Term, then Geron shall use
commercially reasonable efforts to procure the cooperation of the Inferior
Rights Holder to permit Geron to, with Janssen’s consent, segregate, in a
divisional application claiming priority to a pending Geron Product Patent Right
in each applicable country (where possible under Applicable Law), one or more
narrow claims Covering specifically such composition of matter (e.g., as a
species-type claim), such that each such divisional application within the Geron
Product Patent Rights does not include any claims Covering any Active Substances
or Licensed Products or their use.  Janssen shall not unreasonably withhold its
consent for the filing of such divisionals, provided that, as between the
Parties, Geron assumes responsibility for all Patent Costs associated with
Prosecuting such divisional and Geron follows the reasonable comments of Janssen
with respect to its Prosecution.

 

10.8            Product Trademarks.  Geron represents and warrants that, as of
the Effective Date, it does not own or otherwise control any Product Trademark
Rights relating to GRN163L, including any trademark applications or
registrations or domain names.  Janssen shall have (directly and through its
Affiliates and Third Party sublicensees Commercializing Licensed Products) the
right to brand, at its discretion, the Licensed Products using trademarks and
trade names selected at its discretion and to file for, obtain, and maintain at
its discretion and cost Product Trademark Rights in its own name.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

93

--------------------------------------------------------------------------------


 

ARTICLE XI:  CONFIDENTIALITY AND PUBLICITY

 

11.1                        Confidential Information.

 

11.1.1            To facilitate any activities hereunder, a Party (a “disclosing
Party”) may provide to the other Party (a “receiving Party”), or a Party (in
this case a “receiving Party”) may otherwise through activities contemplated by
this Agreement come into possession of, confidential information or material
Controlled, licensed, developed, or possessed by the other Party (in this case,
a “disclosing Party”), any such items of confidential information or material,
individually or collectively, constituting “Confidential Information”. 
Information identified as being confidential that was disclosed by Geron to
Janssen under the Prior CDAs shall be considered Confidential Information of
Geron under this Agreement and may be used for the purposes permitted
hereunder.  The receiving Party shall keep all such Confidential Information of
the Disclosing Party confidential, and other than as expressly permitted herein,
shall not use or disclose, directly or indirectly, any such Confidential
Information, whether in tangible or intangible form.  A disclosing Party shall
take reasonable measures to identify confidential information and material
provided by it to the other Party with a “CONFIDENTIAL” or “TRADE SECRET”
marking or similar notation.  For clarity:  Janssen shall be deemed a disclosing
Party with respect to the information in the Global Development Plan, US
Promotional Plan and Independent Promotional Plan, and data and other
information from Development and Commercialization of Licensed Products in
exploitation or support of Janssen’s license rights under Sections 2.1.1 and
2.1.2 (including as discussed at any Joint Committee meeting or disclosed in any
report provided to Geron hereunder), and such information shall be treated as
Janssen’s Confidential Information hereunder; and Geron shall be deemed a
disclosing Party with respect to information in the CDP and any IDP of Geron,
and such information shall be treated as Geron’s Confidential Information
hereunder.  Moreover, as of the Effective Date and for as long as Janssen
retains any Commercialization rights for a Licensed Product hereunder, any Geron
Product Know-How unpublished as of the Effective Date relating to any Active
Substance or Licensed Product (including with respect to its discovery,
development, preparation, testing, manufacture, formulation, delivery,
administration or use), and Development Program Know-How relating to any
Licensed Products shall be treated as Janssen’s Confidential Information
(regardless of ownership of such information).  During the applicable period of
confidentiality specified in Section 11.1.2 below, each receiving Party shall,
and shall cause its Affiliates to, keep in confidence and not to disclose to any
Third Party, or use for any purpose, except pursuant to, and in order to carry
out, the terms and objectives of this Agreement, including the exercise of such
Party’s rights and the performance of such Party’s obligations under this
Agreement (in each case including those surviving any expiration or termination
of this Agreement as set forth in Article XIV), any Confidential Information of
the other (disclosing) Party.

 

11.1.2            A receiving Party’s obligation of confidentiality and
restriction on use as to a disclosing Party’s Confidential Information, except
for those constituting trade secrets, shall last during the Term and for a
period of seven (7) years thereafter.  A receiving Party’s obligation of
confidentiality and restriction on use with respect to the disclosing Party’s
Confidential Information identified as trade secrets, or typically held in the
pharmaceutical industry as trade secrets such as applicable CMC Know-How and
promotional and marketing information, shall

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

94

--------------------------------------------------------------------------------


 

continue perpetually for so long as such Confidential Information is unpublished
by the disclosing Party and no provision of Section 11.1.3(a) , (c) or
(d) applies to such Confidential Information.

 

11.1.3            The restrictions on a receiving Party’s disclosure and use of
the disclosing Party’s Confidential Information set forth above in this
Section 11.1 shall not apply to any particular Confidential Information to the
extent that such Confidential Information:

 

(a)                                 was known by the receiving Party or its
Affiliate prior to disclosure by the disclosing Party or its Affiliate hereunder
(as evidenced by the receiving Party’s or such Affiliate’s written records or
other competent evidence);

 

(b)                                 is or becomes part of the public domain
through no fault of the receiving Party or its Affiliates in violation of this
Agreement;

 

(c)                                  is disclosed to the receiving Party or its
Affiliate by a Third Party having a legal right to make such disclosure without
violating any confidentiality or non-use obligation that such Third Party has to
the disclosing Party or an Affiliate thereof; or

 

(d)                                 is independently developed by personnel of
the receiving Party or its Affiliate without reliance on or access to the
Confidential Information (as evidenced by the receiving Party’s or such
Affiliate’s written records or other competent evidence).

 

For the avoidance of doubt, each receiving Party may use and disclose the other
Party’s Confidential Information under appropriate confidentiality obligations
substantially equivalent to those in this Agreement, to the receiving Party’s
Affiliates and, as set forth in written subcontracts as otherwise provided
herein, to its Third Party licensees, sublicensees, subcontractors and any other
Third Parties to the extent such use and/or disclosure is reasonably necessary
to perform its obligations or to exercise the rights granted to it, or reserved
by it, under this Agreement.

 

11.2                        Exceptions to Confidentiality Obligations.  A
receiving Party may disclose Confidential Information of the disclosing Party if
the receiving Party obtains the disclosing Party’s prior written consent to
disclose the identified information.  Moreover, the receiving Party may disclose
Confidential Information of the disclosing Party solely to the extent required
to be disclosed by the receiving Party to comply with Applicable Law (including
securities laws or regulations and the applicable rules of any public stock
exchange) or to defend or prosecute litigation or comply with an order of a
court or other Government Order, provided that the receiving Party notifies the
disclosing Party of such order insofar as possible and provides reasonable
assistance in obtaining a protective order or confidential treatment preventing
or limiting the disclosure and/or requiring that the Confidential Information so
disclosed be used only for the purposes for which the law or regulation
required, or for which the order was issued.  For the avoidance of doubt,
(i) Janssen may disclose Geron’s Confidential Information as reasonably
necessary for making Regulatory Filings in connection with the Development of
Licensed Products hereunder; (ii) Geron may disclose Janssen’s Confidential
Information as reasonably necessary for making Regulatory Filings in connection
with the Development of Licensed Products pursuant to Geron’s obligations
specified in Exhibit O and under any Geron IDP

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

95

--------------------------------------------------------------------------------


 

hereunder; (iii) Geron, in the event of an early termination by which Geron
obtains rights to Develop any Reverted Product pursuant to Section 14.6, may
disclose Janssen’s Confidential Information as reasonably necessary for making
Regulatory Filings in connection with the Development of any such Reverted
Licensed Product after such early termination of this Agreement, if applicable;
and (iv) a Party controlling Prosecution of any Patent Rights pursuant to this
Agreement may disclose the other Party’s Confidential Information to Patent
Offices in connection with such permitted Prosecution.

 

11.3                        Requirement to Cooperate to Enable Accurate Public
Disclosure.  To the extent either Party discloses to the other Party any
Confidential Information which is a fact, result or event relating to the
Development or Commercialization of any Licensed Product or the Collaboration
Activities that the receiving Party in good faith reasonably believes is
insufficient to either: (a) allow the receiving Party to fully understand the
materiality of such Confidential Information for purposes of determining whether
the receiving Party is required to disclose, to any Government Authority or
publicly, any such Confidential Information in order to comply with Applicable
Law (including securities laws or regulations and the applicable rules of any
public stock exchange); or (b) meet the need of the receiving Party to keep
investors informed regarding the receiving Party’s business (i.e., “Investor
Information” as defined in Section 11.5.2(a)) pursuant to Section 11.5.2, the
disclosing Party agrees to discuss such Confidential Information with the
receiving Party and provide any additional information reasonably requested by
the receiving Party to enable the receiving Party to assess the materiality in
the case of (a) above, and the accuracy and completeness, in the case of (a) and
(b) above, of such information for such public disclosure purposes as the case
may be, which additional information shall be treated as the disclosing Party’s
additional Confidential Information and shall be treated in accordance with the
terms hereof, including Section 11.2 above or 11.5 below, as the case may be.

 

11.4                        Confidentiality of Agreement Terms.  Subject to
Sections 11.1.2, 11.1.3, 11.2, 11.3 and 11.5, each Party agrees not to, and to
cause its Affiliates not to, disclose to any Third Party any terms of this
Agreement without the prior written consent of the other Party hereto, except
each Party and its Affiliates may disclose the terms of this Agreement:  (a) to
advisors (including financial advisors, attorneys and accountants), actual or
potential acquisition partners or private investors, and others on a need to
know basis, in each case under appropriate confidentiality provisions
substantially equivalent to those in this Agreement; or (b) to the extent
necessary to comply with Applicable Laws and court orders (including securities
laws or regulations and the applicable rules of any public stock exchange).

 

11.5                        Publicity.

 

11.5.1            Initial Press Releases.  After the Effective Date, each Party
may issue its respective press release regarding this Agreement attached hereto
as Exhibit H (including the existence and certain terms hereof as provided in
such Exhibit).

 

11.5.2            Further Publicity.

 

(a)                       Investor Information.  Each disclosing Party
acknowledges that the other Party receiving the disclosing Party’s Confidential
Information hereunder may, from time to time:  (a) desire to publicly disclose
through a (i) press release or (ii) media appearance,

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

96

--------------------------------------------------------------------------------


 

public announcement or presentation, such as presentations to analysts or
shareholders (collectively, “Investor Presentation(s)”); or (b) be required to
publicly disclose by Applicable Law, or regulation or rule of any stock exchange
(“Required Filing(s)”), such as Forms 8-K, 10-Q and 10-K (each such disclosure
in (a) and (b), a “Public Disclosure”), the terms of this Agreement, or
significant results or developments regarding any Licensed Products, to keep its
investors reasonably informed of the achievement of milestones, significant
events in the development and regulatory process of Licensed Products, and
commercialization activities and the like, and that such Public Disclosures may
pertain to Confidential Information of the other Party that is not otherwise
permitted to be disclosed under this Article XI, and which may be beyond what is
required to be disclosed by Applicable Law (collectively, “Investor
Information”). For clarity, “Investor Information” includes solely those items
that are beyond what is required to be disclosed under Applicable Law.

 

(b)                       Public Disclosure Review Procedure.  With respect to
any Public Disclosure, except for the initial press release described in
Section 11.5.1, the receiving Party (the “Requesting Party”) shall provide the
other Party (the “Reviewing Party”) with: (a) a draft of the Content (as defined
in the next sentence) of the draft press release or Required Filing or (b) a
summary of the Content of the Investor Presentation, for review, at least [*]
([*]) Business Days (if practicable under the circumstances, or if not
practicable, such shorter time) in advance of the issuance of the press release,
filing of the Required Filing or scheduled date of the Investor Presentation. 
The word “Content” in this Section 11.5.2(b) means any information relating to
the activities contemplated by this Agreement, including Investor Information,
and does not include any other business information of the Requesting Party or
information pertaining to the “safe harbor” provisions of the Private Securities
Litigation Reform Act of 1995 relating to “forward-looking statements.”  The
Reviewing Party may notify the Requesting Party of any reasonable objections or
suggestions that the other Party may have regarding the Content in the Public
Disclosure provided for review under this Section, and the Requesting Party
shall reasonably consider any such objections or suggestions that are provided
in a timely manner.  The principles to be observed with respect to disclosures
of Investor Information shall include accuracy, compliance with Applicable Law
and regulatory guidance documents, reasonable sensitivity to potential negative
reactions of a Regulatory Authority, reasonable sensitivity to commercial
information of value to competitors, the need to keep investors informed
regarding the Requesting Party’s business, and reasonable sensitivity to avoid
[*].  The Requesting Party shall use commercially reasonable efforts to adopt
the reasonable requests of the Reviewing Party with respect to its Confidential
Information.

 

11.6                        Publications.

 

11.6.1            Publication Strategy.  The JSC, directly or through its Joint
Development Committee, shall develop under the advice of the Patent Working
Group strategies, and provide guidance to the Parties as to appropriate timings,
for scientific publications by either or both of the Parties relating to results
from the Development of Licensed Products hereunder.  The Parties acknowledge
that it may be appropriate for a Party from time to time to enter into
agreements with Third Party subcontractors performing Development work, such as
academic institutes conducting any clinical studies under the CDP, that include
contractual provisions permitting such Third Parties to make publications
regarding the results of their subcontract work, and the Parties

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

97

--------------------------------------------------------------------------------

 

through an appropriate Joint Committee shall reasonably cooperate to facilitate
such Third Party publications as permitted under any such Third Party
subcontract.

 

11.6.2    Publication Review.  The publication and presentation of the results
from the Development Program and the Parties’ publication activities relating
thereto or to any Licensed Product shall be conducted in accordance with the
terms hereof and the guidance of the JSC.  Prior to publishing or presenting the
results of any Development activities related to a Licensed Product, a Party
desiring to submit such a publication (the “Publishing Party”) shall provide to
the other Party (the “Reviewing Party”), at least [*] ([*]) days prior to
planned submission for publication or presentation (or such other time as is
reasonably practicable in the circumstances), a draft of any proposed abstracts,
posters, manuscripts, slides, summaries of oral presentations, or other
materials that such Publishing Party (or its or its Affiliate subcontractor)
intends to publish or publicly present (“Proposed Publications”).  No later than
[*] ([*]) days after receipt of any Proposed Publication, a Reviewing Party
shall notify the Publishing Party in writing whether the Reviewing Party has an
objection to the Proposed Publication, whether due to the inclusion of any of
its Confidential Information or to allow time for the applicable Party or
Parties to file for patent protection on any invention within the Development
Program Know-How.  Upon such notice from the Reviewing Party, the Publishing
Party shall delay submission to permit the filing of any such desired patent
application and, if appropriate based on the advice of the Patent Working Group,
a related non-provisional application within one year thereof (such as if any
Development work relating to an invention described in the Proposed Publication
or an improvement thereof is still ongoing).  If a Reviewing Party notifies a
Publishing Party that it has such an objection to a Proposed Publication, the
Publishing Party shall reasonably cooperate with the Reviewing Party to address
such concern.  The Publishing Party shall reasonably consider any other
suggestions of the Reviewing Party that are provided in a timely manner, and
after doing so may proceed with the Proposed Publication, subject to the terms
and conditions hereof.  For clarity, any proposed publication materials that
subcontractor investigators or other Third Parties propose to publish or
present, such materials shall be subject to review under this Section to the
extent that Geron or Janssen, as the case may be, has the right and time to do
so.

 

11.6.3    Authorship.  The Parties shall comply, in any Proposed Publication
made pursuant to this Section 11.6 during the Term, with standard academic
practice regarding authorship of scientific publications and recognition of
contribution of the Parties. Notwithstanding the foregoing, to the extent that a
Reviewing Party has either provided funding for an activity relating to the
Development of a Licensed Product (by incurring or reimbursing Development Costs
with respect thereto), the Reviewing Party’s contributions shall be acknowledged
in any Proposed Publication that relates to such activity, unless the Reviewing
Party requests not to be acknowledged.  For clarity, nothing contained in this
Section 11.6 shall alter or affect a Party’s confidentiality obligations
pursuant to this Article XI or obligation to comply with Applicable Laws.

 

11.7        Publications on Progress and/or Clinical Studies.  The Parties agree
that nothing herein shall prohibit either Party from publishing any Confidential
Information pertaining to any progress, such as clinical studies of a Licensed
Product under the Global Development Plan, as required by Applicable Law.  Geron
acknowledges and agrees that nothing herein shall prohibit Janssen and its
Affiliates from publishing any Confidential Information as reasonably required
for Janssen’s compliance with its then-current policy on the registration and
reporting of results of

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

98

--------------------------------------------------------------------------------


 

pharmaceutical company sponsored clinical studies policy (a copy of which, as of
the Execution Date, Janssen has provided to Geron), and Geron further agrees to
provide, and to cause its applicable subcontractors to provide, to Janssen such
assistance as reasonably requested in connection with fulfilling the
requirements set forth in such policy.  Subject to the foregoing in this
Section, the Parties shall use commercially reasonable efforts to comply with
the review procedure set out in Section 11.6 prior to the posting or other
publication of any Proposed Publication under this Section 11.7, to the extent
consistent herewith.

 

11.8        Third Party Uses of Clinical Data.  Geron acknowledges that Janssen
ascribes to certain industry group positions (such as those of PhRMA and
AdvaMed) and has adopted policies, in each case regarding disclosing clinical
data for certain Third Party uses, including, without limitation, certain
research uses.  Accordingly, data and information obtained from clinical studies
of Licensed Products conducted under this Agreement may be disclosed by Janssen
to Third Parties consistent with Janssen’s policies, Regulatory Authority
requirements, and Applicable Laws, provided that Janssen provides Geron prior
written notice of any such disclosure reasonably in advance of such disclosure.
Nothing in this Agreement will prohibit such disclosures by Janssen.

 

ARTICLE XII:  REPRESENTATIONS AND WARRANTIES

 

12.1        Representations of Authority.  Geron and Janssen each represents and
warrants to the other Party that, as of the Execution Date it has, and through
the Effective Date shall retain, full right, power and authority to enter into
this Agreement and to perform its respective obligations under this Agreement
and that it has the right to grant to the other the licenses and sublicenses
granted pursuant to this Agreement.

 

12.2        Consents.  Each Party represents and warrants to the other Party
that, except as provided in Section 16.11 (regarding HSR Clearance) and except
for any approvals from Regulatory Authorities (including pricing or
reimbursement approvals, Manufacturing approvals or similar approvals necessary
for the Development, Manufacture or Commercialization of the Licensed Products),
all necessary consents, approvals and authorizations of all Government
Authorities and other persons required to be obtained by it as of the Effective
Date in connection with the execution, delivery and performance of this
Agreement have been obtained by the Effective Date.

 

12.3        No Conflict.  Each Party represents and warrants to the other Party
that, notwithstanding anything to the contrary in this Agreement, the execution
and delivery of this Agreement by such warranting Party, the performance of such
Party’s obligations hereunder (as contemplated as of the Effective Date), and
the licenses and sublicenses to be granted by such Party pursuant to this
Agreement (i) do not conflict with or violate any requirement of Applicable Laws
existing as of the Effective Date and applicable to such Party, and (ii) do not
conflict with, violate, breach or constitute a default under any contractual
obligations of such Party or any of its Affiliates existing as of the Effective
Date.  Each Party shall, and shall cause its Affiliates to, comply with all
Applicable Laws pertaining to the Development, Manufacture and Commercialization
of the Licensed Products, including applicable Drug Regulation Laws, Clinical
Investigation Laws and Health Care Laws.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

99

--------------------------------------------------------------------------------


 

12.4        Enforceability.  Each Party represents and warrants to the other
Party that, as of the Effective Date, this Agreement is a legal and valid
obligation binding upon the warranting Party and is enforceable against it in
accordance with its terms.

 

12.5        Additional Representations and Warranties of Geron.  Geron
represents and warrants to Janssen that, as of the Execution Date:

 

12.5.1    Geron (a) is not aware of any claim made against it asserting the
invalidity, misuse, unregisterability, unenforceability or non-infringement of
any of the Geron Product Patent Rights and (b) is not aware of any claim made
against it challenging Geron’ s ownership of or license rights in any of the
Geron Product Patent Rights or making any adverse claim of ownership (whether
sole or joint) thereof or license thereto (except for any license expressly set
forth in the Pre-Existing Licenses to Third Parties identified in Exhibit B-1).

 

12.5.2    Other than non-exclusive licenses granted by Geron to Third Parties
under the Pre-Existing Licenses to Third Parties identified in Exhibit B-1,
which grants do not preclude Janssen from exploiting the full scope of the
licenses granted to Janssen under Sections 2.1.1 and 2.1.2 hereof, Geron has not
granted any license to any Third Party under any of the Geron Product Patent
Rights or any Geron Product Know-How to offer for sale, sell, or otherwise
Commercialize a Licensed Product in any field, which license has not expired or
been terminated prior to the Execution Date and shall not have granted any such
rights as of the Effective Date.

 

12.5.3    The Geron Product Patent Rights are (and through the Effective Date
shall remain) free and clear of any liens, charges and encumbrances (other than
non-exclusive licenses granted by Geron to Third Parties, which grants do not
preclude Janssen from exploiting the full scope of the licenses granted to
Janssen as contemplated hereunder).  Neither Geron nor any of its Affiliates or
their respective current or former employees, to the best of Geron’s knowledge,
has misappropriated any of the Geron Product Know-How from any Third Party, and
Geron is not aware of any claim by a Third Party that such misappropriation has
occurred.

 

12.5.4    Except as expressly set forth in the applicable Pre-Existing Licenses
from Third Parties identified in Exhibit B-2, neither Geron nor, to Geron’s
knowledge, any of its Third Party licensors of any Geron Product IP is or has
been a party to any agreement with the U.S. federal government or an agency
thereof pursuant to which the U.S. federal government or such agency provided
funding (such as under a grant or contract) for any research or Development work
relating to any Licensed Product.

 

12.5.5    To the best of Geron’s knowledge, no written claim of infringement of
the Patent Rights of any Third Party has been made nor threatened in writing,
(directly or indirectly) against Geron or any of its Affiliates or, to the best
of Geron’s knowledge, Third Party contractors under any Existing Third Party
Agreements, with respect to the Development, Manufacture or Commercialization of
any Active Substance or Licensed Product.  There are no other judgments or
settlements against or owed by Geron or its Affiliates or to which Geron or its
Affiliate is a party or, to the best of Geron’s knowledge, pending litigation or
litigation threatened in writing, in each case relating to any Active Substance
or Licensed Product.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

100

--------------------------------------------------------------------------------


 

12.5.6    Geron has made available to Janssen for review all material
information in Geron’s possession and control as of the Execution Date that, to
the best of Geron’s knowledge, pertains to GRN163 and/or GRN163L, or the
Development, Manufacture or Commercialization thereof, including complete and
correct copies of the following (to the extent there are any) in Geron’s
possession and control as of the Execution Date:

 

(a)         adverse event data and reports;

 

(b)         clinical study reports and study data, including all de-identified
data, observations, analyses, conclusions, summaries, and reports resulting from
the clinical study of GRN163L initiated under the Mayo IST Contract and IND
No. 116129; and

 

(c)         Regulatory Authority inspection reports, notices of adverse
findings, warning letters, Regulatory Filings and letters and other
correspondence with any Regulatory Authorities.

 

12.5.7    To Geron’s knowledge, all of the studies, tests and pre-clinical and
clinical trials of the Licensed Products conducted prior to, or being conducted
on, the Execution Date have been and on the Execution Date are being conducted
in material compliance with Applicable Laws.

 

12.5.8          To the best of Geron’s knowledge, Exhibit D-1 lists all Geron
Product Patent Rights owned solely by Geron as of the Execution Date
(collectively, the “Solely Owned Geron Product Patent Rights”), Exhibit D-2
lists all Geron Product Patent Rights owned jointly by Geron with any Third
Party (as identified in such Exhibit) as of the Execution Date and Geron has an
equal, undivided interest in each such Geron Product Patent Right (collectively,
the “Jointly Owned Geron Product Patent Rights”), and Exhibit D-3 lists all
Geron Product Patent Rights licensed by Geron from Third Parties, as of the
Execution Date (collectively, the “In-Licensed Geron Product Patent Rights”). 
To the best of Geron’s knowledge (based on all records that Geron possessed
and/or were reasonably available to Geron at any time on or before the Execution
Date), the inventorship named as of the Execution Date in each issued Geron
Product Patent Right is correct.

 

12.5.9          To the best of Geron’s knowledge, Exhibit P lists all Geron
Assay Patent Rights as of the Execution Date.  To the best of Geron’s knowledge,
none of the Know-How described or contained in Exhibit K includes, or was
derived from, any Know-How licensed to Geron under any Pre-Existing License from
Third Parties or the [*] or any confidential information proprietary to any
Third Party.

 

12.5.10        No Geron Product Patent Right is subject to the [*].

 

12.5.11        Each Patent Right within the Imetelstat COM Patent Family is
owned solely by Geron.

 

12.6        Further Representations and Warranties of Geron Regarding
Pre-Existing Licenses from Third Parties.  To the best of Geron’s knowledge,
Exhibit B-2 lists all Pre-Existing Licenses from Third Parties as of the
Execution Date that pertain to GRN163 or GRN163L.  Geron represents and warrants
that, to the best of its knowledge, as of the Execution

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

101

--------------------------------------------------------------------------------


 

Date Geron has not entered into, and Geron agrees that, through the Effective
Date and during the Term, it shall not enter into, any agreements with any Third
Party by virtue of which any royalty or milestone payment or other payment would
be owed by Janssen to such Third Party on account of any Commercialization of
any Licensed Product by or on behalf of Janssen as contemplated hereunder. 
Geron represents and warrants that Exhibit B-2 sets forth all Pre-Existing
Licenses from Third Parties in which Geron obtained rights to the In-Licensed
Geron Product Patent Rights, if any.  Geron represents and warrants that, prior
to the Execution Date, Geron has provided Janssen with an opportunity to review
complete and correct copies of the Pre-Existing Licenses from Third Parties
(including any amendments thereof), including all terms and conditions thereof
as of the Execution Date.  Geron represents and warrants that, to its knowledge,
such Pre-Existing Licenses from Third Parties remain in full force and effect as
of the Execution Date, except where noted otherwise in Exhibit B-2, and to its
knowledge, Geron and each Third Party counterparty has been and is in compliance
in all material respects with the terms thereof.  Geron covenants that it shall
use commercially reasonable efforts not to take or omit to take any actions that
would constitute a breach of any Pre-Existing Licenses from Third Parties
through the Effective Date and during the Term hereof, and Geron agrees not to
enter into any amendment to any Existing Third Party Agreement through the
Effective Date or during the Term hereof, in each case which breach or amendment
would have a material adverse effect on the Development or Commercialization of
Licensed Products as contemplated hereunder.  During the Term Geron shall
provide Janssen promptly with notice of the occurrence of any such breach (or
receipt of notice of an allegation of any such breach).

 

12.7        No Warranties.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF
ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, AND EACH PARTY HEREBY
DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE AND NONINFRINGEMENT WITH RESPECT TO ALL COLLABORATION ACTIVITIES.  EACH
PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT,
MANUFACTURE AND COMMERCIALIZATION OF LICENSED PRODUCTS PURSUANT TO THIS
AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL WITH RESPECT TO
LICENSED PRODUCTS WILL BE ACHIEVED.

 

12.8        No Debarment.  Except with regard to Janssen as reflected by, and
subject to the terms of, the Corporate Integrity Agreement, each Party
represents and warrants that, as of the Effective Date, neither it nor any of
its Affiliates has been debarred or is subject to debarment, and neither Party
nor any of its Affiliates will use in any capacity, in connection with the
Development, Manufacture or Commercialization of the Licensed Products or
Products in the Field, any person who has been debarred pursuant to Section 306
of the United States Federal Food, Drug, and Cosmetic Act, or who is the subject
of a conviction described in such section.  Each Party agrees to inform the
other Party in writing immediately if it or any person who is performing
services hereunder is debarred or is the subject of a conviction described in
Section 306 of the United States Federal Food, Drug, and Cosmetic Act, or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of such Party’s knowledge, is threatened, relating to
the debarment or conviction of such Party or any person used in any capacity by
such

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

102

--------------------------------------------------------------------------------


 

Party or any of its Affiliates in connection with the Development, Manufacture
or Commercialization of the Licensed Products or Products.

 

12.9        Compliance with Anti-Corruption Applicable Laws.  Each Party shall,
and shall cause each of its Affiliates and Third Party subcontractors and
sublicensees conducting activities hereunder, to comply with Anti-Corruption
Laws and the provisions of Exhibit G attached hereto in connection with the
performance of activities under this Agreement.

 

ARTICLE XIII:  INDEMNIFICATION AND INSURANCE

 

13.1        Indemnification Obligation.  Each Party (the “Indemnifying Party”)
shall indemnify and hold harmless the other Party and its Indemnified Persons
(collectively, the “Indemnified Party”) from and against any and all Losses
resulting from any Action brought by a Third Party against any Indemnified
Party, to the extent such Losses arise from or are based on a claim (“Claim”)
of:  (1) the negligence or wilful misconduct of the Indemnifying Party or any of
its Indemnified Persons or Third Party sublicensees or subcontractors, in each
case in connection with the exercise of such Indemnifying Party’s rights, or
performance of such Party’s obligations, under this Agreement; (2) the
Indemnifying Party’s or any of its Indemnified Persons’ or Third Party
sublicensees’ or subcontractors’ failure to comply with or perform one or more
of such Party’s or such Affiliate’s, as applicable, obligations in this
Agreement, or the breach or inaccuracy of one or more of such Indemnifying
Party’s or such Indemnified Persons’, as applicable, warranties in this
Agreement; (3) the Indemnifying Party’s or any of its Indemnified Persons’ or
Third Party sublicensees’ or subcontractors’ making, using, selling, offering
for sale, importation, distribution, disposition, or other exploitation of any
Development Program IP outside the Development Program; (4) the violation of
Applicable Law by the Indemnifying Party or any of its Indemnified Persons or
Third Party sublicensees or subcontractors in connection with the exercise of
such Indemnifying Party’s rights, or performance of such Party’s obligations,
under this Agreement; (5) the performance of any Development activities by the
Indemnifying Party or any of its Indemnified Persons or Third Party sublicensees
or subcontractors hereunder; (6) in the case of Janssen as the Indemnifying
Party, the Commercialization, Manufacture, use, Promoting (including Detailing),
sales, and distribution of any Licensed Products by any employees or agents
(including Sales Representatives) of Janssen or any of its Affiliates or Third
Party sublicensees hereunder, except in each case to the extent resulting from
any inaccuracies or omissions in any safety information or regulatory
documentation that relates to the Licensed Product and was provided by Geron to,
and reasonably relied upon by, Janssen or any of its Affiliates or any of its
Indemnified Persons hereunder; (7) in the case of Geron as the Indemnifying
Party, the Promoting of any Licensed Products by any employees or agents
(including Sales Representatives) of Geron pursuant to any exercise of Geron’s
Co-Promotion Option hereunder, except to the extent resulting from any
inaccuracies or omissions in any Approved Materials for Detailing Licensed
Product, its Product Label and Insert, or safety information or regulatory
documentation relating to the Licensed Product that was provided by Janssen to,
and reasonably relied upon by, Geron or any of its Indemnified Persons
hereunder; or (8) in the case of Geron as the Indemnifying Party, infringement
of any Existing Blocking Third Party Patent Right based upon or resulting from
any Contemplated License Activities, unless and until such time as, with respect
to a given Existing Blocking Third Party Patent Right, an Unblocking License
Agreement is entered into by Geron in accordance with Section 8.4.3.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

103

--------------------------------------------------------------------------------


 

13.2        Claims for Indemnification.

 

13.2.1    Notice.  In the case of any Action for which an Indemnifying Party may
be liable to an Indemnified Person under Section 13.1, the Indemnified Party
shall as soon as practicable notify the Indemnifying Party in writing of such
Action (a “Notice of Claim”).  Failure or delay in notifying the Indemnifying
Party shall not relieve the Indemnifying Party of any liability it may have to
the Indemnified Party, except and only to the extent that such failure or delay
causes actual harm to the Indemnifying Party with respect to such Action.  The
Notice of Claim shall specify in reasonable detail the Action with respect to
which such Indemnified Party or any of its Indemnified Persons intends to base a
request for indemnification or reimbursement under Section 13.1.  Failure to
provide such reasonable detail will not relieve the Indemnifying Party of any
liability it may have to the Indemnified Party, except and only to the extent
that such failure causes actual harm to the Indemnifying Party with respect to
such Action.  The Indemnified Party shall enclose with the Notice of Claim a
copy of all papers served with respect to such Action, if any.  The Indemnifying
Party shall have the right to assume the defense of such Action, unless it
provides notice within [*] ([*]) days from the date on which the Indemnifying
Party received the Notice of Claim that the Indemnifying Party waives it right
to assume the defense of such Action and any litigation resulting therefrom with
counsel of its choice.

 

13.2.2    Control of Defense.  Provided that the Indemnifying Party has not
waived its right to assume the defense of an Action pursuant to Section 13.2.1,
then, subject to Section 13.2.4, the Indemnifying Party shall have the right to
defend, settle and otherwise dispose of such Action.

 

13.2.3    Cooperation.  The Parties shall act in good faith in responding to,
defending against, settling or otherwise dealing with such Action pursuant to
the terms hereof; provided that (a) an Indemnified Party shall not be obligated
to enter into or consent to the entry of any judgment or settlement in relation
to any Action as provided in Section 13.2.4, and (b) in any event, an
Indemnifying Party shall not be relieved of its obligations under this
Section 13.2.3 as a result of any failure of the Indemnified Party to cooperate
as provided in this Section 13.2.3, except to the extent that the Indemnifying
Party is actually prejudiced by such breach.  The Parties shall also cooperate
in any such defense by giving each other reasonable access to all non-privileged
information relevant thereto to the extent permitted by Applicable Law.

 

13.2.4    Control by the Indemnifying Party.  If the Indemnifying Party assumes
control of an Action in accordance with Section 13.2.2, (a) the Indemnified
Party may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Action, but the Indemnifying Party shall
continue to control the investigation, defense and settlement thereof, and
(b) the Indemnifying Party will not, without the prior written consent of the
Indemnified Party, consent to the entry of any judgment or enter into any
settlement with respect to the Action to the extent such judgment or settlement
(1) provides for equitable relief (or any other relief other than solely for
money damages) against the Indemnified Party or any of its Indemnified Persons,
or liability or obligation that cannot be assumed and performed by the
Indemnifying Party in full (without any recourse to the Indemnified Party and
its Indemnified Persons), (2) provides for any monetary relief that will not be
fully discharged by the Indemnifying Party (without any recourse to the
Indemnified Party and its Indemnified Persons) concurrently with the
effectiveness of such judgment or settlement; provided that the Indemnified
Party’s consent shall not be unreasonably

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

104

--------------------------------------------------------------------------------


 

withheld, conditioned or delayed to the extent that the sole relief is monetary,
(3) does not effect a full and unconditional release of the Indemnified Party
and its Indemnified Persons with respect to all claims in such Action (or the
portion thereof to which the judgment or settlement relates), or (4) that
contains an admission of wrongdoing on the part of the Indemnified Party or its
Indemnified Persons.  Notwithstanding anything contained herein to the contrary,
an Indemnifying Party shall not be entitled to assume the defense of any Action
that seeks an injunction or other equitable relief (or any other relief other
than solely money damages) against the Indemnified Party.

 

13.2.5    Interim Control.  Unless and until the Indemnifying Party (if any) is
determined with respect to any particular Action, the Party subject to such
Action shall have the right to defend and control such Action, but shall not
have the right to consent to the entry of any judgment or enter into any
settlement with respect to the Action for which it would be seeking
indemnification or reimbursement hereunder without the prior written consent of
the other Party (which consent shall not be unreasonably withheld, conditioned
or delayed).

 

13.2.6    Election Not to Control.  If the Indemnifying Party waives control of
an Action in accordance with Section 13.2.1, then the Indemnified Party will be
entitled to assume control of the Action upon delivery of notice to such effect
to the Indemnifying Party; provided that the Indemnifying Party shall have the
right to participate in the Action at its sole cost and expense, but the
Indemnified Party shall control the investigation, defense and settlement
thereof.

 

13.2.7    Unauthorized Settlements.  Whether or not the Indemnifying Party has
assumed control of the Action, the Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to any Action
for which it is seeking indemnification hereunder without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, conditioned or delayed), and such Indemnifying Party shall not be
obligated to indemnify or reimburse the Indemnified Party hereunder for any
settlement entered into, or any judgment that was consented to, by the
Indemnified Party without the Indemnifying Party’s prior written consent.

 

13.2.8    Allocation. If, in any Action under this Article XIII, the Indemnified
Party incurs an amount consisting of both Losses for which the Indemnifying
Party is obliged to indemnify the Indemnified Party and Losses not covered by
such indemnification, then, to the extent not otherwise determined in a court of
competent jurisdiction, the Parties agree to act in good faith and use their
reasonable endeavours to determine a fair and reasonable allocation of such
Losses.  The allocation between the Parties of any such Losses, if not otherwise
determined in a court of competent jurisdiction, shall, if the Parties do not
reach agreement in writing on such allocation, be determined by arbitration
pursuant to Section 15.2.  The Parties or the arbitrator, as the case may be,
shall make such allocation based on the indemnification and reimbursement
principles set forth in this Article XIII. Notwithstanding the foregoing, the
Parties shall not be entitled to refer any Dispute with respect to Losses
arising under an Action pursuant to this Section 13.2.8 to arbitration to the
extent that the liability of either Party for such Losses is being contested in
such Action (or any other Action that would be binding with respect to such
first Action).

 

13.3        Mitigation.  The Indemnified Party shall, and shall procure that its
Indemnified Persons shall, in each instance, take reasonable steps to mitigate
any Losses they suffer arising in

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

105

--------------------------------------------------------------------------------


 

connection with any Action in respect of which they seek an indemnity from the
other Party under this Agreement.

 

13.4        Conduct of Product Liability Claims.  The provisions of this
Section 13.4 shall govern with respect to any Third Party Product Liability
Action for which a Party seeks indemnification pursuant to Section 13.1, and the
provisions of this Section 13.4 below shall control in the event of any conflict
between such provisions and those of Section 13.2 above.

 

13.4.1    Product Liability Actions.  A Party becoming aware of an Action
involving a product liability Claim in connection with the human use of any
Licensed Product (whether in clinical studies in the Development Program or
through Commercialization by Janssen hereunder) shall promptly notify the other
Party in the event that any Third Party asserts or files any product liability
Claim or Action based thereon relating to alleged defects in a Licensed Product
(whether design defects, manufacturing defects, or defects in sales or
Promoting) (“Third Party Product Liability Action”) against a Party.  In the
event a Third Party Product Liability Action is initiated against a single Party
for which it seeks indemnification from the other as an Indemnifying Party under
Section 13.1, the Indemnifying Party shall have control over such action.  In
such case, the Indemnified Party shall have the right, in its discretion and at
its expense, to join or otherwise participate in such Third Party Products
Liability Action with legal counsel selected by the Indemnified Party and
reasonably acceptable to the Indemnifying Party; and the Indemnifying Party
shall have the right to control the defense of such Action, but shall notify and
keep the Indemnified Party apprised in writing of such Action and shall consider
and take into account the Indemnified Party’s reasonable interests and requests
and suggestions regarding the defense of such Action.  In the event of a Third
Party Product Liability Action is initiated against both Parties, Janssen shall
control the response to such Third Party Product Liability Action, with each
Party responsible for its legal expenses incurred in such Action.

 

13.4.2    Cooperation.  The non-controlling Party of a Third Party Product
Liability Action shall reasonably cooperate with the controlling Party in the
preparation and formulation of a defense to such Third Party Product Liability
Action, and in taking other steps reasonably necessary to respond to such Third
Party Products Liability Action.  The controlling Party shall have the sole and
exclusive right to select its counsel for the defense of such Third Party
Products Liability Action.  If required under Applicable Law in order for the
controlling Party to maintain a suit in response to such Third Party Products
Liability Action, the non-controlling Party shall join as a party to the suit. 
The controlling Party shall assume and pay all of its own out-of-pocket costs
incurred in connection with any litigation or proceedings related to such Third
Party Products Liability Action, including the fees and expenses of the counsel
selected by it, as well as the reasonable out-of-pocket costs of the
non-controlling Party associated with providing assistance requested by the
controlling Party or joining the suit if requested by the controlling Party or
required to maintain the suit.  The non-controlling Party shall also have the
right to participate and be represented in any such suit by its own counsel at
its own expense.  The controlling Party shall not settle or compromise any Third
Party Products Liability Action without the consent of the other Party, which
consent shall not be unreasonably withheld.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

106

--------------------------------------------------------------------------------


 

13.5        Insurance.

 

13.5.1    During the Term and for a period of five years thereafter, Janssen
will secure and maintain in full force and effect adequate insurance coverage
against its liabilities under this Agreement, including commercial general
liability and product liability insurance in an amount not less than $[*] per
occurrence and annual aggregate.

 

13.5.2    Prior to the initiation of any clinical study or related Development
activities under the Global Development Plan, the Party responsible for the
applicable activity shall secure and maintain in full force and effect clinical
trial insurance in compliance with Applicable Law in those territories where
clinical studies are conducted.

 

13.5.3    Upon written request, each Party shall provide the other with a
certificate of insurance evidencing the required coverage hereunder. 
Notwithstanding the foregoing, either Party’s failure to maintain adequate
insurance shall not relieve that Party of its obligations set forth in this
Agreement.

 

13.6        Limitation of Liability.  NOTWITHSTANDING THE PROVISIONS OF
SECTION 15.2.16, NOTHING HEREIN IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER THIS ARTICLE XIII.

 

ARTICLE XIV:  TERM AND TERMINATION

 

14.1            Agreement Term.  Unless terminated earlier in accordance with
this Article XIV, the term of this Agreement (the “Term”) shall commence on the
Effective Date and shall expire upon the expiration of the last-to-expire Geron
Product Patent Right, Development Program Patent Right, or Royalty Term for any
Licensed Product sold hereunder.

 

14.2        Early Termination for Default.

 

14.2.1    Notice of Default and Cure Period.  Upon any material breach of this
Agreement by a Party (the “Breaching Party”), the other Party (the
“Non-Breaching Party”) shall have the right to give the Breaching Party notice
specifying the nature of such material breach.  If the breach of this Agreement
is curable, then the Breaching Party shall have a period of [*] ([*]) days from
the date of receipt of the notice (the “Cure Period”) to cure such material
breach in a manner that effectively remedies the harm to the Non-Breaching Party
caused by the material breach.  Notwithstanding the foregoing, if such breach,
by its nature, is curable, but is not reasonably curable within the Cure Period,
then provided that such breach is not of a payment obligation hereunder, such
Cure Period shall be extended if the Breaching Party provides a written plan for
curing such breach to the Non-Breaching Party and uses diligent efforts to cure
such breach in accordance with such written plan, provided that no such
extension shall exceed [*] ([*]) days (for an extended Cure Period totaling [*]
days) without the consent of the Non-Breaching Party. For clarity, this
provision shall not restrict in any way either Party’s right to notify the other
Party of any other breach or to demand the cure of any other breach.

 

14.2.2    Termination Right for Default.  The Non-Breaching Party shall have the
right to terminate this Agreement, upon written notice to the Breaching Party: 
(a) in the event the

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

107

--------------------------------------------------------------------------------

 

Breaching Party does not notify the Non-Breaching Party within [*] ([*]) days of
its notice under Section 14.2.1 that the Breaching Party disputes that it has
committed a material breach or that it intends to cure such breach in accordance
with Section 14.2.1; and (b) in the event that the Breaching Party has not cured
the material breach within the Cure Period.  If a Party in good faith raises a
Dispute regarding any such termination (including with respect to the existence
or materiality of a breach or the sufficiency of a cure) pursuant to the Dispute
resolution procedures under Section 15.2, such termination shall be effective
only upon a conclusion of the Dispute resolution procedures in Section 15.2
resulting in a determination that there has been an uncured material breach (or,
if earlier, abandonment of the Dispute by the Breaching Party).  For the
avoidance of doubt, the exercise of a termination right under this Section 14.2
by a Non-Breaching Party shall be without prejudice to its right to seek damages
or any other remedy on account of the Breaching Party’s material breach that may
be available at law or in equity, subject to the terms hereof.

 

14.3        Early Termination for Bankruptcy.

 

14.3.1    In the event of the Bankruptcy of a Party (or its successor in
interest in the event this Agreement is assigned as permitted hereunder), the
other Party may terminate this Agreement by notice to the bankrupt Party.

 

14.3.2    All licenses and other rights granted pursuant to this Agreement by
one Party to the other are, and will otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code (or comparable provisions of laws of
other jurisdictions), licenses of right to “intellectual property” as defined
under Section 101 of the U.S. Bankruptcy Code (or comparable provisions of
Applicable Laws of other jurisdictions).  Notwithstanding anything to the
contrary herein, the Parties agree that, in lieu of a Party who is licensed (or
sublicensed) any rights from a Party in Bankruptcy terminating this Agreement in
its entirety as provided in Section 14.3.1 above:  (a) the Party who is a
licensee of such rights from the other Party under this Agreement shall, upon
such other Party’s Bankruptcy, retain and may fully exercise all of the rights
and elections under the U.S. Bankruptcy Code (or comparable Applicable Laws of
other jurisdictions); and (b) in the event of the commencement of a bankruptcy
proceeding by or against a Party under the U.S. Bankruptcy Code (or comparable
provisions of Applicable Laws of other jurisdictions), the Party that is not a
party to such Bankruptcy proceeding shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property to which it is granted license or
other rights hereunder, and the same, if not already in its possession, will be
promptly delivered to it (i) upon any such commencement of a bankruptcy
proceeding upon its written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (ii) if not delivered under subsection (i) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.  All rights,
powers and remedies granted hereunder to a Party as a licensee of any
intellectual property rights as provided in this Section are in addition to and
not in substitution for any and all other rights, powers and remedies now or
hereafter existing at law or in equity, in the event of the commencement of a
Bankruptcy Action by or against the granting Party under Applicable Law, and the
licensee Party, in addition to the rights, powers and remedies expressly
provided herein, shall be entitled to exercise all other such rights and powers
and resort to all other such remedies as may now or hereafter exist at law or in
equity in such event.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

108

--------------------------------------------------------------------------------


 

14.4        Termination by Janssen for Safety Concern.  Janssen may terminate
this Agreement by written notice to Geron in the event that Janssen determines,
in its good-faith judgment, that continued Development or Commercialization of a
Licensed Product would be unethical or unreasonable due to a safety-related
reason, such as if Janssen believes, based on its good-faith assessment of
relevant data, that continuation of human use of a Licensed Product has resulted
in, or has a significant risk of resulting in, the occurrence of a safety or
tolerability finding that would raise material concerns regarding the clinical
benefit of the Licensed Product for its target population (for example, harm
significantly in excess of an acceptable side-effect profile).  Such termination
shall be effective immediately upon Janssen’s written notice to Geron.

 

14.5        Discretionary Termination by Janssen.

 

14.5.1    Prior to Lead Phase 2 MF Study Read-Out.  At any time before the
occurrence of the Lead Phase 2 MF Study Read-Out, Janssen may unilaterally
terminate this Agreement by written notice to Geron, which termination shall be
effective [*] ([*]) days from the date of such notice, and irrespective of
whether the Lead Phase 2 MF Study Read-Out occurs during such [*] ([*]) days.

 

14.5.2    During Janssen Election Period.  During the Janssen Election Period,
Janssen may unilaterally terminate this Agreement by written notice to Geron,
effective the [*] day after expiration of the Janssen Election Period. 
Alternatively, if Janssen does not timely deliver to Geron a Continuation
Notification under Section 2.1.8 during the Janssen Evaluation Period, it shall
be deemed to have exercised its right to terminate under this Section 14.5.2
effective immediately on the [*] day after the expiration of the Janssen
Evaluation Period.

 

14.5.3    After Delivery of a Continuation Notice.  At any time after Janssen
has delivered a Continuation Notification, Janssen may unilaterally terminate
this Agreement by notice to Geron, which termination shall be effective [*]
([*]) months from the date of such notice.

 

14.6        Consequences of Early Termination.

 

14.6.1    For Geron Breach or Bankruptcy.  In the event of an early termination
of this Agreement by Janssen under Section 14.2 (Geron material breach) or
14.3.1 (Geron bankruptcy), then upon the effective date of such termination the
following provisions shall apply in addition to those provisions set forth in
Sections 14.6.6 and 14.7:

 

(a)                  the licenses and other rights granted by Geron to Janssen
under Section 2.1 shall terminate; and

 

(b)                  all licenses granted to Geron under Section 2.2 shall
terminate.

 

14.6.2    For Safety by Janssen, or for Breach by or Bankruptcy of Janssen.  In
the event of any early termination by Janssen under Section 14.4 (safety) or by
Geron under Section 14.2 (Janssen material breach) or 14.3.1 (Janssen
Bankruptcy), then as of the effective date of such termination the following
provisions shall apply in addition to those provisions set forth in Sections
14.6.6 and 14.7:

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

109

--------------------------------------------------------------------------------


 

(a)        all licenses granted to Janssen under Section 2.1 shall terminate,
except that any applicable license shall survive on a non-exclusive basis solely
for the purpose and duration of any wind-down activities to be conducted by
Janssen in accordance with clause (h) of this Section 14.6.2;

 

(b)        all licenses granted to Geron under Section 2.2 shall terminate;

 

(c)        Janssen will assign to Geron all Regulatory Filings and Regulatory
Approvals specific to any Licensed Product being Developed as of such time or
previously Developed during the Term, or Commercialized hereunder by Janssen or
any of its Affiliates or Third Party sublicensees as of the effective date of
termination (a “Reverted Licensed Product”), and any Janssen Development Program
Know-How contained in such Regulatory Filings and Regulatory Approvals shall be
subject to the license grants set forth in Section 14.6.2(e).  In such event
Janssen shall grant, and does hereby grant, to Geron, a right of reference to
any DMF or master files, within the possession and Control of Janssen (directly
or through any of its Affiliates) as of the date of notice of such termination
(provided, that Janssen covenants not to intentionally relinquish Control prior
to such notice of termination) for the Reverted Licensed Product and/or the
Active Substance therein; and Janssen shall take such reasonable actions and
execute such other instruments, assignments, and documents as may be reasonably
requested by Geron to effect the transfer of rights under such Regulatory
Filings and Regulatory Approvals to Geron. If Applicable Law prevents or delays
the transfer of ownership of any such Regulatory Filings or Regulatory Approvals
to Geron, Janssen shall grant, and does hereby grant, to Geron an exclusive and
irrevocable right of access and reference to such Regulatory Filings and
Regulatory Approvals for the Licensed Products, and shall cooperate with Geron
to make the benefits of such Regulatory Filings and Regulatory Approvals
available to Geron or its designee(s).  In addition to providing copies of the
Regulatory Filings and Regulatory Approvals pursuant to clause (a) of this
Section 14.6.2, Janssen shall promptly provide Geron with copies of all other
material Janssen Development Program Know-How (including clinical and regulatory
data, results, reports, and analyses, and CMC Know-How) pertaining to any
Reverted Licensed Products in its possession and Control;

 

(d)           At Geron’s request, Janssen shall promptly transfer all safety
data from clinical Development or Commercialization of any Reverted Licensed
Product in Janssen’s possession (including those contained in in Janssen’s
global safety database) to Geron, and Geron shall accept such transfer of such
data and assume all pharmacovigilance responsibility for such products,
including with respect to serious adverse event and pregnancy reporting, in
accordance with Applicable Law;

 

(e)           (i) Janssen shall grant and hereby grants (effective upon the date
of such termination) to Geron a worldwide, exclusive, paid-up (as to Janssen,
subject to the terms and conditions hereof) perpetual license, with a right of
sublicense, under applicable Janssen Development Program IP (subject to Geron
agreeing to assume Janssen’s obligations to any Third Parties) solely to the
extent reasonably necessary or useful for Geron to make, use, sell, offer for
sale or import Reverted Licensed Products; provided, however, that Geron shall
agree to assume all payment obligations to any Third Parties arising from
Geron’s, or its Affiliates’ or Third Party sublicensees’ exploitation of any
such right. For clarity, all such Janssen Development Program IP shall be
treated as Janssen’s as well as Geron’s Confidential Information (regardless of
ownership

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

110

--------------------------------------------------------------------------------


 

of such information), subject to the confidentiality provisions of Article XI;
and (ii) at Geron’s request, Janssen shall enter into good-faith negotiations to
grant Geron a corresponding royalty-bearing, non-exclusive, worldwide license
under the Janssen Product IP, provided that Janssen shall not be obligated to
enter into any such license if the Parties fail to reach mutually acceptable
license terms;

 

(f)            Janssen shall, at Geron’s request, use commercially reasonable
efforts (provided that, for clarity, such efforts shall not require Janssen to
make any payments unless Geron agrees in writing to reimburse Janssen for such
payments) to facilitate negotiations between Geron and any of Janssen’s Third
Party subcontractors or sublicensees performing any ongoing Development,
Manufacturing, or Commercialization activities with respect to any Reverted
Licensed Product, or, at Geron’s reasonable request, and to the extent
permissible under any agreement between Janssen and such Third Party
subcontractor or sublicensee, provided that such agreement relates only to
Reverted Product(s) and subject to Geron’s agreement to bear any associated
costs, assign such agreement related solely to the Reverted Licensed Product to
Geron;

 

(g)           (i) Janssen shall, at Geron’s request, transfer to Geron any
remaining inventory of Licensed Products (except as set forth in clause (h) of
this Section 14.6.2 below) manufactured for Development use in accordance with
the CDP, and Geron shall pay Janssen for such inventory in the amount of Cost of
Goods plus [*] percent ([*]%), which shall be payable within [*] ([*]) days of
Geron’s receipt of an invoice for Janssen for such amount; and (ii)  Janssen
shall, at Geron’s request, use commercially reasonable efforts to facilitate an
orderly and prompt transition of any Manufacturing of clinical supply of the
Reverted Licensed Product and/or its Active Substance then being conducted by
Janssen and any of its Affiliates to Geron or its designee, and while such
Manufacturing capability is transitioned, supply Geron or its designee with such
Active Substance and/or the Reverted Licensed Product for use in Development at
a price equivalent to the Cost of Goods therefor plus [*] percent ([*]%)
percent, provided that Janssen shall not be obligated to continue to supply such
Active Substance and/or Reverted Licensed Product after the earlier of (A) if
Janssen is the sole manufacturing source for the Active Substance and/or
Reverted Licensed Product, the date falling twenty-four (24) months from the
effective date of termination, provided that as of twelve (12) months from the
effective date of termination Geron is using commercially reasonable efforts to
procure an alternative manufacturing source of Active Substance and/or Reverted
Licensed Product, or (B) the date Geron is able to procure an alternative
manufacturing source of Reverted Licensed Product sufficient to meet its
Development needs; in the event that as of twelve (12) months from the effective
date of termination Geron is not using commercially reasonable efforts to
procure an alternative manufacturing source of Reverted Licensed Product, then
Janssen shall have no further obligation to continue to supply such Active
Substance and/or Reverted Licensed Product; in the event that a Third Party is
manufacturing Active Substance and/or Reverted Licensed Product, then Janssen
shall not be obligated to continue to supply such Active Substance and/or
Reverted Licensed Product, provided that the material manufacturing agreement(s)
between Janssen and such Third Party can be assigned to Geron, and further
provided that all Out-of-Pocket Costs (e.g., cancellation fees and/or
non-cancellable payment obligations) resulting from any assignment from Janssen
to Geron of any such material manufacturing agreement(s) shall be borne by the
Parties equally;

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

111

--------------------------------------------------------------------------------


 

(h)        If Janssen, its Affiliates or sublicensees is selling or having sold,
as of the effective date of termination, any Licensed Product in any country for
which Regulatory Approval has been obtained (a “Launched Product”), then:  (i)
Geron or its designee shall have the optional right to purchase any part of the
remaining stocks of Launched Products in the warehouses and factories of Janssen
and its Affiliates at the price equivalent to the Cost of Goods for such stocks
of Launched Products plus [*] percent ([*]%), and if Geron does not exercise the
optional right to take over any of Janssen and its Affiliates’ stocks of
Launched Products under this clause, then Janssen shall have the right to
continue to sell and have sold the residual salable or usable stocks of the
Launched Products for a period of [*] ([*]) months from the effective date of
such termination, provided that any royalty payment obligations under Sections
8.2 and 8.3 accruing to Geron on account of Janssen’s sale of such remaining
stocks during such period shall be made accordingly; (ii) in any case, Janssen
shall not be obligated to Promote the Launched Product after the effective date
of the termination; and (iii) Janssen shall, at Geron’s request, use
commercially reasonable efforts to facilitate an orderly and prompt transition
of any Manufacturing of Launched Products then being conducted by Janssen and
any of its Affiliates to Geron or its designee, and while such Manufacturing
capability is transitioned, supply Geron or its designee with Launched Product
at a price equivalent to the Cost of Goods therefor plus [*] percent ([*]%),
provided that Janssen shall not be obligated to continue to supply Launched
Product after the earlier of (A) if Janssen is the sole manufacturing source for
the Launched Product, the date falling twenty-four (24) months from the
effective date of termination, or (B) provided that as of twelve (12) months
from the effective date of termination Geron is using commercially reasonable
efforts to procure an alternative manufacturing source of Launched Product, the
date Geron is able to procure an alternative commercial manufacturing source of
Launched Product sufficient to meet its Commercialization needs; provided,
however, that in the event that as of twelve (12) months from the effective date
of termination Geron is not using commercially reasonable efforts to procure an
alternative manufacturing source of Launched Product, then Janssen shall have no
further obligation to continue to supply such Launched Product; in the event
that a Third Party is manufacturing Launched Product, then Janssen shall not be
obligated to continue to supply such Launched Product, provided that the
material manufacturing agreement(s) between Janssen and such Third Party can be
assigned to Geron, and further provided that all Out-of-Pocket Costs (e.g.,
cancellation fees and/or non-cancellable payment obligations) resulting from any
assignment from Janssen to Geron of any such material manufacturing agreement(s)
or otherwise transitioning Manufacturing to Geron shall be borne by the Parties
equally.

 

14.6.3    By Janssen Prior to the Lead Phase 2 MF Study Read-Out. In the event
of any early termination by Janssen under Section 14.5.1 (prior to the Lead
Phase 2 MF Study Read-Out), then as of the effective date of such termination
the following provisions shall apply in addition to those provisions set forth
in Sections 14.6.6 and 14.7:

 

(a)                      all licenses granted to Janssen under Section 2.1 shall
terminate, except that any applicable license shall survive on a non-exclusive
basis solely for the purpose and duration of any transitional or wind-down
activities to be conducted by Janssen in accordance with this Section 14.6.3;

 

(b)                      all licenses granted to Geron under Section 2.2 shall
terminate;

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

112

--------------------------------------------------------------------------------


 

(c)                      the provisions of Sections 14.6.2(c)-(g) shall apply;
and

 

(d)                      Janssen shall have the following transitional or
wind-down obligations (and, for clarity, except as set forth in clauses (i),
(ii) and (iii) below, Janssen shall no longer have any obligation to fund any
Development Costs incurred under any Development Budget after the effective date
of such termination):

 

(i)            with respect to the Lead Phase 2 MF Study, whether or not
initiated, but provided that at the time of termination there is no prohibition
on initiating or continuing such study by any applicable Regulatory Authority,
Janssen shall continue to fund Janssen’s 50% share of the Development Costs
under the Development Budget of the CDP for such Initial Study incurred after
the effective date of such termination through completion of such Initial Study;

 

(ii)           with respect to the Lead Phase 2 Low-Risk MDS Study, only if
initiated (with [*] patient dosed), but provided that at the time of termination
there is no prohibition on continuing such study by any applicable Regulatory
Authority, Janssen shall continue to fund Janssen’s 50% share of Development
Costs under the Development Budget of the CDP for such Initial Study incurred
after the effective date of such termination through the date on which the Lead
Phase 2 MF Study is then targeted to be complete as reflected in the CDP as of
the date of notice of such termination;

 

(iii)         to the extent any such Initial Study is ongoing as of the date of
notice of such termination and being continued pursuant to clause (i) or (ii) of
this Section 14.6.3(d), unless Geron requests earlier wind-down of the study or
transfer of any responsibilities from Janssen to Geron (in which event Janssen
shall reasonably cooperate with such request), Janssen shall continue to execute
its Collaboration Activities for such Initial Study pursuant to the CDP, until
the earlier of the date of completion of Collaboration Activities for the Lead
Phase 2 MF Study or the date that is twelve (12) months from the date of notice
of such termination, under the oversight of the JSC, which shall in connection
therewith render decisions within its authority hereunder by consensus vote of
the Parties’ representatives during such time (notwithstanding anything to the
contrary herein) and oversee the transfer of responsibilities to Geron during
such time; and

 

(iv)          with respect to any Additional Study under the CDP or any clinical
study under any Janssen IDP, in each case only for such study (whether under the
CDP or any Janssen IDP) if initiated (with [*] patient dosed), but provided that
at the time of termination there is no prohibition on continuing such study by
any applicable Regulatory Authority, Janssen shall continue to fund the
Development Costs allocable under this Agreement to Janssen under the
Development Budget of the CDP or Janssen IDP, as applicable, for such study
incurred during the period running [*] ([*]) months from the date of notice of
such termination; and to the extent any such other clinical study under this
clause (iv) is ongoing as of the date of notice of such termination and being
continued pursuant to this clause (iv), unless Geron requests earlier wind-down
of the study or transfer of any responsibilities from Janssen to Geron (in which
event Janssen shall reasonably cooperate with such request), Janssen shall
continue to execute its operational activities for any such study under the CDP
or Janssen IDP, as applicable, until the date that is twelve (12) months from
the date of notice of such termination, under the oversight of

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

113

--------------------------------------------------------------------------------


 

the JSC, which shall in connection therewith render decisions within its
authority hereunder by consensus vote of the Parties’ representatives during
such time (notwithstanding anything to the contrary herein) and oversee the
transfer of responsibilities to Geron during such time.

 

14.6.4    By Janssen During the Janssen Election Period. In the event of any
early termination by Janssen under Section 14.5.2 (during the Janssen Election
Period, by notice of termination or failure to deliver a Continuation
Notification), then as of the effective date of such termination the following
provisions shall apply in addition to those provisions set forth in Sections
14.6.6 and 14.7:

 

(a)        all licenses granted to Janssen under Section 2.1 shall terminate,
except that any applicable license shall survive on a non-exclusive basis solely
for the purpose and duration of any transitional or wind-down activities to be
conducted by Janssen in accordance with this Section 14.6.4;

 

(b)        all licenses granted to Geron under Section 2.2 shall terminate;

 

(c)        the provisions of Sections 14.6.2(c)-(g) shall apply; and

 

(d)        Janssen shall have the following transitional or wind-down
obligations (and, for clarity, except as set forth in clause (i), Janssen shall
no longer have any obligation to fund any Development Costs under any
Development Budget for Initial Studies incurred after the effective date of such
termination):

 

(i)            with respect to any Additional Study under the CDP, only if
initiated (with [*] patient dosed), but provided that at the time of termination
there is no prohibition on continuing such Additional Study by any applicable
Regulatory Authority, Janssen shall continue to fund Janssen’s share of
Development Costs under the Development Budget of the CDP for continuing such
Additional Study during the [*] ([*])-month period running from the effective
date of termination;

 

(ii)           to the extent the Lead Phase 2 Low-Risk MDS Study or any such
Additional Study under the CDP is ongoing as of the effective date of
termination and being continued pursuant to clause (i) or (ii) of this Section
14.6.4(d), unless Geron requests earlier wind-down of such study or transfer of
any responsibilities from Janssen to Geron (in which event Janssen shall
reasonably cooperate with such request), Janssen, during a twelve (12)-month
period running from the effective date of such termination, shall continue to
perform its Collaboration Activities for each applicable study during such time,
under the oversight of the JSC, which shall in connection therewith render
decisions within its authority hereunder by consensus vote of the Parties’
representatives during such time (notwithstanding anything to the contrary
herein) and oversee the transfer of responsibilities to Geron during such
12-month period; and

 

(iii)         with respect to any Additional Study under the CDP or any clinical
study under any Janssen IDP, in each case only for such study (whether under the
CDP or any Janssen IDP) if initiated (with [*] patient dosed), but provided that
at the time of termination there is no prohibition on continuing such study by
any applicable Regulatory Authority, Janssen shall continue to fund its share of
Development Costs under the Development

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

114

--------------------------------------------------------------------------------


 

Budget of the CDP or Janssen IDP, as applicable, for such study incurred during
the period running [*] ([*]) months from the date of notice of such termination;
and to the extent any such other clinical study under this clause (iii) is
ongoing as of the date of notice of such termination and being continued
pursuant to this clause (iii), unless Geron requests earlier wind-down of the
study or transfer of any responsibilities from Janssen to Geron (in which event
Janssen shall reasonably cooperate with such request), Janssen shall continue to
execute its operational activities for any such study under the CDP or Janssen
IDP, as applicable, until the date that is twelve (12) months from the date of
notice of such termination, under the oversight of the JSC, which shall in
connection therewith render decisions within its authority hereunder by
consensus vote of the Parties’ representatives during such time (notwithstanding
anything to the contrary herein) and oversee the transfer of responsibilities to
Geron during such time.

 

14.6.5    By Janssen After Delivery of a Continuation Notice. In the event of
any early termination by Janssen under Section 14.5.3 (after delivery of a
Continuation Notification), then as of the effective date of such termination
the following provisions shall apply in addition to those provisions set forth
in Sections 14.6.6 and 14.7:

 

(a)           all licenses granted to Janssen under Section 2.1 shall terminate,
except that any applicable license shall survive on a non-exclusive basis solely
for the purpose and duration of any transitional or wind-down activities to be
conducted by Janssen in accordance with this Section 14.6.5;

 

(b)           all licenses granted to Geron under Section 2.2 shall terminate;

 

(c)           the provisions of Sections 14.6.2(c)-(h) shall apply;

 

(d)           (i) if either (i) Janssen’s notice of termination is provided to
Geron within [*] ([*]) months after the date of Janssen’s Continuation
Notification or (ii) if Janssen’s notice of termination is provided after the
[*] period following the date of Janssen’s Continuation Notification, and Geron
has exercised its US Opt-In Rights, then in each case:

 

A.            with respect to any Initial Study or Additional Study under the
CDP or any clinical study under any Janssen IDP, in each case only for such
study (whether under the CDP or any Janssen IDP) if initiated (with [*] patient
dosed), but provided that at the time of termination there is no prohibition on
continuing such study by any applicable Regulatory Authority, Janssen shall
continue to fund its share of Development Costs under the Development Budget of
the CDP or Janssen IDP, as applicable, for such study incurred during the period
running [*] ([*]) months from the date of notice of such termination; and

 

B.            to the extent any such other clinical study under clause (A) is
ongoing as of the date of notice of such termination and being continued
pursuant to this clause (i), unless Geron requests earlier wind-down of the
study or transfer of any responsibilities from Janssen to Geron (in which event
Janssen shall reasonably cooperate with such request), Janssen shall continue to
execute its operational activities for any such study under the CDP or Janssen
IDP, as applicable, until the date that is twelve (12) months from the date of
notice of such termination, under the oversight of the JSC, which shall in
connection therewith render decisions within its authority hereunder by
consensus vote of the Parties’ representatives

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

115

--------------------------------------------------------------------------------


 

during such time (notwithstanding anything to the contrary herein) and oversee
the transfer of responsibilities to Geron during such time; or

 

(ii)           otherwise (if Janssen’s notice of termination is provided after
the [*] period from the date of Janssen’s Continuation Notification but Geron
has not exercised its US Opt-In Rights), then Janssen shall have the following
obligations:

 

A.            with respect to any Initial Study or Additional Study under the
CDP or any clinical study under any Janssen IDP, in each case only for such
study (whether under the CDP or any Janssen IDP) if initiated (with [*] patient
dosed), but provided that at the time of termination there is no prohibition on
continuing such study by any applicable Regulatory Authority, Janssen shall
continue to fund its share of Development Costs under the Development Budget of
the CDP or Janssen IDP, as applicable, for such study incurred during the period
running [*] ([*]) months from the date of notice of such termination; and

 

B.            to the extent any such other clinical study under clause (A) is
ongoing as of the date of notice of such termination and being continued
pursuant to this clause (B), unless Geron requests earlier wind-down of the
study or transfer of any responsibilities from Janssen to Geron (in which event
Janssen shall reasonably cooperate with such request), Janssen shall continue to
execute its operational activities for any such study under the CDP or Janssen
IDP, as applicable, until the date that is twelve (12) months from the date of
notice of such termination, under the oversight of the JSC, which shall in
connection therewith render decisions within its authority hereunder by
consensus vote of the Parties’ representatives during such time (notwithstanding
anything to the contrary herein) and oversee the transfer of responsibilities to
Geron during such time.

 

14.6.6    Other Provisions Applicable to Any Early Termination.  In the event of
any early termination of this Agreement, the following provisions shall also
apply:

 

(a)        the JSC and all other Joint Committees shall dissolve after
completion of the activities and events contemplated in Section 14.6.2, 14.6.3,
14.6.4, or 14.6.5 above, as the case may be;

 

(b)        the Party for which the license granted to it has been terminated in
accordance with this Article XIV shall, at the other Party’s request (and to the
extent and when permitted by Applicable Law), destroy, redact, or return, and
cause its Affiliates and Third Party subcontractors and sublicensees to destroy,
redact, or return all records to the extent containing, and all materials
constituting, the other Party’s Confidential Information in its possession and
control, and, upon request, provide written certification of such destruction,
redaction, or return, provided that such Party may retain in strict confidence
one copy of the other Party’s Confidential Information for its legal archives.

 

14.7            Survival.  In the event of expiration or termination of this
Agreement for any reason, the provisions of Articles I, IX (with respect to
accrued payment obligations), XI, XII, XIII, XIV, XV, and XVI and Sections 2.6,
4.15, and 10.2 shall survive, as well as any other provisions that, as apparent
from their nature and context are intended to continue or to remain (such as for
interpretation purposes), shall survive.  Further for the avoidance of doubt,
upon

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

116

--------------------------------------------------------------------------------


 

expiration or termination of this Agreement for any reason, neither Party shall
be released from any obligation that accrued prior to the end of the Term
hereof.  Accordingly, termination or expiration of the Agreement, in whole or in
part (including relinquishment of any license right granted hereunder) for any
reason, shall be without prejudice to any obligations that accrued prior to such
termination or expiration, including any payments due hereunder (regardless of
when payable) and any and all damages arising from any breach.  In addition, any
payments accrued prior to such termination or expiration shall become payable
upon the effective date of such termination or expiration or at such earlier
time as otherwise provided hereunder.

 

ARTICLE XV:  DISPUTE RESOLUTION

 

15.1        Referral to Executive Officers.  In the event of a Dispute, either
Party may refer the matter to the Parties’ Executive Officers for attempted
resolution.  The Executive Officers, in the presence of their legal advisors
(including patent counsel if the Dispute involves a Patent Controversy), shall
attempt in good faith to resolve any Dispute through negotiations.  If the
Executive Officers are unable to resolve a Dispute referred to them within [*]
([*]) Business Days (or such other period as may be agreed by the Parties in
writing) after such referral and the Dispute does not involve a Patent
Controversy, and subject to any other provisions of this Agreement and any
applicable Ancillary Agreement, such Dispute shall be resolved as provided below
in this Article.

 

15.2            Arbitration.  If the Executives are unable to resolve a Dispute
referred to them pursuant to Section 15.1 within [*] ([*]) Business Days after
such referral, then other than any dispute subject to Expert Proxy Resolution
under Section 3.11, either Geron or Janssen, after attempting to resolve the
Dispute through mediation as provided in Section 15.2.1 below, shall refer the
Dispute to binding arbitration pursuant to Section 15.2.2 if, and only if, the
Dispute does not involve a Patent Controversy.

 

15.2.1    Mediation.  The Parties shall first attempt in good faith to resolve
any Dispute by confidential mediation in accordance with the then-current
Mediation Procedure of the International Institute for Conflict Prevention and
Resolution (“CPR Mediation Procedure”) (www.cpradr.org) before initiating
arbitration.  The CPR Mediation Procedure shall control, except where it
conflicts with these provisions, in which case these provisions control.  The
mediator shall be chosen pursuant to CPR Mediation Procedure.  The mediation
shall be held in San Francisco, California.  Either Party may initiate mediation
by written notice to the other Party of the existence of a Dispute.  The Parties
agree to select a mediator within [*] ([*]) days of the notice and the mediation
will begin promptly after the selection.  The mediation will continue until the
mediator, or either Party, declares in writing, no sooner than after the
conclusion of one full day of a substantive mediation conference attended on
behalf of each Party by a senior business person with authority to resolve the
Dispute, that the Dispute cannot be resolved by mediation.  In no event,
however, shall mediation continue more than [*] ([*]) days from the initial
notice by a Party to initiate meditation unless the Parties agree in writing to
extend that period.  Any period of limitations that would otherwise expire
between the initiation of mediation and its conclusion shall be extended until
[*] ([*]) days after the conclusion of the mediation.  No discussions between
the Parties attempting to resolve a Dispute under Section 15.2 or this Section
15.2.1 will be admissible in arbitration of the Dispute.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

117

--------------------------------------------------------------------------------

 

15.2.2    Arbitration.  If the Parties fail to reach resolution pursuant to
mediation, and a Party desires to pursue resolution of a Dispute other than a
Patent Controversy, then the Dispute shall be submitted by either Party for
resolution in arbitration pursuant to the then current CPR Non-Administered
Arbitration Rules (“CPR Rules”) (www.cpradr.org), except where they conflict
with these provisions, in which case these provisions control.

 

15.2.3    The arbitration will be held in Chicago, Illinois. All aspects of the
arbitration shall be treated as confidential.

 

15.2.4    The arbitrators will be chosen from the CPR Panel of Distinguished
Neutrals, unless a candidate not on such panel is approved by both Parties. 
Each arbitrator shall be a lawyer with at least 15 years’ experience with a law
firm or corporate law department of over 25 lawyers or who was a judge of a
court of general jurisdiction.  To the extent that the Dispute requires special
expertise, the Parties will so inform CPR prior to the beginning of the
selection process.

 

15.2.5    The arbitration tribunal shall consist of three arbitrators, of whom
each Party shall designate one in accordance with the “screened” appointment
procedure provided in CPR Rule 5.4.  The chair will be chosen in accordance with
CPR Rule 6.4.

 

15.2.6    If, however, the aggregate award sought by the Parties is less than $5
million and equitable relief is not sought, a single arbitrator shall be chosen
in accordance with the CPR Rules.

 

15.2.7    Candidates for the arbitrator position(s) may be interviewed by
representatives of the Parties in advance of their selection, provided that all
Parties are represented.

 

15.2.8    The Parties agree to select the arbitrator(s) within [*] days of
initiation of the arbitration.  The hearing will be concluded within [*] ([*])
months after selection of the arbitrator(s) and the award will be rendered
within [*] ([*]) days of the conclusion of the hearing, or of any post hearing
briefing, which briefing will be completed by both sides within [*] ([*]) days
after the conclusion of the hearing.  In the event the Parties cannot agree upon
a schedule, then the arbitrator(s) shall set the schedule following the time
limits set forth above as closely as practical.

 

15.2.9    The Parties shall have the right to conduct and enforce pre-hearing
discovery in accordance with the then current Federal Rules of Civil Procedure,
unless otherwise agreed by the Parties in writing.

 

15.2.10  The hearing will be concluded in [*] ([*]) hearing days or less. 
Multiple hearing days will be scheduled consecutively to the greatest extent
possible.  A transcript of the testimony adduced at the hearing shall be made
and shall be made available to each Party.

 

15.2.11  All discovery conducted pursuant to the arbitration proceedings will be
subject to the then current Federal Rules of Civil Procedure, unless otherwise
agreed by the Parties in writing.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

118

--------------------------------------------------------------------------------


 

15.2.12  The arbitrator(s) shall decide the merits of any Dispute in accordance
with the law governing this Agreement, without application of any principle of
conflict of laws that would result in reference to a different law.  The
arbitrator(s) may not apply principles such as “amiable compositeur” or “natural
justice and equity.”

 

15.2.13  The arbitrator(s) are expressly empowered to decide dispositive motions
in advance of any hearing and shall endeavor to decide such motions as would a
United States District Court Judge sitting in the jurisdiction whose substantive
law governs.

 

15.2.14  The arbitrator(s) shall render a written opinion stating the reasons
upon which the award is based.  The Parties consent to the jurisdiction of the
United States District Court for the district in which the arbitration is held
for the enforcement of these provisions and the entry of judgment on any award
rendered hereunder.  Should such court for any reason lack jurisdiction, any
court with jurisdiction may act in the same fashion.

 

15.2.15  Each Party has the right to seek from the appropriate court provisional
remedies such as attachment, preliminary injunction, replevin, etc. to avoid
irreparable harm, maintain the status quo, or preserve the subject matter of the
Dispute.  Rule 14 of the CPR Rules does not apply to this Agreement.

 

15.2.16  EACH PARTY HERETO WAIVES:  ITS RIGHT TO TRIAL BY JURY OF ANY ISSUE
UNDERLYING A DISPUTE WITHIN THE SCOPE OF THIS SECTION 15.2; AND, WITH THE
EXCEPTION OF RELIEF MANDATED BY STATUTE, ANY CLAIM FOR PUNITIVE, EXEMPLARY,
MULTIPLIED, INDIRECT, OR CONSEQUENTIAL DAMAGES OR ATTORNEY FEES.

 

15.3        Interim or Provisional Relief.  Nothing in this Agreement, including
Section 15.4, shall preclude either Party from seeking interim or provisional
relief in any court of competent jurisdiction, including a temporary restraining
order, preliminary injunction or other interim equitable relief concerning a
Dispute with the other Party, either prior to or during the dispute resolution
procedures set forth in Article XV, to protect the interests of such Party.

 

15.4        Consent to Jurisdiction.  Each Party, for the purpose of enforcing
an award under Section 15.2 or for seeking interim or provisional relief as
contemplated in Section 15.3 with respect to any Disputed breach of this
Agreement, agrees not to raise any objection at any time to the laying or
maintaining of the venue of any action, suit or proceeding for such purpose in
any such Court, irrevocably waives any claim that such action, suit or other
proceeding has been brought in an inconvenient forum, and further irrevocably
waives the right to object, with respect to such action, suit or other
proceeding, that such Court does not have any jurisdiction over such Party. 
Each Party further agrees that service of any process, summons, notice or
document by registered mail to such Party’s notice address provided for in this
Agreement shall be effective service of process for any action, suit or
proceeding in the Court with respect to any matters to which it has submitted to
jurisdiction in this Section.

 

15.5        Patent Controversies. Notwithstanding anything in this Agreement to
the contrary, any Patent Controversy shall be subject to adjudication in
accordance with the Applicable Laws of the country or jurisdiction in which the
relevant Patent Right is pending or has

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

119

--------------------------------------------------------------------------------


 

been issued.  The Parties agree that the venue of any such adjudication
involving a Patent Right pending in or issued by the United States shall be a
U.S. federal district court (or appellate body, as necessary) sitting in New
York, and for a Patent Right pending in or issued by any other country, any
competent court having jurisdiction over the subject of the Patent Controversy
sitting in the capital of such country (or if there is not any such competent
court in the capital, a location reasonably proximate to the capital), and each
Party irrevocably submits to the jurisdiction of such court.  Each Party agrees
not to raise any objection at any time to the laying or maintaining of the venue
of any action, suit or proceeding for such purpose in any such court,
irrevocably waives any claim that such action, suit or other proceeding has been
brought in an inconvenient forum, including any forum non conveniens argument,
and further irrevocably waives the right to object, with respect to such action,
suit or other proceeding, that such court does not have any jurisdiction over
such Party.

 

15.6        No Claims against Employees.  Each Party undertakes to make no claim
and bring no proceedings in connection with this Agreement or its subject matter
against any director, officer, employee or agent of the other Party (apart from
claims based on fraud or willful misconduct). This undertaking is intended to
give protection to individuals: it does not prejudice any right which a Party
might have to claim against another Party.

 

ARTICLE XVI:  MISCELLANEOUS

 

16.1        Assignment; Successors.

 

16.1.1    The terms and provisions hereof shall inure to the benefit of, and be
binding upon, the Parties and their respective successors and permitted
assigns.  Except as expressly permitted in this Agreement, neither Party may,
without the prior written consent of the other Party, assign or otherwise
transfer this Agreement.  Notwithstanding the foregoing, (a) either Party,
without such consent, may assign this Agreement in its entirety to an Affiliate
(subject, for clarity, to Section 5.16.2 in the event of an assignment by Geron
in certain circumstances); provided, that, except as set forth in clause (b)
below, such assignment to an Affiliate shall terminate automatically at such
time, if any, as such Affiliate ceases to be wholly-owned, directly or
indirectly, by Geron or the Janssen Parent, as the case may be, unless such
Affiliate owns (x) more than fifty percent (50%) of the voting equity of Geron
or Janssen, or (y) substantially all the assets of Geron and its Affiliates or
Janssen and its Affiliates, as the case may be, relating to the Licensed
Product, and (b) each of Geron and Janssen, without the prior written consent of
the other, may assign its rights under this Agreement, whether by contract or
operation of law, to any Third Party that acquires all or substantially all of
the business or assets of such Party (whether by merger, reorganization,
acquisition, sale or otherwise) relating to the Licensed Product, subject to
Section 5.16.2.  No assignment of this Agreement shall be valid and effective
unless and until the assignee agrees in writing to be bound by all of the terms
and conditions of this Agreement and all Ancillary Agreements surviving such
assignment.  Any assignment of this Agreement not in accordance with this
Section 16.1 shall be null and void.

 

16.1.2    The intellectual property of any Third Party successor in interest or
assignee or purchaser of either Party by virtue of any transaction after the
Effective Date (such Third Party, as applicable, and its Affiliates as of the
day before such transaction, an “Acquiror”) owned or controlled by such Acquiror
immediately prior to the consummation of such transaction (other

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

120

--------------------------------------------------------------------------------


 

than as a result of a license from the acquired Party), provided that such
Acquiror’s intellectual property is not used or applied in the Development
Program after such consummation, shall be excluded from the Geron Product Patent
Rights, Geron Development Program Patent Rights, Janssen Development Program
Patent Rights, Geron Product Know-How, Geron Development Program Know-How, or
Janssen Development Program Know-How as applicable.

 

16.2        Rights Not Diminished.  Subject to the terms and conditions hereof,
no right of a Party shall be diminished and no obligation of a Party increased
during the Term as a result of a permitted assignment by the other Party to a
Third Party hereunder, including as a result of a Change of Control of the other
Party.

 

16.3        Choice of Law.  This Agreement, its interpretation, construction and
performance and the rights granted and obligations arising hereunder, shall be
governed by, and construed in accordance with, the laws of the State of New York
of the United States of America, exclusive of its conflicts of law rules. 
Notwithstanding anything to the contrary herein, the interpretation and
construction of any Patent Rights shall be governed in accordance with the laws
of the jurisdiction in which such Patent Rights were filed or granted, as the
case may be.

 

16.4        Notices.  All notices given under this Agreement by either Party to
the other Party shall be in the English language, in writing (which shall
exclude e-mail),and shall refer specifically to this Agreement and shall be
delivered personally, sent by nationally-recognized overnight courier, sent by
facsimile, or sent by registered or certified mail, postage prepaid, return
receipt requested, to the following respective addresses (or to such other
address as may be specified by notice from time to time by the relevant Party):

 

If to Geron:

Geron Corporation

149 Commonwealth Drive

Menlo Park, California 94025

Attention: President & CEO

Facsimile No. [*]

 

 

With a copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Attn: [*]

Facsimile No. [*]

 

 

If to Janssen:

Janssen Biotech, Inc.

800/850 Ridgeview Drive

Horsham, Pennsylvania 19044

Attention:  President

Facsimile No. [*]

 

 

With a copy to:

Office of the General Counsel

Johnson & Johnson

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

Attention:  General Counsel, Pharmaceuticals

Facsimile No.: [*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

121

--------------------------------------------------------------------------------


 

16.4.1    Without prejudice to any earlier time at which a notice may be
actually given and received, a properly addressed notice shall in any event be
deemed to have been received: (a) when delivered, if personally delivered during
the recipient’s normal business hours; (b) on the Business Day after dispatch,
if sent by nationally-recognized overnight courier and proof of delivery is
obtained; (c) on the Business Day following electronic confirmation of receipt,
if sent by facsimile; and (d) on the third (3rd) Business Day following the date
of mailing, if sent by mail.

 

16.4.2    Where proceedings have been commenced in any arbitration hereunder or
court of competent jurisdiction, any documents issued in the course of those
proceedings will be served in accordance with the procedural rules governing the
service of documents in those proceedings.

 

16.4.3    This Section 16.4 shall apply to notices required to be given by one
Party to the other under this Agreement.  Other communications between the
Parties that are routine in nature, such as communications between Alliance
Managers or the Parties’ members of any Joint Committee regarding their ongoing
activities performed in the ordinary course of their work under this Agreement,
may be made via e-mail.  All notices and communications between the Parties
hereunder shall be in the English language.

 

16.5        Severability.  If the whole or any provision of this Agreement is
held to be invalid, illegal or unenforceable in any jurisdiction for any reason,
then, to the fullest extent permitted by Applicable Law, (a) in the case of the
illegality, invalidity or unenforceability of the whole of this Agreement, it
shall terminate in relation to the jurisdiction in question; and (b) in the case
of illegality, invalidity or unenforceability of any provision of this
Agreement, that part shall be severed from this Agreement in the jurisdiction in
question (but shall remain in full force and effect in all other jurisdictions)
and (i) all other provisions hereof shall remain in full force and effect in the
relevant jurisdiction and shall be liberally construed in order to carry out the
intent of the Parties as nearly as may be possible, and (ii) the Parties agree
to use reasonable efforts to negotiate a provision, in replacement of the
provision held invalid, illegal or unenforceable, that is consistent with
Applicable Law in the relevant jurisdiction and accomplishes, as nearly as
possible, the original intention of the Parties with respect thereto.

 

16.6        Integration.  This Agreement constitutes the entire agreement
between the Parties hereto with respect to the subject matter of this Agreement
and supersedes all previous agreements (executed before the Execution Date
hereof), whether written or oral.  Notwithstanding the authority granted to the
Joint Steering Committee, Joint Development Committee, and Joint Marketing
Committee under this Agreement, this Agreement may be amended only in writing
signed by duly authorized representatives of each of Geron and Janssen.  In the
event of a conflict between any terms of any exhibit or other appendix to this
Agreement and the body of this Agreement, the body of this Agreement shall
control.

 

16.7        Independent Contractors; No Agency.  Neither Party shall have any
responsibility for the hiring, firing or compensating the other Party’s
employees or agents for any employee benefits.  No employee or representative of
a Party, including any of its (or its Affiliates’) Joint Committee members or
Sales Representatives, shall have any authority to bind or obligate the other
Party to this Agreement to pay any sum or in any manner whatsoever, or to

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

122

--------------------------------------------------------------------------------


 

create or impose any contractual or other liability on the other Party.  For all
purposes and notwithstanding any other provision of this Agreement to the
contrary, nothing in this Agreement shall be construed as establishing a
partnership or joint venture relationship between the Parties.

 

16.8        Performance by Affiliates.  Except as expressly prohibited
hereunder, either Party may use one or more of its Affiliates to perform its
obligations and duties hereunder, provided that such Party shall remain liable
hereunder for the timely payment and performance of all of its obligations and
duties hereunder.

 

16.9        Force Majeure.  No Party shall be deemed to have defaulted under or
breached this Agreement for failure or delay in fulfilling or performing any
term of this Agreement, except for the payment of any amounts under this
Agreement, when such failure or delay is caused by or results from causes beyond
the reasonable control of the non-performing Party, including fires, floods,
embargoes, shortages, epidemics, quarantines, war, acts of war (whether war be
declared or not), terrorism, insurrections, riots, civil commotion, acts of God
or acts, omissions or delays in acting by any governmental authority.  The
non-performing Party shall notify the other Party of such force majeure within
five (5) Business Days after such occurrence by giving written notice to the
other Party stating the nature of the event, its anticipated duration, and any
action being taken to avoid or minimize its effect.  The suspension of
performance shall be of no greater scope and no longer duration than is
necessary and the non-performing Party shall use, throughout the period of
suspension of performance, commercially reasonable efforts to remedy its
inability to perform; provided, however, that in the event the suspension of
performance continues for ninety (90) days after the date such force majeure
commences, the Parties shall meet to discuss in good faith how to proceed in
order to accomplish the objectives of this Agreement; and provided, further,
however, that if the suspension of performance continues for more than one (1)
year after the date such force majeure commences, either (x) Janssen in the
event that Geron is the non-performing Party, or (y) Geron in the event that
Janssen is the non-performing Party, shall have the right to terminate this
Agreement upon notice to non-performing Party.  For purposes of this Agreement a
force majeure shall not include a failure to commit sufficient resources,
financial or otherwise, to the activities to be conducted pursuant to this
Agreement or general market or economic conditions.

 

16.10      Construction.  The headings used herein are for reference and
convenience only, and will not enter into the interpretation of this Agreement. 
References to Sections include subsections, which are part of the related
Section.  Except as otherwise explicitly specified to the contrary, (i)
references to a Section, Article, or Exhibit means a Section or Article of, or
Exhibit to, this Agreement and all subsections thereof, unless another agreement
is specified; (ii) references to a particular statute or regulation include all
rules and regulations thereunder and any successor statute, rules or regulations
then in effect, in each case, including any then-current amendments thereto;
(iii) words in the singular or plural form include the plural and singular form,
respectively; (iv) capitalized terms not expressly defined herein that are
corollaries (such as pluralizations and changes in tense) to capitalized terms
defined herein shall have the corresponding meanings (v) unless the context
requires a different interpretation, the word “or” has the inclusive meaning
that is typically associated with the phrase “and/or”; (vi) terms “including,”
“include(s),” “such as,” and “for example” as used in this Agreement mean
including the generality of any description preceding such term and will be
deemed to be followed by “without limitation”; (vii) whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
Business Days are specified; (viii) “herein”, “hereunder”, “hereof”, and the
like shall be understood to refer

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

123

--------------------------------------------------------------------------------


 

to this Agreement in its entirety, and not the particular provision or Section
in which they appear; (ix) references to a particular Party include such Party’s
successors and assigns to the extent not prohibited by this Agreement; (x) all
words used in this Agreement will be construed to be of such gender or number as
the circumstances require; (xi) references to “persons” includes individuals,
bodies corporate (wherever incorporated), unincorporated associations and
partnerships; (xii) the words “comprise”, “comprising”, “contain”, “containing”,
“include” and “including” are used in their open, non-limiting form, and shall
be understood to include the words “without limitation” even if not expressly
stated; (xiii) all references to “dollars” or “$” shall mean United States
dollars.

 

16.11      HSR Clearance; Termination Upon HSR Denial.  If either or each of the
Parties reasonably determines that an HSR Filing is required by Applicable Law
to consummate the transactions contemplated hereunder, each Party shall, within
ten (10) Business Days of the Execution Date (or such later time as may be
agreed to in writing by the Parties), file with the United States Federal Trade
Commission and the Antitrust Division of the United States Department of
Justice, and/or with any equivalent Governmental Authority in any other country,
as the case may be, any HSR Filing under the HSR Act with respect to the
transactions contemplated hereunder.  Each Party shall use reasonable efforts to
do, or cause to be done, all things necessary, proper and advisable to, as
promptly as practicable, take all actions necessary to make the HSR Filings
required of any of the Parties or their respective Affiliates under the HSR Act.
The Parties shall cooperate with one another to the extent reasonably necessary
in the preparation of any such HSR Filing.  Each Party shall be responsible for
its own out-of-pocket costs and expenses, including filing fees, associated with
any HSR Filing, provided, however, that Janssen shall be solely responsible for
any fees (other than penalties that may be incurred as a result of actions or
omissions on the part of Geron) required to be paid to any Governmental
Authority in connection with making any such HSR Filing hereunder.  If the
Parties make an HSR Filing hereunder, then this Agreement shall terminate (a) at
the election of either Party, immediately upon notice to the other Party, if the
U.S. Federal Trade Commission or the U.S. Department of Justice, or an
equivalent authority in the European Union, seeks a preliminary injunction under
the Antitrust Laws against any Party to enjoin the transactions contemplated by
this Agreement; (b) at the election of either Party, immediately upon notice to
the other Party, in the event that the United States Federal Trade Commission or
the United States Department of Justice, or an equivalent Governmental Authority
in the European Union, obtains a preliminary injunction under the Antitrust Laws
against any Party to enjoin the transactions contemplated by this Agreement; or
(c) at the election of either Party, immediately upon notice to the other Party,
in the event that the date of HSR Clearance shall not have occurred on or prior
to one hundred eighty (180) days after the effective date of the HSR Filing.

 

16.12          Execution in Counterparts; Facsimile Signatures.  This Agreement
may be executed in counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original, and all of which counterparts,
taken together, shall constitute one and the same instrument even if both
Parties have not executed the same counterpart.  Facsimile or portable document
format (i.e., .pdf), execution and delivery of this Agreement by a Party
constitutes a legal, valid and binding execution and delivery of this Agreement
by such Party.

 

[Remainder of this page intentionally blank.]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

124

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Party has caused this Agreement to be duly executed by
its authorized representative on the respective date written herein below.

 

 

Geron Corporation

 

 

 

 

 

By:

/s/ John A. Scarlett

 

 

Name:

John A. Scarlett, MD

 

 

Title:

President & CEO

 

 

 

 

 

 

Date:

November 13, 2014

 

 

 

 

 

Janssen Biotech, Inc.

 

 

 

 

 

By:

/s/ Scott White

 

 

Name:

Scott T. White

 

 

Title:

Vice President, NA Oncology

 

 

 

 

 

 

Date:

November 13, 2014

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

 

125

--------------------------------------------------------------------------------

 

Attachments:

 

Exhibit A-1:

GRN163 Structure

Exhibit A-2:

GRN163L Structure

Exhibit B-1:

Pre-Existing Licenses to Third Parties

Exhibit B-2:

Pre-Existing Licenses from Third Parties

Exhibit B-3:

Additional Pre-Existing Third Party Agreements

Exhibit C:

Initial Global Development Plan, including initial CDP

Exhibit D-1:

Solely Owned Geron Product Patent Rights

Exhibit D-2:

Jointly Owned Geron Product Patent Rights

Exhibit D-3:

In-Licensed Geron Product Patent Rights

Exhibit E:

[Intentionally Left Blank.]

Exhibit F:

[Intentionally Left Blank.]

Exhibit G:

Compliance with Anti-Corruption Laws

Exhibit H:

Press Release(s)

Exhibit I:

Johnson & Johnson Universal Calendars For 2014 and 2015

Exhibit J:

Form of Invoices

Exhibit K:

TRAP and TRAPeze Protocols within Geron Assay Know-How

Exhibit L:

Janssen Policy on the Employment of Young Persons

Exhibit M:

Current Manufacturing Contracts

Exhibit N:

Co-Promotion Agreement

Exhibit O:

Operational Plans for Ongoing Clinical Trials and Regulatory Transition

Exhibit P:

Geron Assay Patent Rights

Exhibit Q:

Ongoing Studies

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

126

--------------------------------------------------------------------------------


 

Exhibit A-1

GRN163 Structure

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit A-2

GRN163L Structure

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit B-1

Pre-Existing Licenses to Third Parties

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit B-2

Pre-Existing Licenses from Third Parties

 

<19 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit B-3

Additional Pre-Existing Third Party Agreements

 

None.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit C

Initial Global Development Plan

 

< 6 pages omitted>

 

[*]

 

Initial Studies Work Plan

 

[*]

 

Proposed Clinical Trial Timing

 

[*]

 

Proposed Budget (all values in USD Millions rounded)

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit D-1

Solely Owned Geron Product Patent Rights

 

<12 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit D-2

Jointly Owned Geron Product Patent Rights

 

<2 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit D-3

In-Licensed Geron Product Patent Rights

 

None.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit E

[Intentionally Left Blank.]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit F

[Intentionally Left Blank.]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------

 

Exhibit G

Compliance with Anti-Corruption Laws

 

Notwithstanding anything to the contrary in this Agreement each Party hereby
agrees that:

 

(i)            it shall not perform any actions, in performing any Collaboration
Activities or other activities under the Agreement, that are prohibited by
Anti-Corruption Laws applicable to one or both Parties to this Agreement;

 

(ii)           it shall not, directly or indirectly, make any payment, or offer
or transfer anything of value, or agree or promise to make any payment or offer
or transfer anything of value, to a government official or Regulatory Authority
employee, to any political party or any candidate for political office or to any
other Third Party related to the transaction with the purpose of influencing
decisions related to Janssen and/or its business or Geron and/or its business in
a manner that would violate Anti-Corruption Laws;

 

(iii)          except as provided in (iv) below, it shall not retain any
Government Official in the performance of this Agreement unless it has been
approved by the other Party and, if necessary, by the competent authority or
authorities and such Government Official’s employer;

 

(iv)          the Parties acknowledge that there are instances where a
Government Official’s knowledge and expertise are considered unique, and
services required to be provided by that Government Official cannot reasonably
be provided by any other non-Government Official provider.  In these cases, a
Party may retain a Government Official in connection with this Agreement and
without the prior consent of the other Party if and to the extent that:

 

·                  the services to be provided by such Government Official are
permitted by relevant laws, regulations and codes of practice applicable to the
Government Official;

 

·                  prior written approval of the Government Official’s employer
has been obtained; and

 

·                  prior approval from a member of the senior management team of
the Party wishing to make such engagement has been obtained which confirms the
legitimate basis for the engagement of the Government Official, and which also
establishes that the engagement is for services legitimately required and not
intended to influence the Government Official in his/her capacity as a
Government Official;

 

(v)           for the purposes of this Exhibit, “Government Official” means:

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

·                  Any officer or employee of a government or any department,
agency or instrumentality of a government;

 

·                  Any person acting in an official capacity on behalf of a
government or any department, agency, or instrumentality of a government;

 

·                  Any officer or employee of a state or government-owned
company or business;

 

·                  Any officer or employee of a Government international
organization such as the World Bank or United Nations;

 

·                  Any officer or employee of a political party or any person
acting in an official capacity on behalf of a political party; and/or

 

·                  Any candidate for political office.

 

·                  A healthcare professional (“HCP”) when they act in an
official capacity on behalf of a government, including:

 

·                  HCPs who also hold an official decision making role;

 

·                  HCPs who have responsibility for performing regulatory
inspections, government authorizations or licenses; and/or

 

·                  HCPs who are temporarily or permanently assigned to work for
local, regional or national governments or agencies or supranational bodies.

 

but shall not include HCPs who may be considered Government Officials only
because they are employed by, or receive funding, professional service fees or
other remuneration from, a government-owned or funded hospital, clinic,
university or other healthcare provider organization where they:

 

a)             act solely in their capacity as healthcare professionals (e.g.
prescribing, administering and supplying medicines or influencing the same,
conducting clinical trials or scientific research); or

 

b)             act as members of advisory boards with no decision making
capacity or provide technical, scientific or medical advice to Government
Officials in relation to healthcare; AND

 

c)              for both sections a) and b) do not have any official role in the
government with the capacity to take decisions that affect business of the
relevant Party;

 

(vi)          it shall disclose and make available to a designated individual of
the other Party its training practices and materials on Anti-Corruption Laws and
on its rules for interactions with healthcare professionals as requested.  Each
Party will consider in good faith any comments made by the other Party in regard
to such training practices and materials;

 

(vii)         it shall maintain a log of all interactions with Government
Officials and shall provide such extracts of such log as a relevant to the
performance of this Agreement to the other Party on request;

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

2

--------------------------------------------------------------------------------


 

(viii)                it shall certify to the other Party on request (but no
more frequently than annually) in a format to be agreed that:

 

a.              training and training materials on Anti-Corruption Laws, as well
as applicable rules on interactions with health care professionals, have been
provided to all persons employed by it who perform work for it in connection
with this Agreement and interact with government officials or health care
professionals in the normal course of their responsibilities and that it has
provided the necessary training and training materials to subcontractors used by
it in the performance of this Agreement;

 

b.              to the best of its knowledge, there have been no violations of
Anti-Corruption Laws by it or persons employed by or subcontractors used by it
in the performance of this Agreement;

 

c.               its personnel who may be designated as “Key Personnel” by
mutual agreement of Janssen and Geron have not changed, except as noted in a
schedule attached to the certification provided;

 

d.              it has made no changes in its use of subcontractors to perform
the services under this Agreement, except as (1) permitted under this Agreement
and (2) noted in a schedule attached to the certification provided by it; and

 

e.               it has maintained true and accurate records necessary to
demonstrate compliance with the requirements of this Exhibit;

 

(ix)          each Party shall maintain and provide to the other and its
auditors and other representatives with access to records (financial and
otherwise) and supporting documentation related to the subject matter of this
Agreement as may be requested by the other Party in order to document or verify
compliance with the provisions of this Exhibit; and

 

(x)           if a Party materially fails to comply with any of the provisions
of this Exhibit, such failure shall be deemed to be a material breach of this
Agreement and, upon any such failure, the Non-Breaching Party shall have the
right to terminate this Agreement with immediate effect upon written notice to
the Breaching Party without the Non-Breaching Party having any financial
liability or other liability of any nature whatsoever resulting from any such
termination.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

3

--------------------------------------------------------------------------------


 

Exhibit H

Press Release(s)

 

Geron Announces Global Strategic Collaboration with Janssen

to Develop and Commercialize Imetelstat

 

Conference Call Scheduled for Friday Morning, November 14, 2014 at 8:30 AM EST

 

Menlo Park, Calif., November 13, 2014 — Geron Corporation (Nasdaq: GERN)
announced today that the company has entered into an exclusive worldwide license
and collaboration agreement with Janssen Biotech, Inc. (“Janssen”) to develop
and commercialize, imetelstat, Geron’s telomerase inhibitor product candidate,
for oncology, including hematologic malignancies, and other human therapeutics
uses. Imetelstat is a modified oligonucleotide that is currently in early phase
clinical development for myelofibrosis (MF) and may have activity in other
hematologic myeloid malignancies such as myelodysplastic syndrome (MDS) and
acute myelogenous leukemia (AML). Under the terms of the agreement, Geron will
receive an initial payment of $35 million due after the applicable waiting
periods under the Hart-Scott Rodino Act and is eligible to receive additional
payments up to a potential total of $900 million for the achievement of
development, regulatory and commercial milestones, as well as royalties on
worldwide net sales. Certain regulatory, development, manufacturing and
promotional activities will be managed through a joint governance structure,
with Janssen responsible for operational implementation of these activities. All
sales will be booked by Janssen.

 

“By leveraging Janssen’s ability to fully integrate and strategically align
global oncology development and commercialization, we expect this collaboration
to expand the development of imetelstat across a range of hematologic
malignancies and potentially increase the speed with which imetelstat can be
made available to patients with these serious, life-threatening diseases,” said
Dr. John Scarlett, Geron’s President and Chief Executive Officer.

 

Development of imetelstat will proceed under a mutually agreed clinical
development plan, which is expected to include Phase 2 studies in MF and MDS as
initial studies, additional registration studies in MF and MDS, and exploratory
Phase 2 and potential follow-on Phase 3 studies in AML. Geron expects the
initial Phase 2 study in MF to be initiated in mid-2015, followed later by a
Phase 2 MDS study. Development costs for these two studies will be shared
between the companies on a 50/50 basis.

 

Additional details regarding the collaboration can be found in Geron’s Form 8-K
filed today with the Securities and Exchange Commission.

 

Conference Call Information

 

Geron’s management will host a conference call on Friday morning, November 14 at
8:30 a.m. EST, to discuss the global strategic collaboration with Janssen.
Participants can access the conference call live via telephone by dialing
800-322-2803 (U.S.); 617-614-4925 (international). The passcode is 36021748. A
live audio-only webcast is also available at
http://edge.media-server.com/m/p/dgquhmsw/lan/en. The audio webcast of the
conference call will be available for replay approximately one hour following
the live broadcast through December 14, 2014.

 

About Imetelstat

 

Imetelstat (GRN163L) is a potent and specific inhibitor of telomerase that is
administered by intravenous infusion. This first-in-class compound, discovered
by Geron, is a specially designed and modified short oligonucleotide, which
targets and binds directly with high affinity to the active site of telomerase.
Preliminary data suggest disease-modifying activity by imetelstat is by
affecting the malignant clone associated with hematologic malignancies.
Imetelstat has not been approved for marketing by any regulatory authority.

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

About Geron

 

Geron is a clinical stage biopharmaceutical company developing a first-in-class
telomerase inhibitor, imetelstat, in hematologic myeloid malignancies. For more
information about Geron, visit www.geron.com.

 

Use of Forward-Looking Statements

 

Except for the historical information contained herein, this press release
contains forward-looking statements made pursuant to the “safe harbor”
provisions of the Private Securities Litigation Reform Act of 1995. Investors
are cautioned that statements in this press release regarding: (i) the
anticipated effectiveness of the collaboration agreement and that Geron will
receive a $35 million payment and potential receipt of development, regulatory,
and sales milestones, as well as royalties on potential future sales of
imetelstat commercialized under the collaboration with Janssen; (ii) the timing
and conduct of planned and potential clinical trials of imetelstat to be
conducted under the collaboration with Janssen for MF, MDS and AML, and other
potential activities; and (iii) other statements that are not historical facts,
constitute forward-looking statements. These statements involve risks and
uncertainties that can cause actual results to differ materially from those in
such forward-looking statements. These risks and uncertainties, include, without
limitation, risks and uncertainties related to: (i) the ability of the parties
to satisfy all of the conditions for the effectiveness of the collaboration
agreement, including the expiration or termination of waiting periods under the
Hart-Scott Rodino Act; (ii) the uncertain and time consuming product development
and regulatory process, including whether the parties will succeed in overcoming
all of the clinical safety and efficacy, technical, scientific, manufacturing
and regulatory challenges in the development and commercialization of
imetelstat; (iii) the fact that Geron may not receive any milestone, royalty or
other payments from Janssen because Janssen may terminate the collaboration
agreement for any reason; (iv) the ability of Geron and Janssen to protect and
maintain intellectual property rights for imetelstat; and (v) Geron’s dependence
on Janssen, including the risks that if Janssen were to breach or terminate the
collaboration agreement or otherwise fail to successfully develop and
commercialize imetelstat and in a timely manner, Geron would not obtain the
anticipated financial and other benefits of the collaboration agreement and the
clinical development or commercialization of imetelstat could be delayed or
terminated. Additional detailed information and factors that could cause actual
results to differ materially from those in the forward-looking statements is
contained in Geron’s periodic reports filed with the Securities and Exchange
Commission, including Exhibit 99.1 of the Current Report on Form 8-K filed on
November 13, 2014. Undue reliance should not be placed on forward-looking
statements, which speak only as of the date they are made, and the facts and
assumptions underlying the forward-looking statements may change. Except as
required by law, Geron disclaims any obligation to update these forward-looking
statements to reflect future information, events or circumstances.

 

CONTACT:

Kevin Eng, Ph.D.

Investor and Media Relations

650-473-7765

investor@geron.com

media@geron.com

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

2

--------------------------------------------------------------------------------


 

Exhibit I

Johnson & Johnson Universal Calendars For 2014 and 2015

 

<2 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------

 

Exhibit J

Form of Invoices

 

From Geron:

 

Invoice to be printed on official Geron letterhead with date, payee’s tax ID,
and Janssen’s (or its designated Affiliate payor’s) P.O. number inserted:

 

DATE:

 

INVOICE NO.:

 

GERON  TAX ID:

 

To:

 

 

 

Janssen P.O. Number:

 

Terms:  Net [*] days

 

Amount of payment due:  $

 

Payment due according to COLLABORATION AND LICENSE AGREEMENT between Geron
Corporation and Janssen Biotech, Inc. executed November 14, 2014, for:

 

 

Bill To:

Janssen Biotech, Inc.

 

 

 

Wire Instructions for Remittance:

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit K

TRAP and TRAPeze Protocols within Geron Assay Know-How

 

<27 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit L

Janssen Policy on the Employment of Young Persons

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit M

Current Manufacturing Contracts

 

<7 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit N

Co-Promotion Agreement

 

<21 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit O

Operational Plans for Ongoing Clinical Trials and Regulatory Transition

 

<3 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit P

Geron Assay Patent Rights

 

<4 pages omitted>

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

1

--------------------------------------------------------------------------------


 

Exhibit Q

“Ongoing Studies”

 

Clinical studies of GRN163L initiated by or assumed by Geron

 

Protocol
Number

 

Protocol Title

 

Phase

 

Patient Population

 

Study Status

CP04-151

 

A Phase I/II, Sequential Cohort, Dose Escalation Trial to Determine the Safety,
Tolerability, and Maximum Tolerated Dose of Weekly Administration of GRN163L in
Patients with Refractory or Relapsed Chronic Lymphoproliferative Disease

 

1

 

Refractory or Relapsed Chronic Lymphoproliferative Disease

 

[*]

CP05-101

 

A Phase I, Sequential Cohort, Dose Escalation Trial to Determine the Safety,
Tolerability, Maximum Tolerated Dose, and Optimal Infusion Duration of Weekly
Administration of GRN163L in Patients with Refractory or Relapsed Solid Tumor
Malignancies

 

1

 

Refractory or Relapsed Solid Tumor Malignancies

 

[*]

CP14A004

 

A Phase I Sequential Cohort, Dose Escalation Trial to Determine the Safety,
Tolerability, and Maximum Tolerated Dose of Weekly Administration of GRN163L in
Patients with Refractory or Relapsed Multiple Myeloma

 

1

 

Refractory or Relapsed Multiple Myeloma

 

[*]

CP14A005

 

A Phase I Sequential Cohort, Dose Escalation Trial to Determine the Safety,
Tolerability, and Maximum Tolerated Dose of Weekly Administration of GRN163L in
Combination with Paclitaxel and Carboplatin in Patients with Advanced or
Metastatic Non-Small Cell Lung Cancer

 

1

 

Advanced or Metastatic Non-Small Cell Lung Cancer

 

[*]

CP14A010

 

A Phase I/II Study of GRN163L in Combination with Paclitaxel and Bevacizumab in
Patients with Locally Recurrent or Metastatic Breast Cancer

 

1

 

Locally Recurrent or Metastatic Breast Cancer

 

[*]

CP14A011

 

A Phase I Study of GRN163L in Combination with Bortezomib and Dexamethasone in
Patients with Relapsed or Refractory Multiple Myeloma

 

1

 

Relapsed or Refractory Multiple Myeloma

 

[*]

CP14B012

 

A Randomized Phase II Study of Imetelstat as Maintenance Therapy after Initial
Induction Chemotherapy for Advanced Non-Small Cell Lung Cancer (NSCLC)

 

2

 

Advanced NSCLC

 

[*]

 

1

--------------------------------------------------------------------------------


 

CP14B013

 

A Phase II Trial to Determine the Effect of Imetelstat (GRN163L) on Patients
with Previously Treated Multiple Myeloma

 

2

 

Multiple Myeloma

 

[*]

CP14B014

 

A Randomized Phase II Study of Imetelstat (GRN163L) in Combination with
Paclitaxel (With or Without Bevacizumab) in Patients with Locally Advanced or
Metastatic Breast Cancer

 

2

 

Recurrent or Metastatic Breast Cancer

 

[*]

CP14B015

 

A Phase II Trial to Evaluate the Activity of Imetelstat (GRN163L) in Patients
with Essential Thrombocythemia who Require Cytoreduction and Have Failed or Are
Intolerant to Previous Therapy, or who Refuse Standard Therapy

 

2

 

Essential Thrombocythemia or Polycythemia

 

[*]

CP14B019 (MC1285)

 

A Pilot Open-Label Study of the Efficacy and Safety of Imetelstat (GRN163L) in
Myelofibrosis and other Myeloid Malignancies

 

2

 

Myelofibrosis and other Myeloid Malignancies

 

[*]

 

--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 406 of the Securities Act of 1933, as amended.

 

2

--------------------------------------------------------------------------------
